10-Q [form10-q.htm]


EXECUTION VERSION


 
CREDIT AGREEMENT
 
 
dated as of
 
 
September 16, 2009
 
 
among
 
 
AMERICAN AXLE & MANUFACTURING, INC.,
 
 
AMERICAN AXLE & MANUFACTURING HOLDINGS, INC.,
 
 
and
 
 
GENERAL MOTORS COMPANY,
 
 
as Lender
 
 


 



 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS


                                                                                                                                                     Page
 
 
ARTICLE I Definitions
 
 

 
SECTION 1.01.
Defined Terms. 
 1

SECTION 1.02.
Terms Generally. 
12

SECTION 1.03.
Accounting Terms; GAAP. 
12

 
 
ARTICLE II The Loans
 

 
SECTION 2.01.
Commitment. 
13

SECTION 2.02.
Loans. 
13

SECTION 2.03.
Requests for Borrowings. 
13

SECTION 2.04.
Termination and Reduction of Commitment. 
13

SECTION 2.05.
Repayment of Loans; Evidence of Debt. 
13

SECTION 2.06.
Prepayment of Loans. 
14

SECTION 2.07.
Interest. 
14

SECTION 2.08.
Taxes. 
14

SECTION 2.09.
Payments Generally. 
15

 
 
ARTICLE III Representations and Warranties
 

 
SECTION 3.01.
Organization; Powers. 
16

SECTION 3.02.
Authorization; Enforceability. 
16

SECTION 3.03.
Governmental Approvals; No Conflicts. 
16

SECTION 3.04.
Financial Condition; No Material Adverse Change. 
16

SECTION 3.05.
Litigation and Environmental Matters. 
16

SECTION 3.06.
Compliance with Laws and Agreements. 
17

SECTION 3.07.
Investment Company Status. 
17

SECTION 3.08.
Taxes. 
17

SECTION 3.09.
ERISA. 
17

SECTION 3.10.
Disclosure. 
17

SECTION 3.11.
Subsidiaries. 
17

SECTION 3.12.
Properties. 
18

SECTION 3.13.
Collateral Matters. 
18

 
 
ARTICLE IV Conditions
 

 
SECTION 4.01.
Conditions to Effectiveness.  The obligations of the Lenders to make Loans
hereunder shall not become effective until the date on which each of the
following conditions is satisfied: 
19

SECTION 4.02.
Each Loan Event. 
19

 
 
ARTICLE V Affirmative Covenants

 
SECTION 5.01.
Financial Statements and Other Information. 
20

SECTION 5.02.
Notices of Material Events. 
20

SECTION 5.03.
Existence; Conduct of Business. 
21

SECTION 5.04.
Payment of Obligations. 
21

SECTION 5.05.
Maintenance of Properties; Insurance. 
21

SECTION 5.06.
Books and Records: Inspection Rights. 
21

SECTION 5.07.
Compliance with Laws. 
21

SECTION 5.08.
Use of Proceeds. 
21

SECTION 5.09.
Additional Subsidiary Loan Parties. 
21

SECTION 5.10.
Information Regarding Collateral. 
22

SECTION 5.11.
Further Assurances. 
22

 
 
ARTICLE VI Negative Covenants

 
SECTION 6.01.
Indebtedness. 
23

SECTION 6.02.
Liens. 
23

SECTION 6.03.
Fundamental Changes 
24

SECTION 6.04.
Transactions with Affiliates. 
25

SECTION 6.05.
Restrictive Agreements. 
25

SECTION 6.06.
Restricted Payments; Certain Payments of Indebtedness. 
25

SECTION 6.07.
Sales of Assets and Subsidiary Stock. 
26

SECTION 6.08.
Investments, Loans, Advances, Guarantees and Acquisitions. 
26

SECTION 6.09.
Lien Basket Amount 
27

SECTION 6.10.
Amendment of Material Documents 
27

SECTION 6.11.
Secured Leverage Ratio
27

SECTION 6.12.
Cash Interest Expense Coverage Ratio
27

 
 
ARTICLE VII Events of Default

 
 
 
ARTICLE VIII

 
 
 
ARTICLE IX Miscellaneous

 
SECTION 9.01.
Notices. 
30

SECTION 9.02.
Waivers; Amendments. 
30

SECTION 9.03.
Expenses; Indemnity; Damage Waiver. 
30

SECTION 9.04.
Successors and Assigns. 
31

SECTION 9.05.
Survival. 
31

SECTION 9.06.
Counterparts; Integration; Effectiveness 
31

SECTION 9.07.
Severability. 
31

SECTION 9.08.
Governing Law; Jurisdiction; Consent to Service of Process. 
32

SECTION 9.09.
WAIVER OF JURY TRIAL. 
32

SECTION 9.10.
Headings. 
32

SECTION 9.11.
Confidentiality. 
32

SECTION 9.12.
Interest Rate Limitation. 
32

SECTION 9.13.
Non-Public Information. 
32




 
 

--------------------------------------------------------------------------------

 

CREDIT AGREEMENT dated as of September 16, 2009, among AMERICAN AXLE &
MANUFACTURING, INC., as Borrower, AMERICAN AXLE & MANUFACTURING HOLDINGS, INC.,
and GENERAL MOTORS COMPANY, as Lender.
 
WHEREAS, the Borrower has requested, and the Lender has agreed, upon the terms
and subject to the conditions set forth therein, to provide Borrower with a $100
million second lien term loan facility.
 
NOW, THEREFORE, the parties hereto agree as follows:
 
 
ARTICLE I
 
 
Definitions
 
SECTION 1.01. Defined Terms.
 
  As used in this Agreement, the following terms have the meanings specified
below:
 
"Account" means, collectively, (a) an "account" as such term is defined in the
Uniform Commercial Code as in effect from time to time in the State of New York
or under other relevant law, (b) a "payment intangible" as such term is defined
in the Uniform Commercial Code as in effect from time to time in the State of
New York or under other relevant law, and (c) the Parent's or any Subsidiary's
rights to payment for goods sold or leased or services performed or rights to
payment in respect of any monetary obligation owed to the Parent or any
Subsidiary, including all such rights evidenced by an account, note, contract,
security agreement, chattel paper, or other evidence of indebtedness or
security.
 
“Access Agreement” means the Access and Security Agreement between General
Motors Company and the Borrower, on behalf of itself and its subsidiaries and
affiliates now existing or to be formed, of even date herewith.
 
“Acquired/Disposed EBITDA” means, with respect to any Acquired Entity or
Business or any Sold Entity or Business (any of the foregoing, a “Pro Forma
Entity”) for any period, the Consolidated Net Income of such Pro Forma Entity
for such period plus (a) without duplication and to the extent deducted in
determining such Consolidated Net Income for such Pro Forma Entity, the sum of
(i) income tax expense for such period, (ii) gross interest expense for such
period (including interest-equivalent costs associated with any Permitted
Receivables Financing, whether accounted for as interest expense or loss on the
sale of Receivables), (iii) depreciation and amortization expense for such
period, (iv) any special charges and any extraordinary or nonrecurring losses
for such period and (v) other non-cash items reducing Consolidated Net Income
for such period, and minus (b) without duplication and to the extent included in
determining Consolidated Net Income, (i) interest income for such period,
(ii) extraordinary or nonrecurring gains for such period and (iii) other
non-cash items increasing Consolidated Net Income for such period, all
determined on a consolidated basis for such Pro Forma Entity in accordance with
GAAP.
 
"Acquired Entity or Business" has the meaning assigned to such term in the
definition of "Consolidated EBITDA.
 
“Adjusted LIBO Rate” means, with respect to any Loan for any Interest Period, an
interest rate per annum (rounded upwards, if necessary, to the next 1/16 of 1%)
equal to (a) the LIBO Rate for such Interest Period multiplied by (b) the
Statutory Reserve Rate.
 
"Affiliate" means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
 
“Alternative Interest Rate” means the Prime Rate plus 10% per annum.
 
“Asset Disposition” means any sale, lease, transfer or other disposition (or
series of related sales, leases, transfers or dispositions) by the Parent or any
Subsidiary, including any disposition by means of a merger, consolidation or
similar transaction (each referred to for the purposes of this definition as a
“disposition”), of:
 
(a) any Equity Interests of a Subsidiary (other than directors’ qualifying
shares or shares required by applicable law to be held by a Person other than
the Parent or a Subsidiary);
 
(b) all or substantially all the assets of any division or line of business of
the Parent or any Subsidiary; or
 
(c) any other assets of the Parent or any Subsidiary outside of the ordinary
course of business of the Parent or such Subsidiary other than, in the case of
clauses (a), (b) and (c) above,
 
(i)  
a disposition by a Subsidiary to the Parent or by the Parent or a Subsidiary to
a Subsidiary;

 
(ii)  
a disposition of assets with a fair market value of less than $50,000,000;

 
(iii)  
the lease, assignment, sublease, license or sublicense of any real or personal
property in the ordinary course of business and consistent with past practice;

 
(iv)  
foreclosure on assets or transfers by reason of eminent domain;

 
(v)  
disposition of accounts receivable in connection with the collection or
compromise thereof;

 
(vi)  
a disposition of surplus, obsolete or worn out equipment or other property in
the ordinary course of business;

 
(vii)  
assignments and sales of Receivables and Related Security pursuant to a
Permitted Receivables Financing;

 
(viii)  
any substantially concurrent exchange of assets of comparable value to be used
in a Related Business;

 
(ix)  
a disposition of cash or Permitted Investments; and

 
(x)  
the creation of a Lien (but not the sale or other disposition of the property
subject to such Lien).

 
1

--------------------------------------------------------------------------------


 ''Board” means the Board of Governors of the Federal Reserve System of the
United States of America.
 
"Borrower" means American Axle & Manufacturing, Inc., a Delaware corporation.
 
"Borrowing Request" means a request by the Borrower for a borrowing under the
Term Loan facility  in accordance with Section 2.03.
 
"Business Day" means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed, provided that when used in connection with a Loan bearing
interest at the Adjusted LIBO Rate, the term “Business Day” shall also exclude
any day on which banks are not open for dealings in deposits in the London
interbank market.
 
"Capital Lease Obligations" of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.
 
“Cash Interest Expense Coverage Ratio” means, for any period of four consecutive
fiscal quarters, the ratio of Consolidated EBITDA of the Parent for such period
to Consolidated Cash Interest Expense of the Parent for such period.
 
"Change in Control" means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date of this Agreement),
of Equity Interests representing more than 35% of the aggregate ordinary voting
power represented by the issued and outstanding Equity Interests of the Parent;
(b) occupation of a majority of the seats (other than vacant seats) on the board
of directors of the Parent by Persons who were neither (i) nominated by the
board of directors of the Borrower or the Parent nor (ii) appointed by directors
so nominated; (c) the acquisition of direct or indirect Control of the Parent by
any Person or group; (d) the failure of the Parent to own, directly or
indirectly, at least 75% of the outstanding Equity Interests of the Borrower; or
(e) at any time that any Disqualified Equity Interest of the Parent or any
Subsidiary is outstanding, the occurrence of any "change of control" (or similar
event) shall occur that would require (or entitle any holder or holders thereof
to require) the Parent or any Subsidiary to redeem or purchase any such
Disqualified Equity Interest.
 
"Change in Law" means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by Lender with any request, guideline
or directive (whether or not having the force of law) of any Governmental
Authority made or issued after the date of this Agreement.
 
''Code” means the Internal Revenue Code of 1986, as amended from time to time.
 
"Collateral" means any and all assets, whether real or personal, tangible or
intangible, on which Liens are purported to be granted pursuant to the Security
Documents as security for any of the Secured Obligations.
 
"Collateral Agreement" means the Collateral Agreement among the Borrower, the
Parent, the Subsidiary Loan Parties and the Lender substantially in the form of
Exhibit A.
 
"Collateral Requirement" means, at any time, the requirement that:
 
(a)  the Lender shall have received from each Loan Party either (i) a
counterpart of the Collateral Agreement duly executed and delivered on behalf of
such Loan Party or (ii) in the case of any Person that becomes a Loan Party
after the date of this Agreement, a supplement to the Collateral Agreement, in
the form specified therein, duly executed and delivered on behalf of such Loan
Party;
 
(b)  all Equity Interests of each Subsidiary owned by or on behalf of any Loan
Party shall have been pledged pursuant to the Collateral Agreement (except that
the Loan Parties shall not be required to pledge (i) more than 66% of the
outstanding voting Equity Interests of any Foreign Subsidiary or (ii) Equity
Interests of any NWO Subsidiary to the extent that such pledge requires the
consent of any other holder of Equity Interests in such NWO Subsidiary and such
consent has not been obtained, being understood that commercially reasonable
efforts will be made by the Parent and the Subsidiaries to obtain such consent)
and, to the extent required by the Collateral Agreement and permitted by the
Intercreditor Agreement, the Lender shall have received certificates or other
instruments representing all such Equity Interests, together with undated stock
powers or other instruments of transfer with respect thereto endorsed in blank,
provided that, if any outstanding non-voting Equity Interests of a Foreign
Subsidiary are, by their terms, able to be assigned or transferred (or required
to be owned) only together with outstanding voting Equity Interests of such
Foreign Subsidiary, then such non-voting Equity Interests shall be required to
be pledged but only to the extent such voting Equity Interests are required to
be pledged after taking into account clause (i) of this paragraph (b);
 
(c)  all Indebtedness of the Parent and each Subsidiary that is owing to any
Loan Party shall be evidenced by a promissory note and shall have been pledged
pursuant to the Collateral Agreement, in each case to the extent permitted under
the Intercreditor Agreement, and the Lender shall have received all such
promissory notes (together with any promissory note evidencing Indebtedness of
any other Person owing to a Loan Party in a principal amount exceeding
$10,000,000), together with undated instruments of transfer with respect thereto
endorsed in blank, provided that any such Indebtedness of a Foreign Subsidiary
owing to a Loan Party shall not be required to be evidenced by a promissory note
if, and for so long as, under the laws of the jurisdiction where such Foreign
Subsidiary is organized, promissory notes are not recognized as an instrument
for evidencing Indebtedness (it being understood that (i) any such Indebtedness
shall, in any event, constitute Collateral and (ii) if any promissory note or
other instrument is created to evidence such Indebtedness, it shall be delivered
to the Lender);
 
2

--------------------------------------------------------------------------------


(d) all documents and instruments, including Uniform Commercial Code financing
statements, required by law or reasonably requested by the Lender to be filed,
registered or recorded to create the Liens intended to be created by the
Security Documents and perfect such Liens to the extent required by, and with
the priority required by, the Loan Documents, shall have been filed, registered
or recorded or delivered to the Lender for filing, registration or recording;
provided that compliance with this clause (d) shall not be required in respect
of Collateral located in Brazil, Luxembourg and Scotland prior to the date that
is 15 Business Days after the date of this Agreement, and provided further that,
in respect of Collateral located in Brazil, Luxembourg and Scotland, compliance
with this clause (d) shall not be required in the event that the applicable
foreign jurisdiction does not permit the filing, registration or recordation of
any document or instrument to create a second priority Lien unless and until
such time as the applicable foreign jurisdiction permits the filing,
registration or recordation of a second priority Lien or Lender’s Lien is not a
second priority Lien;
 
(e) the Lender shall have received, or shall have confirmation that the title
company recording the Mortgages has received, (i) counterparts of a Mortgage
with respect to each Mortgaged Property duly executed and delivered by the
record owner of such Mortgaged Property, (ii) with respect to each Material
Property, a policy or policies of title insurance issued by a nationally
recognized title insurance company, in an amount reasonably acceptable to the
Lender, insuring the Lien of the Mortgage with respect to such Material Property
as a valid and enforceable second priority Lien on such Mortgaged Property
described therein, free of any other Liens except as expressly permitted by
Section 6.02, together with such endorsements, coinsurance and reinsurance as
the Lender may reasonably request, (iii) if any Mortgaged Property is located in
an area determined by the Federal Emergency Management Agency to have special
flood hazards, evidence of such flood insurance as may be required under
applicable law, including Regulation H of the Board, and (iv) with respect to
each Material Property, such land survey, legal opinion of local counsel in the
jurisdiction where such Material Property is located and other documents as the
Lender may reasonably request with respect to any such Mortgage or Material
Property; and
 
(f) each Loan Party shall have obtained all consents and approvals required to
be obtained by it in connection with the execution and delivery of all Security
Documents to which it is a party, the performance of its obligations thereunder
and the granting by it of the Liens thereunder, including those required by the
Collateral Agreement; provided that, in connection with any Security Documents
governed by the law of Brazil, Luxembourg or Scotland, compliance with clause
(f) shall not be required prior to the date that is 15 Business Days after the
date this Agreement.
 
The foregoing definition shall not require the creation or perfection of pledges
of or security interests in, or the obtaining of title insurance, legal opinions
or other deliverables with respect to, particular assets of the Loan Parties, if
and for so long as the Lender, in consultation with Parent and the Borrower,
determines that the cost of creating or perfecting such pledges or security
interests in such assets, or obtaining such title insurance, legal opinions or
other deliverables in respect of such assets, shall be excessive in view of the
benefits to be obtained by the Lender therefrom.  The Lender may grant
extensions of time for the creation and perfection of security interests in or
the obtaining of title insurance, legal opinions or other deliverables with
respect to particular assets (including extensions beyond the date of this
Agreement or in connection with assets acquired, or Subsidiaries formed or
acquired, after the date of this Agreement) where it determines that such action
cannot be accomplished without undue effort or expense by the time or times at
which it would otherwise be required to be accomplished by this Agreement or the
Security Documents.
 
It is understood that the requirements of this definition shall not be construed
to require any Subsidiary that is not a Loan Party (including any Foreign
Subsidiary) to grant any Lien on or otherwise pledge its assets to secure any of
the Secured Obligations.
 
“Collateral Value Amount” has the meaning specified in the First Lien Term Loan
Agreement in effect on the date of this Agreement.
 
"Commitment" means  the Term Loan Commitment.
 
“Consolidated Cash Interest Expense” means, for any period, the excess of (a)
the sum, without duplication, of (i) the interest expense of the Parent and its
consolidated Subsidiaries for such period, determined on a consolidated basis in
accordance with GAAP, (ii) any interest or other financing costs becoming
payable during such period in respect of Indebtedness of the Parent or its
consolidated Subsidiaries to the extent such interest or other financing costs
shall have been capitalized (excluding fees paid in connection with the
Restatement Transactions) rather than included in consolidated interest expense
for such period in accordance with GAAP and (iii) any cash payments made during
such period in respect of obligations referred to in clause (b)(ii) below that
were amortized or accrued in a previous period, minus (b) the sum of (i) to the
extent included in such consolidated interest expense for such period, non-cash
amounts attributable to amortization or write-off of capitalized interest or
other financing costs paid in a previous period, (ii) to the extent included in
such consolidated interest expense for such period, non-cash amounts
attributable to amortization of debt discounts or accrued interest payable in
kind for such period, and (iii) to the extent included in such consolidated
interest expense for such period, non-cash interest relating to the issuance of
warrants or other equity-like instruments for such period.
 
“Consolidated EBITDA” means, of any Person for any period, Consolidated Net
Income of such Person for such period plus (a) without duplication and to the
extent deducted in determining such Consolidated Net Income, the sum of (i)
income tax expense for such period, (ii) gross interest expense for such period
(including interest-equivalent costs associated with any Permitted Receivables
Financing, whether accounted for as interest expense or loss on the sale of
Receivables), (iii) depreciation and amortization expense for such period, (iv)
any special charges and any extraordinary or nonrecurring losses for such period
(provided that to the extent that such charges or losses involve payments of
cash in such period or any future period, the amount thereof shall be limited to
$75,000,000 in the aggregate for any fiscal quarter or quarters ending after the
date of this Agreement that are included in any period for which Consolidated
EBITDA is being calculated, provided further that any such charges or losses
referred to in the definition of “Acquired/Disposed EBITDA” shall be included in
such limit), (v) other non-cash items reducing such Consolidated Net Income for
such period, and (vi) any arrangement, dealer-manager or similar fees and
expenses (including any tax expenses related to gains in connection with any
Auction (as defined in the First Lien Term Loan Agreement)), in connection with
each prepayment pursuant to Section 2.07(e) in the First Lien Term Loan
Agreement minus (b) without duplication and to the extent included in
determining such Consolidated Net Income, (i) interest income for such period,
(ii) extraordinary or nonrecurring gains (including any gains attributable to
prepayments pursuant to Section 2.07(e) in the First Lien Term Loan Agreement)
for such period and (iii) other non-cash items increasing such Consolidated Net
Income for such period, all determined on a consolidated basis in accordance
with GAAP; provided that for purposes of determining the Secured Leverage Ratio
and Total Leverage Ratio only, (A) there shall be included in determining the
Consolidated EBITDA of the Parent for any period the Acquired/Disposed EBITDA of
any Person, property, business or asset acquired outside the ordinary course of
business during or after the end of such period by the Parent or a Subsidiary,
to the extent not subsequently sold, transferred or otherwise disposed of by the
Parent or a Subsidiary (each such Person, property, business or asset acquired
and not subsequently so disposed of, an “Acquired Entity or Business”), based on
the actual Acquired/Disposed EBITDA of such Acquired Entity or Business for such
period (including the portion thereof occurring prior to such acquisition) and
(B) there shall be excluded in determining Consolidated EBITDA of the Parent for
any period the Acquired/Disposed EBITDA of any Person, property, business or
asset sold, transferred or otherwise disposed of outside the ordinary course of
business by the Parent or any Subsidiary during or after the end of such period
(each such Person, property, business or asset so sold or disposed of, a “Sold
Entity or Business”) based on the actual Acquired/Disposed EBITDA of such Sold
Entity or Business for such period (including the portion thereof occurring
prior to such sale, transfer or disposition).  Unless the context otherwise
requires, references to Consolidated EBITDA shall be construed to mean
Consolidated EBITDA of the Parent.
 
3

--------------------------------------------------------------------------------


“Consolidated Net Income” means, of any Person for any period, the net income or
loss of such Person for such period determined on a consolidated basis in
accordance with GAAP.  Unless the context otherwise requires, references to
Consolidated Net Income shall be construed to mean Consolidated Net Income of
the Parent.
 
"Control" means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
"Controlling" and "Controlled" have meanings correlative thereto.
 
"Copyright" has the meaning specified in the Collateral Agreement.
 
"Copyright Security Agreement" has the meaning specified in the Collateral
Agreement.
 
"Default" means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
 
"Disclosed Matters" means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.05.
 
"Disqualified Equity Interest" means, with respect to any Person, any Equity
Interest in such Person that by its terms (or by the terms of any security into
which it is convertible or for which it is exchangeable, either mandatorily or
at the option of the holder thereof), or upon the happening of any event or
condition:
 
(a) matures or is mandatorily redeemable (other than solely for Equity Interests
in such Person that do not constitute Disqualified Equity Interests and cash in
lieu of fractional shares of such Equity Interests), whether pursuant to a
sinking fund obligation or otherwise;
 
(b) is convertible or exchangeable at the option of the holder thereof for
Indebtedness or Equity Interests (other than solely for Equity Interests in such
Person that do not constitute Disqualified Equity Interests and cash in lieu of
fractional shares of such Equity Interests); or
 
(c) is redeemable (other than solely for Equity Interests in such Person that do
not constitute Disqualified Equity Interests and cash in lieu of fractional
shares of such Equity Interests) or is required to be repurchased by such Person
or any of its Affiliates, in whole or in part, at the option of the holder
thereof;
 
in each case, on or prior to the Maturity Date; provided, however, that an
Equity Interest in any Person that would not constitute a Disqualified Equity
Interest but for terms thereof giving holders thereof the right to require such
Person to redeem or purchase or otherwise retire such Equity Interest upon the
occurrence of an "asset sale" or a "change of control" shall not constitute a
Disqualified Equity Interest.
 
"Dollars" or "$" refers to lawful money of the United States of America.
 
"Environmental Laws" means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources or the
management, release or threatened release of any Hazardous Material.
 
"Environmental Liability" means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Parent or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
 
"Equity Interests" means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.
 
"ERISA" means the Employee Retirement Income Security Act of 1974, as amended
from time to time and the regulations promulgated and rulings issued thereunder.
 
"ERISA Affiliate" means any trade or business (whether or not incorporated)
that, together with the Parent, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.
 
"ERISA Event" means (a) any "reportable event", as defined in Section 4043 of
ERISA, with respect to a Plan (other than an event for which the 30-day notice
period is waived), (b) any failure by any Plan to satisfy the minimum funding
standard (within the meaning of Section 412 of the Code or Section 302 of
ERISA), applicable to such Plan, whether or not waived, (c) the filing pursuant
to Section 412(d) of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan, (d) a
determination that any Plan is, or is expected to be, in "at-risk" status (as
defined in Section 303(i)(4) of ERISA or Section 430(i)(4) of the Code) and the
Parent or ERISA Affiliate, as applicable, fails to make required contributions
for a plan year with respect to such Plan by the annual due date for such
contribution as determined under Section 303(j) of ERISA, (e) the incurrence by
the Parent or any ERISA Affiliate of any liability under Title IV of ERISA with
respect to the termination of any Plan, (f) the receipt by the Parent or any
ERISA Affiliate from the PBGC or a plan administrator of any notice relating to
the intention to terminate any Plan or Plans or to appoint a trustee to
administer any Plan, (g) the incurrence by the Parent or any ERISA Affiliate of
any liability under Title IV of ERISA with respect to the withdrawal or partial
withdrawal of the Parent or any ERISA Affiliate from any Plan or Multiemployer
Plan, (h) the receipt by the Parent or any ERISA Affiliate of any notice, or the
receipt by any Multiemployer Plan from the Parent or any ERISA Affiliate of any
notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent or in
reorganization, within the meaning of Title IV of ERISA or in endangered or
critical status, within the meaning of Section 305 of ERISA, (i) the occurrence
of a "prohibited transaction" with respect to which the Parent or any of the
Subsidiaries is a "disqualified person" (within the meaning of Section 4975 of
the Code) or with respect to which the Parent or any such Subsidiary could
otherwise be liable or (j) any Foreign Benefit Event.
 
4

--------------------------------------------------------------------------------


"Event of Default" has the meaning assigned to such term in Article VII.
 
“Excluded Guarantee” means any Guarantee by any Loan Party of (a) any
Indebtedness of a Foreign Subsidiary, to the extent such Guarantee relates to
(i) Indebtedness that was outstanding on the date of this Agreement or was
incurred under (and within the limits of the amount of) a line of credit in a
specified amount that was in effect on the date of this Agreement or (ii) any
renewal or replacement after the date of this Agreement of Indebtedness that, as
of the date of this Agreement, is permitted by clause (i) above (without
increasing the amount permitted), and (b) obligations under leases and similar
obligations incurred in the ordinary course of business consistent with past
practices and/or industry practices that do not constitute Indebtedness.
 
“Excluded Subsidiary” means, at any time, any Subsidiary affected by an event
referred to in clause (i), (j) or (k) of Article VII at such time that would
constitute an Event of Default if such Subsidiary was not an “Excluded
Subsidiary”; provided that (a) no Loan Party shall be an Excluded Subsidiary and
(b) a Subsidiary shall not be an Excluded Subsidiary if such Subsidiary (on a
consolidated basis with all other Excluded Subsidiaries affected by an event
referred to in clause (i), (j) or (k) of Article VII and their respective
subsidiaries) (i) account for more than 10% of Total Assets of the Parent or
(ii) account for more than 10% of the consolidated revenues of the Parent and
the Subsidiaries for the most recently ended period of four consecutive fiscal
quarters for which financial statements are available, in each case, determined
in accordance with GAAP.
 
"Excluded Taxes" means, with respect to the Lender or any other recipient of any
payment to be made by or on account of any obligation of the Borrower hereunder,
(a) income, franchise or similar Taxes imposed on (or measured by) its net
income or, in the case of franchise or similar Taxes, gross receipts, by the
United States of America, or by the jurisdiction under the laws of which such
recipient is organized or in which its principal office is located or, in the
case of Lender, in which its applicable lending office is located or in which it
is otherwise doing business, (b) any branch profits Taxes imposed by the United
States of America or any similar Tax imposed by any other jurisdiction in which
the Borrower is located, (c) any Taxes attributable to a failure by the Lender
to comply with Section 2.08(e), and (d) any withholding Taxes imposed as a
result of a change in the circumstances of the Lender, other than a Change in
Law.
 
"Existing Convertible Notes" means the 2% senior convertible notes due 2024
issued pursuant to the Indenture, dated as of February 11, 2004, between the
Parent and BNY Midwest Trust Company, as trustee.
 
"Existing Debt Securities" means the Existing Senior Notes and the Existing
Convertible Notes, in each case outstanding as of the date hereof.
 
"Existing Senior Notes" means (a) the 5.25% senior notes due 2014 issued
pursuant to the Indenture, dated as of February 11, 2004, between the Borrower,
the Parent and BNY Midwest Trust Company, as trustee, outstanding as of the Date
of this Agreement, and (b) the 7.875% senior notes due 2017 issued pursuant to
the Indenture, dated as of February 27, 2007, among the Borrower, the Parent and
The Bank of New York Trust Company, N.A., as trustee, outstanding as of the Date
of this Agreement.
 
"Existing Senior Notes Indentures" means the indentures pursuant to which the
Existing Senior Notes were issued.
 
"Financial Officer" means, with respect to the Parent or the Borrower, the chief
financial officer, principal accounting officer, treasurer or controller
thereof, as applicable.
 
“First Lien Credit Agreement” means the Amended and Restated Credit Agreement,
dated as of September 16, 2009, among the Borrower, the Parent, the lenders
party thereto and JPMorgan Chase Bank, N.A., as administrative agent, as
amended, restated, supplemented or otherwise modified from time to time.
 
"First Lien Term Loan Agreement" means the Credit Agreement, dated as of
September 16, 2009, among the Borrower, the Parent, the several lenders party
thereto, and JPMorgan Chase Bank, N.A., as administrative agent, as amended,
restated, supplemented or otherwise modified from time to time.
 
“First Lien Loan Documents” means the First Lien Credit Agreement and the First
Lien Term Loan Agreement, together with all related documents and agreements,
including without limitation security documents, as amended, restated,
supplemented or otherwise modified from time to time.
 
"Foreign Benefit Event" means, with respect to any Foreign Pension Plan, (a) the
existence of unfunded liabilities in excess of the amount permitted under any
applicable law, or in excess of the amount that would be permitted absent a
waiver from a Governmental Authority, (b) the failure to make the required
contributions or payments, under any applicable law, on or before the due date
for such contributions or payments, (c) the receipt of a notice by a
Governmental Authority relating to the intention to terminate any such Foreign
Pension Plan or to appoint a trustee or similar official to administer any such
Foreign Pension Plan, or alleging the insolvency of any such Foreign Pension
Plan, (d) the incurrence of any liability by the Parent or any Subsidiary under
applicable law on account of the complete or partial termination of such Foreign
Pension Plan or the complete or partial withdrawal of any participating employer
therein, in each case except as could not reasonably be expected to result in a
Material Adverse Effect or (e) the occurrence of any transaction that is
prohibited under any applicable law and that could reasonably be expected to
result in the incurrence of any liability by the Parent or any Subsidiary, or
the imposition on the Parent or any Subsidiary of any fine, excise tax or
penalty resulting from any noncompliance with any applicable law, in each case
except as could not reasonably be expected to result in a Material Adverse
Effect.
 
"Foreign Pension Plan" means any benefit plan that under applicable law of any
jurisdiction other than the United States is required to be funded through a
trust or other funding vehicle other than a trust or funding vehicle maintained
exclusively by a Governmental Authority and that would constitute a defined
benefit pension plan under U.S. law.
 
"Foreign Subsidiary" means (a) any Subsidiary that is organized under the laws
of a jurisdiction other than the United States of America or any State thereof
or the District of Columbia and (b) any Subsidiary, organized under the laws of
any jurisdiction, of a Subsidiary described in clause (a) above.
 
"GAAP" means generally accepted accounting principles in the United States of
America.
 
"Governmental Authority" means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.
 
"Guarantee" of or by any Person (the "guarantor") means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the "primary obligor") in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business or customary and
reasonable indemnity obligations entered into in connection with any acquisition
or disposition of assets permitted under this Agreement.
 
5

--------------------------------------------------------------------------------


"Guarantee Agreement" means the Guarantee Agreement, substantially in the form
of Exhibit B, among the Borrower, the Guarantors and the Lender.
 
"Guarantors" means, as of any date, the Parent and each Subsidiary Loan Party
that is a party to the Guarantee Agreement as a guarantor thereunder as of such
date.
 
"Hazardous Materials" means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas and all other substances or wastes of any
nature regulated pursuant to any Environmental Law.
 
"Indebtedness" of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person upon which interest charges are customarily paid (excluding current
accounts payable incurred in the ordinary course of business), (d) all
obligations of such Person under conditional sale or other title retention
agreements relating to property acquired by such Person, (e) all obligations of
such Person in respect of the deferred purchase price of property or services
(excluding current accounts payable incurred in the ordinary course of
business), (f) all Indebtedness of others secured by (or for which the holder of
such Indebtedness has an existing right, contingent or otherwise, to be secured
by) any Lien on property owned or acquired by such Person, whether or not the
Indebtedness secured thereby has been assumed, (g) all Guarantees by such Person
of Indebtedness of others, (h) all Capital Lease Obligations of such Person, (i)
all obligations, contingent or otherwise, of such Person as an account party in
respect of letters of credit and letters of guaranty, (j) all obligations,
contingent or otherwise, of such Person in respect of bankers' acceptances and
(k) Receivables Financing Debt. The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person's ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness provide that such Person is
not liable therefor; provided, that if the sole asset of such Person is its
ownership interest in such other entity, the amount of such Indebtedness shall
be deemed equal to the value of such ownership interest. For the avoidance of
doubt, the Indebtedness of the Borrower or any other Subsidiary shall not
include any obligations of the Borrower or such other Subsidiary arising in the
ordinary course of business from the establishment, offering and maintenance by
the Borrower or such other Subsidiary, as the case may be, of trade payables
financing programs under which suppliers to the Borrower or such other
Subsidiary, as the case may be, can request accelerated payment from one or more
designated financial institutions; provided, that (i) the Borrower or such other
Subsidiary, as the case may be, reimburses the designated financial institution
or institutions for such accelerated payment on the date specified in the
purchase terms and conditions previously agreed upon by the applicable supplier
and the Borrower or such other Subsidiary, as the case may be and (ii) had such
financial institution or institutions not paid such obligations to the
applicable supplier, such obligations would have been required to be classified
as a trade payable in the consolidated financial statements of the Borrower or
such other Subsidiary, as the case may be, prepared in accordance with GAAP.
 
"Indemnified Taxes" means Taxes other than Excluded Taxes.
 
"Intellectual Property" has the meaning specified in the Collateral Agreement.
 
“Intercreditor Agreement”  means that certain Intercreditor Agreement of
approximate even date among Lender, JPMorgan Chase Bank, N.A., as administrative
agent under the First Lien Credit Agreement and JPMorgan Chase Bank, N.A., as
administrative agent under the First Lien Term Loan Agreement, substantially in
the form of Exhibit C, as amended, restated, supplemented or otherwise modified
from time to time.
 
"Interest Payment Date" means (a) with respect to any Loan bearing interest at
the Alternative Interest Rate, the last day of each March, June, September and
December and (b) with respect to any Loan bearing interest at the Adjusted LIBO
Rate, the last day of each Interest Period.
 
"Interest Period" means, with respect to any Loan bearing interest at the
Adjusted LIBO Rate, the period commencing on the date of such Loan and ending on
the numerically corresponding day in the calendar month that is three months
thereafter; provided that (i) if any Interest Period would end on a day other
than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day, and (ii) any Interest Period that commences on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period.
 
“International Holdco” means AAM International Holdings, Inc., a Delaware
corporation.
 
“LIBO Rate” means, with respect to any Loan bearing interest at the Adjusted
LIBO Rate for any Interest Period, the three month rate appearing on Page 3750
of the Telerate Service (or on any successor or substitute page of such Service,
or any successor to or substitute for such Service, providing rate quotations
comparable to those currently provided on such page of such Service, as
determined by the Lender from time to time for purposes of providing quotations
of interest rates applicable to Dollar deposits in the London interbank market)
at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, as the rate for Dollar deposits with a
maturity comparable to such Interest Period; provided that, if such “LIBO Rate”
is below 2.00%, it shall be deemed to be 2.00%.  Subject to the proviso in the
immediately preceding sentence, in the event that such rate is not available at
such time for any reason, then the “LIBO Rate” with respect to such Loan bearing
interest at the Adjusted LIBO Rate for such Interest Period shall be the three
month rate at which Dollar deposits of $5,000,000 and for a maturity comparable
to such Interest Period are offered by the principal London office of JPMorgan
Chase Bank, N.A. in immediately available funds in the London interbank market
at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period.
 
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.
 
“Lien Basket Amount” means, as of any date, an amount equal to 10% of
“Consolidated Net Tangible Assets” (within the meaning of the Existing Senior
Notes Indentures) as of such date.
 
6

--------------------------------------------------------------------------------


"Loan Documents" means this Agreement, the Note, the Guarantee Agreement the
Security Documents, any notes, and any other agreements entered into between
Borrower or any guarantor of the Obligations and Lender relating to or in
connection with this Agreement, as amended, restated, supplemented or otherwise
modified from time to time.
 
"Loan Parties" means the Parent, the Borrower and the Subsidiary Loan Parties.
 
''Loans" means the loans made by the Lender to the Borrower pursuant to this
Agreement.
 
"Local Time" means New York City time.
 
"Material Adverse Effect" means a material adverse effect on (a) the business,
assets, operations, or financial condition of the Parent and the Subsidiaries
taken as a whole, (b) the ability of any Loan Party to perform any of its
material obligations under the Loan Documents or (c) the validity and
enforceability of any Loan Document, or the rights and remedies of the Lender
hereunder or under any other Loan Document, taken as a whole.
 
"Material Indebtedness" means Indebtedness (other than the Loans), or
obligations in respect of one or more Swap Agreements, of any one or more of the
Parent and its Subsidiaries in an aggregate principal amount exceeding
$50,000,000. For purposes of determining Material Indebtedness, the "principal
amount" of the obligations of the Parent or any Subsidiary in respect of any
Swap Agreement at any time shall be the maximum aggregate amount (giving effect
to any netting agreements) that the Parent or such Subsidiary would be required
to pay if such Swap Agreement were terminated at such time.
 
"Material Properties" means (a) those Mortgaged Properties designated on
Schedule 3.12 as Material Properties and (b) each other Mortgaged Property with
respect to which a Mortgage is granted pursuant to Section 5.11 after the date
of this Agreement.
 
"Material Subsidiary" means, as of any date, any Subsidiary (other than the
Borrower, a Foreign Subsidiary or a Receivables Subsidiary) that either (a)
accounts (together with its subsidiaries on a consolidated basis) for more than
10% of Total Assets of the Parent or (b) accounts (together with its
subsidiaries on a consolidated basis) for more than 10% of the consolidated
revenues of the Parent and the Subsidiaries for the most recently ended period
of four consecutive fiscal quarters for which financial statements are
available, in each case, determined in accordance with GAAP.
 
“Maturity Date” means December 31, 2013.
 
"Moody's" means Moody's Investors Service, Inc.
 
"Mortgage" means a mortgage, deed of trust, assignment of leases and rents or
other Security Document substantially in the forms of collective Exhibit D
granting a Lien on any Mortgaged Property to secure any of the Secured
Obligations. Each Mortgage shall be reasonably satisfactory in form and
substance to the Lender.
 
"Mortgaged Property" means, initially, each parcel of real property and the
improvements thereto owned by a Loan Party and identified on Schedule 3.12 as a
Mortgaged Property, and includes each other parcel of real property and
improvements thereto with respect to which a Mortgage is granted pursuant to
Section 5.11.
 
"Multiemployer Plan" means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA that is, or within any of the preceding five plan years was, sponsored,
maintained or contributed to, or required to be sponsored, maintained or
contributed to, by the Parent or any ERISA Affiliate.
 
“Note” has the meaning specified in Section 2.05(d).
 
"NWO Subsidiary" means any Subsidiary of the Borrower with respect to which
(except for directors' qualifying shares) the Borrower owns, directly or
indirectly, Equity Interests representing less than 100% of the outstanding
Equity Interests and less than 100% of the outstanding voting Equity Interests;
provided that a Subsidiary shall not be a "NWO Subsidiary" if (a) such
Subsidiary was a Subsidiary Loan Party before it met the foregoing criteria for
becoming a "NWO Subsidiary", unless such Subsidiary became a "NWO Subsidiary"
pursuant to a transfer of all Equity Interests in such Subsidiary owned,
directly or indirectly, by the Borrower to a NWO Subsidiary, in accordance with
this Agreement or (b) such Subsidiary is not prohibited from guaranteeing the
Secured Obligations (it being understood that the Parent and the Subsidiaries
will exercise reasonable efforts (which shall not include undue costs or
expenses) to obtain any consent or approval necessary to avoid any such
prohibition).
 
"Other Taxes" means any and all present or future stamp, documentary Taxes and
any other excise, or property, intangible, recording, filing or similar Taxes
which arise from any payment made under, from the execution, delivery, or
registration of, or from the receipt or perfection of a security interest under,
enforcement of, or otherwise with respect to, any Loan Document.
 
"Parent" means American Axle & Manufacturing Holdings, Inc., a Delaware
corporation.
 
"PBGC" means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
 
"Perfection Schedule" has the meaning specified in the Collateral Agreement.
 
7

--------------------------------------------------------------------------------


“Permitted Acquisition” means any acquisition by the Borrower or any other
Subsidiary of all or substantially all the assets of, or all the Equity
Interests in, a Person or division or line of business of a Person if,
immediately after giving effect thereto, (a) no Default has occurred and is
continuing or would result therefrom, (b) the business of such acquired Person
or division or line of business shall comply with the permitted businesses of
the Borrower and the other Subsidiaries as provided in Section 6.03(b), (c) the
portion of the fair market value of the consideration paid or delivered by any
Loan Parties for such acquisition (excluding Equity Interests of the Parent)
that is attributable to investments in Persons (whether or not Subsidiaries)
that do not become Loan Parties as a result of such acquisition but in which the
Borrower or any other Subsidiary shall own, directly or indirectly, any
investment as a result of such acquisition (including the investment in the
Person acquired, if it is not a Subsidiary Loan Party) are treated, at the time
of such acquisition, as investments in such Person pursuant to Section 6.08 and
are permitted to be made thereunder at such time (other than pursuant to the
clause thereof that permits Permitted Acquisitions), (d) the Parent would have
been in compliance with the covenant contained in Section 6.11 as of the last
day of the most recently ended fiscal quarter of the Parent for which financial
statements are available (the “Test Date”), determined as provided below, and
(e) for any acquisition (or series of related acquisitions) involving
consideration (excluding Equity Interests of the Parent) exceeding $20,000,000,
the Borrower has delivered to the Lender a certificate executed by a Financial
Officer to the effect set forth in clauses (a), (b), (c) and (d) above, together
with all relevant financial information for the Person or assets to be acquired
and reasonably detailed calculations demonstrating satisfaction of the
requirement set forth in clause (d) above and compliance with Section 6.01 in
respect of any Indebtedness resulting from such acquisition.  For purposes of
clause (d) above, compliance with Section 6.11 shall be determined as though
such acquisition, and each other acquisition of an Acquired Entity or Business
consummated subsequent to the Test Date, had occurred on the Test Date, and as
though the sale or disposition of any Sold Entity or Business sold or disposed
of subsequent to the Test Date had been sold or disposed of on the Test Date.
 
"Permitted Encumbrances" means:
 
(a) Liens imposed by law for Taxes that are not yet due or are being contested
in compliance with Section 5.04;
 
(b) carriers', warehousemen's, mechanics', materialmen's, repairmen's
construction, artisan's and other like Liens imposed by law, arising in the
ordinary course of business and securing obligations that are not overdue by
more than 60 days or are being contested in compliance with Section 5.04;
 
(c) pledges and deposits made in the ordinary course of business in compliance
with workers' compensation, unemployment insurance and other social security
laws or regulations and deposits securing liability to insurance carriers under
insurance or self-insurance arrangements in respect of such obligations;
 
(d) deposits to secure or in connection with the performance of bids, trade
contracts, leases, statutory obligations, surety and appeal bonds, performance
bonds and other obligations of a like nature, in each case in the ordinary
course of business, including those incurred to secure health, safety and
environmental obligations in the ordinary course of business;
 
(e) judgment liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII;
 
(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business
which, in the aggregate, are not substantial in amount and do not materially
detract from the value of the affected property or materially interfere with the
ordinary conduct of business of the Parent or any Subsidiary;
 
(g) Liens arising by virtue of any statutory or common law provision relating to
banker's liens, rights of setoff or similar rights as to deposit accounts or
other funds maintained with creditor depository institution; and
 
(h) landlord's Liens under leases of property to which the Parent or a
Subsidiary is a party;
 
provided that the term "Permitted Encumbrances" shall not include any Lien
securing Indebtedness.
 
“Permitted Governmental Receivables Program” means the Auto Supplier Support
Program established by the United States Department of the Treasury pursuant to
the authority granted to it by and under the Emergency Economic Stabilization
Act of 2008, as amended or any similar governmental receivables program approved
by the Administrative Agent under the First Lien Credit Agreement; provided that
the Parent or the Borrower shall deliver to the Lender copies of all
documentation entered into in connection with any such transaction.
        
                “Permitted Investments” means:
 
(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency or instrumentality thereof to the extent such obligations are backed by
the full faith and credit of the United States of America),
 
(b) investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, a rating of at
least A-1 by S&P or P-1 by Moody’s;
 
(c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 270 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, (i) any lender under the Revolving Credit Agreement, (ii) any
domestic office of any commercial bank organized under the laws of the United
States of America or any State thereof or any foreign country recognized by the
United States of America which has a combined capital and surplus and undivided
profits of not less than $250,000,000 (or the foreign currency equivalent
thereof) or (iii) any bank whose short-term commercial paper rating from S&P is
at least A-1 or the equivalent thereof or from Moody’s is at least P-1 or the
equivalent thereof;
 
(d) fully collateralized repurchase agreements with a term of not more than
30 days for securities described in clauses (a), (e) and (f) of this definition
of “Permitted Investments” and entered into with a financial institution
satisfying the criteria described in clause (c) above;
 
8

--------------------------------------------------------------------------------


(e) money market funds that (i) comply with the criteria set forth in Securities
and Exchange Commission Rule 2a-7 under the Investment Company Act of 1940,
(ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio assets of
at least $5,000,000,000;
 
(f) securities with maturities of six months or less from the date of
acquisition issued or fully guaranteed by any State, commonwealth or territory
of the United States of America, or by any political subdivision or taxing
authority thereof, and rated at least A by S&P or Moody’s;
 
(g) in the case of any Foreign Subsidiary, (i) direct obligations of the
sovereign nation (or any agency thereof) in which such Subsidiary is organized
and is conducting business or in obligations fully and unconditionally
guaranteed by such sovereign nation (or any agency thereof), (ii) investments of
the type and maturity described in clauses (a) through (f) above of foreign
obligors, which investments or obligors (or the parents of such obligors) have
ratings described in such clauses or equivalent ratings from comparable foreign
rating agencies and (iii) investments of the type and maturity described in
clauses (a) through (f) above of foreign obligors (or the parents of such
obligors), which investments of obligors (or the parents of such obligors) are
not rated as provided in such clauses or in clause (ii) above but which are, in
the reasonable judgment of the Parent and the Borrower, comparable in investment
quality to such investments and obligors (or the parents of such obligors);
 
(h) shares of mutual funds whose investment guidelines restrict 95% of such
funds’ investments to those satisfying the provisions of clauses (a) through (f)
above; and
 
(i) time deposit accounts, certificates of deposits and money market deposits in
an aggregate face amount not in excess 1% of Total Assets of the Parent as of
the end of the Parent’s most recently completed fiscal year.
 
                 “Permitted Receivables Factoring” means a factoring transaction
pursuant to which the Parent or one or more Subsidiaries (or a combination
thereof) sells (on a non-recourse basis other than Standard Securitization
Undertakings) Receivables (and Related Security) for cash consideration to a
Person or Persons (other than to an Affiliate or to General Motors Company or
any of its Affiliates); provided that the Parent or the Borrower shall deliver
to the Lender copies of all documentation entered into in connection with any
such transaction.
 
 “Permitted Receivables Financing” means a Permitted Receivables Securitization,
a Permitted Governmental Receivables Program or a Permitted Receivables
Factoring.
 
                “Permitted Receivables Securitization” means transactions (other
than pursuant to a Permitted Governmental Receivables Program or Permitted
Receivables Factoring) pursuant to which the Parent or one or more of the
Subsidiaries (or a combination thereof) realizes cash proceeds in respect of
Receivables and Related Security by selling or otherwise transferring such
Receivables and Related Security (on a non-recourse basis with respect to the
Parent and the Subsidiaries, other than Standard Securitization Undertakings) to
one or more Receivables Subsidiaries, and such Receivables Subsidiary or
Receivables Subsidiaries realize cash proceeds in respect of such Receivables
and Related Security; provided that the Parent or the Borrower shall deliver to
the Lender copies of all documentation entered into in connection with any such
transaction.
 
                “Permitted Refinancing Indebtedness” means any Indebtedness
(other than any Indebtedness incurred under this Agreement) of the Parent or a
Subsidiary, issued in exchange for, or the net proceeds of which are used to
extend, refinance, renew, replace, defease or refund (collectively, to
“Refinance”), Indebtedness of the Parent or such Subsidiary, as the case may be,
that is permitted by this Agreement to be Refinanced; provided that:
 
(a) the principal amount (or accreted value, if applicable) of such Permitted
Refinancing Indebtedness does not exceed the principal amount (or accreted
value, if applicable) of the Indebtedness so Refinanced (plus all refinancing
expenses incurred in connection therewith, including, without limitation, any
related fees and expenses, make-whole amounts, original issue discount, unpaid
accrued interest and premium thereon);
 
(b) the average life to maturity of such Permitted Refinancing Indebtedness is
greater than or equal to (and the maturity of such Permitted Refinancing
Indebtedness is no earlier than) that of the Indebtedness being Refinanced;
 
(c) if the Indebtedness being Refinanced is subordinated in right of payment to
any of the Secured Obligations, such Permitted Refinancing Indebtedness shall be
subordinated in right of payment to such Secured Obligations on terms at least
as favorable, taken as a whole, to the Lender as those contained in the
documentation governing the Indebtedness being Refinanced; provided that a
certificate of an officer of the Borrower is delivered to the Lender at least
ten (10) Business Days (or such shorter period as the Lender may reasonably
agree) prior to the incurrence of such Indebtedness, together with a reasonably
detailed description of the material terms and conditions of such subordination
terms or drafts of the documentation relating thereto, stating that (i) the
Borrower has determined in good faith that such terms and conditions satisfy the
foregoing requirement and (ii) unless the Lender disagrees by a specified date
(as provided below), such terms and conditions shall be permitted and shall be
conclusive evidence that such terms and conditions satisfy the foregoing
requirement unless the Lender notifies the Borrower within such period that it
disagrees with such determination (including a reasonable description of the
basis upon which it disagrees);
 
(d) no Permitted Refinancing Indebtedness shall have different obligors than the
Indebtedness being Refinanced;
 
(e) in the case of a Refinancing of Restricted Debt, the terms of such Permitted
Refinancing Indebtedness shall be no less favorable taken as a whole to the
Parent and the Subsidiaries than the terms of the Indebtedness being Refinanced;
provided that (i) a certificate of an officer of the Borrower is delivered to
the Lender at least ten (10) Business Days (or such shorter period as the Lender
may reasonably agree) prior to the incurrence of such Indebtedness, together
with a reasonably detailed description of the material terms and conditions of
such Indebtedness or drafts of the documentation relating thereto, stating that
(A) the Borrower has determined in good faith that such terms and conditions
satisfy the foregoing requirement and (B) unless the Lender disagrees by a
specified date (as provided below), such terms and conditions shall be
permitted, shall be conclusive evidence that such terms and conditions satisfy
the foregoing requirement unless the Lender notifies the Borrower within such
period that it disagrees with such determination (including a reasonable
description of the basis upon which it disagrees), and (ii) the pricing terms
may be less favorable to the Parent and the Subsidiaries so long as it is being
refinanced at the then-prevailing market price; and
 
9

--------------------------------------------------------------------------------


(f) in the case of a Refinancing of Indebtedness arising under the First Lien
Loan Documents, the aggregate principal amount of such Permitted Refinancing
Indebtedness, together with the outstanding principal amount of any remaining
Indebtedness owing under the First Lien Loan Documents and not simultaneously
Refinanced, shall be subject to the Senior Obligations Cap as defined in the
Intercreditor Agreement.
 
"Person" means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
 
"Plan" means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Parent or any ERISA Affiliate
is (or, if such plan were terminated, would under Section 4069 of ERISA be
deemed to be) an "employer" as defined in Section 3(5) of ERISA.
 
"Prime Rate" means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A., as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.
 
                “Receivable” means an Account owing to the Parent or any
Subsidiary (before its transfer to a Receivables Subsidiary or to another
Person), whether now existing or hereafter arising, together with all cash
collections and other cash proceeds in respect of such Account, including all
yield, finance charges or other related amounts accruing in respect thereof and
all cash proceeds of Related Security with respect to such Receivable.
 
                “Receivables Financing Debt” means, as of any date with respect
to any Permitted Receivables Financing, the amount of the outstanding
uncollected Receivables subject to such Permitted Receivables Financing that
would not be returned, directly or indirectly, to the Parent or the Borrower, if
all such Receivables were to be collected at such date and such Permitted
Receivables Financing were to be terminated at such date.
 
                “Receivables Subsidiary” means a wholly owned Subsidiary that
does not engage in any activities other than participating in one or more
Permitted Receivables Securitizations and activities incidental thereto;
provided that (a) such Subsidiary does not have any Indebtedness other than
Indebtedness incurred pursuant to a Permitted Receivables Securitization owed to
financing parties (including the Parent or the applicable seller of Receivables)
supported by Receivables and Related Security and (b) neither the Parent nor any
Subsidiary Guarantees any Indebtedness or other obligation of such Subsidiary,
other than Standard Securitization Undertakings.
 
 "Related Business" means any business in which the Parent or any of the
Subsidiaries was engaged on the Effective Date and any business related,
ancillary or complimentary to such business.
 
 "Related Parties" means, with respect to any specified Person, such Person's
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person's Affiliates.
 
 "Related Security" means, with respect to any Receivables subject to a
Permitted Receivables Financing, all assets that are customarily transferred or
in respect of which security interests are customarily granted in connection
with asset securitization transactions involving Receivables, including all
collateral securing such Receivables, all contracts and all Guarantee or other
obligations in respect of such Receivables, and all proceeds of such
Receivables.
 
“Restatement Transactions” has the meaning specified in the First Lien Term Loan
Agreement in effect on the date of this Agreement.
 
 "Restricted Debt" means (a) any Existing Debt Securities and (b) any other
Indebtedness (other than Indebtedness owed to the Parent or a Subsidiary) of any
Loan Party that (i) matures on or after the date that is one year prior to the
Maturity Date and (ii) is unsecured or is secured by a Lien on Collateral that
is junior to the Lien thereon granted under the Loan Documents.
 
 "Restricted Payment" means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the Parent
or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any Equity Interests in the Parent or any Subsidiary or any option, warrant or
other right to acquire any such Equity Interests in the Parent or any
Subsidiary.
 
 "Restricted Property" means any "Operating Property" or "shares of capital
stock or Debt issued by any Restricted Subsidiary and owned by the Company or
Holdings or any Restricted Subsidiary", in each case within the meaning of the
Existing Senior Notes Indentures.
 
 "S&P" means Standard & Poor's, a division of The McGraw-Hill Companies, Inc.,
and any successor to its rating agency business.
 
 “Secured Leverage Ratio” means, on any date, the ratio of (a) Total Priority
Indebtedness as of such date to (b) Consolidated EBITDA of the Parent for the
period of four consecutive fiscal quarters of the Parent ended on such date (or,
if such date is not the last day of a fiscal quarter, ended on the last day of
the fiscal quarter of the Parent most recently ended prior to such date).
 
 "Secured Obligations" has the meaning assigned to such term in the Collateral
Agreement.
 
10

--------------------------------------------------------------------------------


“Secured Obligations Amount” has the meaning specified in the First Lien Term
Loan Agreement in effect on the date of this Agreement.
 
"Security Documents" means the Collateral Agreement, the Mortgages and each
other security agreement or other instrument or document executed and delivered
pursuant to Section 5.09 or 5.10 to secure any of the Secured Obligations.
 
“Settlement Agreement” means the Settlement and Commercial Agreement between
Lender, Borrower and Parent, of even date herewith.
 
"Sold Entity or Business" has the meaning assigned to such term in the
definition of "Consolidated EBITDA"
 
"Standard Securitization Undertakings" means representations, warranties,
covenants and indemnities made by the Parent or any of the Subsidiaries in
connection with a Permitted Receivables Financing that are customary for
Permitted Receivables Financings of the same type; provided that Standard
Securitization Undertakings shall not include any Guarantee of any Indebtedness
or collectability of any Receivables.
 
"Statutory Reserve Rate" means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Lender is subject with respect to the
Adjusted LIBO Rate for Eurocurrency funding (currently referred to as
"Eurocurrency Liabilities" in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.  Loans
bearing interest at the Adjusted LIBO Rate shall be deemed to constitute
Eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under such Regulation D or any comparable
regulation. The Statutory Reserve Rate shall be adjusted automatically on and as
of the effective date of any change in any reserve percentage.
 
"subsidiary" means, with respect to any Person (the "parent") at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent's consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.
 
"Subsidiary" means any subsidiary of the Parent, including the Borrower.
 
''Subsidiary Loan Party" means any Subsidiary that is not the Borrower, a
Foreign Subsidiary, an NWO Subsidiary or a Receivables Subsidiary.
 
"Swap Agreement" means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Parent or the
Subsidiaries shall be a Swap Agreement.
 
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority, and
includes all liabilities, penalties and interest with respect to such amounts.
 
“Term Loan Commitment” means the commitment of Lender to make Loans hereunder in
an amount not to exceed (a) $100,000,000.00, less (b) the amount of any
termination or reduction by Borrower pursuant to Section 2.04 of this Agreement.
 
11

--------------------------------------------------------------------------------


"Total Assets" means, with respect to any Person as of any date, the amount of
total assets of such Person and its subsidiaries that would be reflected on a
balance sheet of such Person prepared as of such date on a consolidated basis in
accordance with GAAP.
 
“Total Indebtedness” means, as of any date, the sum (without duplication) of (a)
the aggregate principal amount of Indebtedness of the Parent and the
Subsidiaries outstanding as of such date that consists of Capital Lease
Obligations, obligations for borrowed money and obligations in respect of the
deferred purchase price of property or services, determined on a consolidated
basis, plus (b) the aggregate amount, if any, of Receivables Financing Debt of
the Parent and the Subsidiaries outstanding as of such date.
 
“Total Leverage Ratio” means, on any date, the ratio of (a) Total Indebtedness
as of such date to (b) Consolidated EBITDA of the Parent for the period of four
consecutive fiscal quarters of the Parent ended on such date (or, if such date
is not the last day of a fiscal quarter, ended on the last day of the fiscal
quarter of the Parent most recently ended prior to such date).
 
“Total Priority Indebtedness” has the meaning specified in the First Lien Term
Loan Agreement in effect on the date of this Agreement.
 
"Transactions" means the execution, delivery and performance by the Loan Parties
of the Loan Documents, the borrowing of Loans and the use of the proceeds
thereof.
 
"Withdrawal Liability" means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
 
SECTION 1.02. Terms Generally.
 
 The definitions of terms herein shall apply equally to the singular and plural
forms of the terms defined. Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms.  The words
"include", "includes" and "including" shall be deemed to be followed by the
phrase "without limitation". The word "will" shall be construed to have the same
meaning and effect as the word "shall". Unless the context requires otherwise
(a) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (b) any reference herein to any Person shall be construed to
include such Person's successors and assigns, (c) the words "herein", "hereof'
and "hereunder", and words of similar import, shall be construed to refer to
this Agreement in its entirety and not to any particular provision hereof, (d)
all references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words "asset" and "property" shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.
 
SECTION 1.03. Accounting Terms; GAAP.
 
Except as otherwise expressly provided herein, all terms of an accounting or
financial nature shall be construed in accordance with GAAP, as in effect from
time to time; provided that, if the Borrower notifies the Lender that the
Borrower requests an amendment to any provision hereof to eliminate the effect
of any change occurring after the date hereof in GAAP or in the application
thereof on the operation of such provision, regardless of whether any such
notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith.
 


12

--------------------------------------------------------------------------------


 
ARTICLE II
 


 
The Loans
 
SECTION 2.01. Commitment.
 
Subject to the terms and conditions set forth herein, Lender agrees to make
Loans to the Borrower from time to time in an aggregate amount not to exceed the
Term Loan Commitment.  Amounts borrowed under this Section 2.01 and repaid or
prepaid may not be reborrowed.
 
SECTION 2.02. Loans.
 
(a) Provided no Default has occurred and is continuing, Lender will make Loans
through September 30, 2013 on the following terms:
 
(i)  
the aggregate principal amount of all Loans made on or after the date of this
Agreement will not exceed the Term Loan Commitment;

 
(ii)  
the Loans will be made in increments of no less than $25,000,000.00 following
Lender’s receipt of a Borrowing Request in accordance with Section 2.03 below;
and

 
(iii)  
all Loans will bear interest at the rates provided in, and interest on the Loans
will be payable in accordance with the terms of, Section 2.07.

 
(b) [Intentionally omitted].
 
SECTION 2.03. Requests for Borrowings.
 
To request a Loan, the Borrower shall notify the Lender of such request by
telephone not later than 12:00 noon, New York City time, three Business Days
before the date of the proposed Loan.  Each such telephonic Borrowing Request
shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Lender of a written Borrowing Request in a form approved by the
Lender and signed by the Borrower. Each such telephonic and written Borrowing
Request shall specify the following information in compliance with Section 2.02:
 
(i)  
the aggregate amount (expressed in Dollars) of the requested Loan (which must be
equal to or greater than $25,000,000);

 
(ii)  
the date of such Loan, which must be a Business Day;

 
(iii)  
the location and number of the Borrower's account to which funds are to be
disbursed.

 
SECTION 2.04. Termination and Reduction of Commitment.
 
(a) Unless previously terminated, the unused portion of the Term Loan Commitment
shall terminate on the Maturity Date.
 
(b) The Borrower may at any time from and after June 30, 2011 terminate, or from
time to time reduce, the Term Loan Commitment without premium or penalty;
provided that each reduction of the Term Loan Commitment shall be in an amount
that is an integral multiple of $500,000 and not less than $5,000,000, provided
that any termination or reduction of the Term Loan Commitment caused by the
borrowing of a Loan or Loans may occur at any time.
 
(c) The Borrower shall notify the Lender of any election to terminate or reduce
the unused portion of the Term Loan Commitment under paragraph (b) of this
Section at least three Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Each notice delivered by the Borrower pursuant to this Section shall be
irrevocable; provided that a notice of termination of the unused portion of the
Term Loan Commitment delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Borrower (by notice to the Lender on or prior
to the specified effective date) if such condition is not satisfied. Any
termination or reduction of the Term Loan Commitment shall be permanent.
 
SECTION 2.05. Repayment of Loans; Evidence of Debt.
 
(a) The Borrower hereby unconditionally promises to pay to Lender the then
unpaid principal amount of the Loans on the Maturity Date.
 
(b) Lender shall maintain an account or accounts evidencing the indebtedness of
the Borrower to Lender resulting from each Loan made by Lender, including the
amounts of principal and interest payable and paid to Lender from time to time
hereunder.
 
13

--------------------------------------------------------------------------------


(c) The entries made in the accounts maintained pursuant to paragraph (b) or (c)
of this Section shall be prima facie evidence of the existence and amounts of
the obligations recorded therein; provided that the failure of Lender to
maintain such accounts or any error therein shall not in any manner affect the
obligation of the Borrower to repay the Loans in accordance with the terms of
this Agreement.
 
(d) Lender may request that Loans made by it be evidenced by a promissory
note.  In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to the order of Lender (or, if requested by
Lender, to Lender and its registered assigns) and in a form approved by Lender
and in an amount equal to the Term Loan Commitment (although Borrower will only
be obligated to repay the amount of the Loans actually outstanding, together
with any other amounts owing under this Agreement) (the “Note”).
 
SECTION 2.06. Prepayment of Loans.
 
(a) The Borrower shall have the right at any time and from time to time to
prepay any Loan in whole or in part, without premium or penalty, subject to
prior notice in accordance with paragraph (b) of this Section, provided,
however, that any such prepayment made prior to June 30, 2011 may only be made
with cash flow generated by Borrower from its ordinary course business
operations and must be accompanied by a certificate executed by a Financial
Officer verifying the source of such repayment funds.
 
(b) The Borrower shall notify the Lender by telephone (confirmed by telecopy) of
any prepayment hereunder not later than 12:00 noon, New York City time, on the
date of prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Loan or portion thereof to be
prepaid.  Prepayments will be accompanied by accrued interest as required by
Section 2.07.
 
SECTION 2.07. Interest.
 
(a) The Loans shall bear interest at the Adjusted LIBO Rate plus twelve percent
(12.00%) per annum.
 
(b) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to two percent (2%) plus the rate otherwise applicable to such Loan.
 
(c) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan; provided that (i) interest accrued pursuant to
paragraph (b) of this Section shall be payable on demand, and (ii) in the event
of any repayment or prepayment of any Loan, accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment.
 
(d) All interest hereunder shall be computed on the basis of a year of 360 days.
 
(e) If Lender determines that reasonable means do not exist for determining the
Adjusted LIBO Rate for any Interest Period, then Lender shall not be obligated
to make Loans bearing interest at a rate based on the Adjusted LIBO Rate and all
Loans will instead bear interest at a rate equal to the Alternative Interest
Rate, until the next month for which Lender determines that the Adjusted LIBO
Rate can reasonably be established.
 
SECTION 2.08. Taxes.
 
(a) Any and all payments by or on account of any obligation of the Borrower
hereunder shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided that if the Borrower shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions for Indemnified Taxes or Other Taxes (including any such
deductions applicable to additional sums payable under this Section 2.08(a)),
Lender receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrower shall make such deductions and (iii) the
Borrower shall pay the full amount deducted to the relevant Governmental
Authority in accordance with applicable law.
 
(b) In addition, and without duplication of paragraph (a) hereof, the Borrower
shall pay any Other Taxes to the relevant Governmental Authority in accordance
with applicable law.
 
(c) The Borrower shall indemnify the Lender within 30 days after written demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes paid or
payable by the Lender, on or with respect to any payment by or on account of any
obligation of the Borrower hereunder (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section
2.08) and any penalties, interest and reasonable expenses (other than Excluded
Taxes) arising therefrom or with respect thereto; provided, that the Lender
provides the Borrower with a written record therefor setting forth in reasonable
detail the basis and calculation of such amounts.
 
14

--------------------------------------------------------------------------------


(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Borrower to a Governmental Authority, the Borrower shall deliver to the
Lender the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, to the extent such a receipt is issued
therefor, or other evidence of such payment reasonably satisfactory to Lender.
 
(e) If the Lender determines, in its sole discretion, that it has received a
refund of any Taxes or Other Taxes as to which it has been indemnified by the
Borrower or with respect to which the Borrower has paid additional amounts
pursuant to this Section 2.08, it shall pay over such refund to the Borrower
(but only to the extent of indemnity payments made, or additional amounts paid,
by the Borrower under this Section 2.08 with respect to the Taxes or Other Taxes
giving rise to such refund), net of all out-of-pocket expenses of the Lender and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund); provided, that the Borrower, upon the
request of the Lender, agrees to repay the amount paid over to the Borrower
(plus any penalties, interest or other reasonable charges imposed by the
relevant Governmental Authority) to the Lender in the event the Lender is
required to repay such refund to such Governmental Authority.  This Section
shall not be construed to require the Lender or any Lender to make available its
tax returns (or any other information relating to its Taxes which it deems
confidential) to the Borrower or any other Person.
 
(f) If Lender claims any indemnity payment or additional amounts payable
pursuant to this Section 2.08, it shall use reasonable efforts (consistent with
legal and regulatory restrictions) to file any certificate or document
reasonably requested by the Borrower following the reasonable written request by
the Borrower if the making of such a filing would avoid the need for or reduce
the amount of any such indemnity payment or additional amounts that may
thereafter accrue and would not, in the sole determination of Lender, require
the disclosure of information that the Lender reasonably considers confidential
or be otherwise disadvantageous to the Lender.
 
SECTION 2.09. Payments Generally.
 
The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees, or of amounts payable under Section 2.08,
or otherwise) by wire transfer to Lender prior to 2:00 p.m., Local Time, on the
date when due, in immediately available funds, without set-off or counterclaim,
pursuant to the following wire instructions:
 
ABA#:                021 000 089
Acct#:                3053-2921
Beneficiary:          NYTO-Supplier Remittance, General Motors Company
Bank Name:         Citibank
Bank Address:        1 Penn's Way, New Castle, Delaware 19720-2437


Any amounts received after such time on any date may, in the discretion of the
Lender be deemed to have been received on the next succeeding Business Day for
purposes of calculating interest thereon. All such payments shall be made to the
Lender at its offices at 767 Fifth Avenue, New York, New York 10153.
 
 
15

--------------------------------------------------------------------------------


ARTICLE III
 
 
Representations and Warranties
 
Each of the Parent and the Borrower represents and warrants to the Lender that:
 
SECTION 3.01. Organization; Powers.
 
Each of the Parent and the Subsidiaries is duly organized, validly existing and
in good standing under the laws of the jurisdiction of its organization, has all
requisite power and authority to carry on its business as now conducted and,
except where the failure to do so, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect, is qualified to
do business in, and is in good standing in, every jurisdiction where such
qualification is required.
 
SECTION 3.02. Authorization; Enforceability.
 
The Transactions to be entered into by each Loan Party are within such Loan
Party's corporate powers and have been duly authorized by all necessary
corporate and, if required, stockholder action. This Agreement has been duly
executed and delivered by the Parent and the Borrower and constitutes, and each
other Loan Document to which any Loan Party is to be a party, when executed and
delivered by such Loan Party, will constitute, a legal, valid and binding
obligation of the Parent, the Borrower and such other Loan Party (as the case
may be), enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.
 
SECTION 3.03. Governmental Approvals; No Conflicts.
 
The Transactions (a) do not require any consent or approval of, registration or
filing with, or any other action by, any Governmental Authority, except such as
have been obtained or made and are in full force and effect and except
registrations and filings necessary to perfect Liens created under the Loan
Documents, (b) will not violate any applicable law or regulation or the charter,
by-laws or other organizational documents of any Loan Party or any order of any
Governmental Authority, (c) will not violate or result in a default under any
indenture, agreement or other instrument binding upon the Parent or any
Subsidiary or its assets the violation or breach of which would result in or
would reasonably be expected to result in a Material Adverse Effect, or give
rise to a right thereunder to require any payment to be made by the Parent or
any Subsidiary, and (d) will not result in the creation or imposition of any
Lien on any asset of the Parent or any Subsidiary, except Liens created under
the Loan Documents.
 
SECTION 3.04. Financial Condition; No Material Adverse Change.
 
(a) The Parent has heretofore furnished to the Lender its consolidated balance
sheet and statements of income, stockholders equity and cash flows (i) as of and
for the fiscal year ended December 31, 2008, reported on by Deloitte & Touche
LLP, independent public accountants, and (ii) as of and for the fiscal quarter
and the portion of the fiscal year ended June 30, 2009, certified by its chief
financial officer.  Such financial statements present fairly, in all material
respects, the financial position and results of operations and cash flows of the
Parent and its consolidated Subsidiaries as of such dates and for such periods
in accordance with GAAP, subject to year-end audit adjustments and the absence
of footnotes in the case of the statements referred to in clause (ii) above.
 
(b) Since June 30, 2009, there has been no material adverse change in the
business, assets, operations or financial condition of the Parent and the
Subsidiaries, taken as a whole, except for the information disclosed to the
Lender prior to the execution and delivery of this Agreement.
 
SECTION 3.05. Litigation and Environmental Matters.
 
(a) There are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of the Parent or the
Borrower, threatened against or affecting the Parent or any Subsidiary (i) as to
which there is a reasonable possibility of an adverse determination and that, if
adversely determined, would reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect (other than the Disclosed
Matters) or (ii) that involve any of the Loan Documents or the Transactions.
 
16

--------------------------------------------------------------------------------


(b) Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, would not reasonably be expected
to result in a Material Adverse Effect, neither the Parent nor any Subsidiary
(i) has failed to comply with any Environmental Law or to obtain, maintain or
comply with any permit, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability,
(iii) has received notice of any claim with respect to any Environmental
Liability or (iv) knows of any basis for any Environmental Liability.
 
SECTION 3.06. Compliance with Laws and Agreements.
 
Each of the Parent and the Subsidiaries is in compliance with all laws,
regulations and orders of any Governmental Authority applicable to it or its
property and all indentures, agreements and other instruments binding upon it or
its property, except where the failure to do so, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect.  No Default has occurred and is continuing.
 
SECTION 3.07. Investment Company Status.
 
Neither the Parent nor any of the Subsidiaries is an "investment company" as
defined in, or subject to regulation under, the Investment Company Act of 1940.
 
SECTION 3.08. Taxes.
 
Each of the Parent and the Subsidiaries has timely filed or caused to be filed
all Federal and other material Tax returns and reports required to have been
filed and has paid or caused to be paid all Taxes required to have been paid by
it, except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which the Parent or such Subsidiary, as applicable, has set
aside on its books adequate reserves or (b) to the extent that the failure to do
so would not reasonably be expected to result in a Material Adverse Effect.
 
SECTION 3.09. ERISA.
 
(a)           Each of the Parent and its ERISA Affiliates is in compliance in
all material respects with the applicable provisions of ERISA and the Code and
the regulations and published interpretations thereunder.  No ERISA Event has
occurred or is reasonably expected to occur that, when taken together with all
other such ERISA Events, could reasonably be expected to result in a Material
Adverse Effect.
 
(b)           Each Foreign Pension Plan is in compliance in all material
respects with all requirements of law applicable thereto and the respective
requirements of the governing documents for such plan.  With respect to each
Foreign Pension Plan, none of the Parent, its Affiliates or any of their
respective directors, officers, employees or agents has engaged in a transaction
that could subject the Parent or any Subsidiary, directly or indirectly, to a
tax or civil penalty that could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect.  With respect to each Foreign
Pension Plan, reserves have been established in the financial statements
furnished to  Lender in respect of any unfunded liabilities in accordance with
applicable law or, where required, in accordance with ordinary accounting
practices in the jurisdiction in which such Foreign Pension Plan is
maintained.  The aggregate unfunded liabilities with respect to such Foreign
Pension Plans could not reasonably be expected to result in a Material Adverse
Effect
 
SECTION 3.10. Disclosure.
 
None of the reports, financial statements or other information furnished by or
on behalf of the Parent or the Borrower to the Lender in connection with the
negotiation of the Loan Documents or delivered thereunder, taken as a whole,
contains any material misstatement of fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided that, with respect to
projected financial information or any information concerning future proposed
and intended activities of the Parent and the Subsidiaries, the Parent and the
Borrower represent only that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time (it being understood that
such projections and information are forward looking statements which by their
nature are subject to significant uncertainties and contingencies, many of which
are beyond the Parent's and the Borrower's control, and that actual results may
differ, perhaps materially, from those expressed or implied in such forward
looking statements, and no assurance can be given that the projections will be
realized).
 
SECTION 3.11. Subsidiaries.
 
Schedule 3.11 sets forth the name and jurisdiction of organization of, and the
direct or indirect ownership interest of the Parent in, each Subsidiary, and
identifies each Subsidiary that is a Subsidiary Loan Party, in each case, as of
the date of this Agreement.
 
17

--------------------------------------------------------------------------------


SECTION 3.12. Properties.
 
(a) Each of the Parent and its Subsidiaries has good title to, or valid
leasehold interests in, all its real and personal property material to its
business (including its Mortgaged Properties), except for minor defects in title
that do not interfere with its ability to conduct its business as currently
conducted or to utilize such properties for their intended purposes.
 
(b) Each of the Parent and its Subsidiaries owns, or is licensed to use, all
Intellectual Property material to the business of the Parent and the
Subsidiaries (taken as a whole) as presently conducted, and the use thereof by
the Parent and its Subsidiaries does not infringe upon the rights of any other
Person, except for any such infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
 
(c) Schedule 3.12 sets forth the address of each real property that is owned by
the Parent or any of its Subsidiaries as of the date of this Agreement and, in
the case of each such property designated on such Schedule as a Mortgaged
Property, the proper jurisdiction for filing of a Mortgage in respect thereof.
 
(d) As of the date of this Agreement, no Loan Party has received notice of, or
has knowledge of, any pending or contemplated condemnation proceeding affecting
any Mortgaged Property or any sale or disposition thereof in lieu of
condemnation.  Neither any Mortgaged Property nor any interest therein is
subject to any right of first refusal, option or other contractual right to
purchase such Mortgaged Property or interest therein.
 
SECTION 3.13. Collateral Matters.
 
(a) The Collateral Agreement, upon execution and delivery thereof by the parties
thereto, will create in favor of the Lender, a valid and enforceable security
interest in the Collateral (as defined therein) and (i) when the Collateral (as
defined therein) constituting certificated securities (as defined in the Uniform
Commercial Code), is delivered to the Lender, or is delivered to a collateral
agent for Lender subject to the terms and conditions of the Intercreditor
Agreement, together with instruments of transfer duly endorsed in blank, the
security interest created under the Collateral Agreement will constitute a fully
perfected security interest in all right, title and interest of the pledgors
thereunder in such Collateral, prior and superior in right to any other Person
other than the secured parties under the First Lien Loan Documents, and (ii)
when financing statements in appropriate form are filed in the applicable filing
offices, the security interest created under the Collateral Agreement will
constitute a fully perfected security interest in all right, title and interest
of the Loan Parties in the remaining Collateral (as defined therein) to the
extent perfection can be obtained by filing Uniform Commercial Code financing
statements, prior and superior to the rights of any other Person, except for
rights secured by Liens permitted by Section 6.02.
 
(b) Each Mortgage, upon execution and delivery thereof by the parties thereto,
will create in favor of the Lender, a legal, valid and enforceable second lien
and security interest in all the applicable mortgagor’s right, title and
interest in and to the Mortgaged Properties and when the Mortgages have been
filed in the jurisdictions specified therein, the Mortgages will constitute a
fully perfected second lien mortgage and security interest in all right, title
and interest of the mortgagors in the Mortgaged Properties and the proceeds
thereof, prior and superior in right to any other Person, but subject to Liens
permitted by Section 6.02.
 
(c) Upon the recordation of the Copyright Security Agreement with the United
States Copyright Office pursuant to 17 U.S.C. § 205 and the regulations
thereunder and the filing of the financing statements referred to in paragraph
(a) of this Section, the security interest created under the Collateral
Agreement will constitute a fully perfected security interest in all right,
title and interest of the Loan Parties in the material Copyrights in which a
security interest may be perfected by filing in the United States of America, in
each case prior and superior in right to any other Person, but subject to Liens
permitted by Section 6.02 (it being understood that subsequent recordings in the
United States Copyright Office may be necessary to perfect a security interest
in such Copyrights acquired by the Loan Parties after the date of this
Agreement).
 
(d) Each Security Document, other than any Security Document referred to in the
preceding paragraphs of this Section, upon execution and delivery thereof by the
parties thereto and the making of the filings and taking of the other actions
provided for therein, will be effective under applicable law to create in favor
of the Lender, a valid and enforceable security interest in the Collateral
subject thereto and will constitute a fully perfected security interest in all
right, title and interest of the Loan Parties in the Collateral subject thereto,
prior and superior to the rights of any other Person, except for rights secured
by Liens permitted by Section 6.02.
 
 
18

--------------------------------------------------------------------------------


ARTICLE IV
 
 
Conditions
 
SECTION 4.01. Conditions to Effectiveness.  The obligations of the Lenders to
make Loans hereunder shall not become effective until the date on which each of
the following conditions is satisfied:
 
(a) The Lender (or its counsel) shall have received (i) from each party hereto
either a counterpart of this Agreement signed on behalf of such party or written
evidence satisfactory to the Lender (which may include telecopy or electronic
mail transmission of a signed signature page of this Agreement) that such party
has signed a counterpart of this Agreement, (ii) from each of the Borrower and
each Guarantor a counterpart of the Guarantee Agreement signed on behalf of such
party or written evidence satisfactory to the Lender (which may include telecopy
or electronic mail transmission of a signed signature page of the Guarantee
Agreement) that such party has signed a counterpart of the Guarantee Agreement,
and (iii) from each party to each of the Loan Documents, the Access Agreement
and the Settlement Agreement, a counterpart of such document signed on behalf of
such party or written evidence satisfactory to the Lender (which may include
telecopy or electronic mail transmission of a signed signature page) that such
party has signed such document.
 
(b) The Lender shall have received favorable written opinions (addressed to the
Lender and dated the date hereof) of each of Richard G. Raymond, General Counsel
of the Borrower, Shearman & Sterling LLP, counsel to the Loan Parties, and
Driggers, Schultz & Herbst, P.C., Michigan counsel to the Loan Parties,
substantially in the form of collective Exhibit E, respectively.  The Parent and
the Borrower hereby request such counsel to deliver such opinions.
 
(c) The Lender shall have received a fully executed Secretary’s Certificate in
the form of Exhibit F hereto.
 
(d) The Restatement Effective Date has occurred under the First Lien Loan
Documents and the Restatement Transactions (as defined therein) are effective.
 
(e) The Collateral Requirement has been met.
 
SECTION 4.02. Each Loan Event.
 
The obligation of Lender to make any Loan is subject to the satisfaction of the
following conditions:
 
(a) The representations and warranties of the Loan Parties set forth in the Loan
Documents (except the representation and warranty set forth in Section 3.04(b)
with respect to Loans made after the date of this Agreement) shall be true and
correct in all material respects on and as of the date of such Loan, except to
the extent such representations and warranties expressly relate to an earlier
date (in which case such representations and warranties shall have been true and
correct in all material respects with respect to such earlier date).
 
(b) At the time of and immediately after giving effect to such Loan, (i) no
Default shall have occurred and be continuing and (ii) the total principal
amount of all Loans shall not exceed the Term Loan Commitment.
 
(c) At the time of such Loan, (i) no Event of Default shall have occurred and be
continuing under  the Settlement Agreement, and (ii) no Event of Default shall
have occurred and be continuing under the First Lien Loan Documents (regardless
of whether such Event of Default constitutes an Event of Default under this
Agreement at that time).
 
(d) Simultaneously with the delivery or other submission of a Borrowing Request
under Section 2.03 of this Agreement, Borrower shall execute and deliver to
Lender under the Warrant Agreement, dated as of the date of this Agreement,
between the Borrower and the Lender, a Warrant Certificate, dated the date of
funding of the Loan contemplated by the Borrowing Request, which Warrant
Certificate shall be substantially similar to, and with the same Exercise Price
and Expiration Date as are set forth and defined in, the Warrant Certificate
delivered by the Borrower to the Lender on the date hereof, except that the new
Warrant Certificate shall be for an amount of shares of common stock of the
Borrower equal to (A) 6,915,226 by (B) the principal amount of the initial Loan
divided by the Term Loan Commitment as of such date.
 
(e)  Each Loan shall be deemed to constitute a representation and warranty by
the Parent and the Borrower on the date thereof as to the matters specified in
paragraphs (a) and (b) of this Section.
 
 
19

--------------------------------------------------------------------------------


ARTICLE V
 
 
Affirmative Covenants
 
Until the Term Loan Commitment has expired or been terminated and the principal
of and interest on each Loan and all fees payable hereunder shall have been paid
in full, the Parent and the Borrower covenant and agree with the Lender that:
 
SECTION 5.01. Financial Statements and Other Information.
 
The Parent or the Borrower will furnish to the Lender:
 
(a) within 90 days after the end of each fiscal year of the Parent, its audited
consolidated balance sheet and related statements of operations, stockholders’
equity and cash flows as of the end of and for such year, setting forth in each
case in comparative form the figures for the previous fiscal year, all reported
on by independent public accountants of recognized national standing (without a
“going concern” or like qualification or exception and without any qualification
or exception as to the scope of such audit) to the effect that such consolidated
financial statements present fairly in all material respects the financial
condition and results of operations of the Parent and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied; provided that it is understood and agreed that the delivery of the
Parent’s Form 10-K and annual report for the applicable fiscal year shall
satisfy the requirements of this clause (a) if such materials contain the
information required by this clause (a);
 
(b) within 45 days after the end of each of the first three fiscal quarters of
each fiscal year of the Parent, its condensed consolidated balance sheet and
related statements of operations, stockholders’ equity and cash flows as of the
end of and for such fiscal quarter and the then elapsed portion of the fiscal
year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by one of its Financial
Officers as presenting fairly in all material respects the financial condition
and results of operations of the Parent and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes; provided that it
is understood and agreed that the delivery of the Parent’s Form 10-Q for the
applicable fiscal quarter shall satisfy the requirements of this clause (b) if
such materials contain the information required by this clause (b);
 
(c) concurrently with any delivery of financial statements under clause (a)
or (b) above, a certificate of a Financial Officer of the Parent (i) certifying
as to whether a Default has occurred and, if a Default has occurred, specifying
the details thereof and any action taken or proposed to be taken with respect
thereto, (ii) setting forth reasonably detailed calculations demonstrating
compliance with Sections 6.11 and 6.12, and (iii) stating whether any change in
GAAP or in the application thereof affecting the financial statements
accompanying such certificate in any material respect has occurred since the
date of the audited financial statements referred to in Section 3.04 and, if any
such change has occurred, specifying the effect of such change on such financial
statements;
 
(d) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Parent or
any Subsidiary with the Securities and Exchange Commission, or any Governmental
Authority succeeding to any or all of the functions of said Commission, or with
any national securities exchange, or distributed by the Parent to its
shareholders generally, as the case may be; and
 
(e) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Parent or any
Subsidiary, or compliance with the terms of the Loan Documents, as the Lender
may reasonably request.
 
Any financial statement, report, proxy statement or other material required to
be delivered pursuant to clause (a), (b) or (d) of this Section shall be deemed
to have been furnished to the Lender on the date that the Parent notifies the
Lender that such financial statement, report, proxy statement or other material
is posted on the Securities and Exchange Commission’s website at www.sec.gov or
on the Parent’s website at www.aam.com; provided that the Parent will furnish
paper copies of such financial statement, report, proxy statement or material to
the Lender, if the Lender so requests, by notice to the Parent, that the Parent
do so, until the Parent receives notice from the Lender to cease delivering such
paper copies.
 
SECTION 5.02. Notices of Material Events.
 
The Parent or the Borrower will furnish to the Lender written notice of the
following, promptly after any executive officer or Financial Officer of the
Parent or the Borrower obtains actual knowledge thereof:
 
(a) the occurrence of any Default;
 
(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Parent or any
Subsidiary that involves a reasonable possibility of an adverse determination
and that, if adversely determined, would reasonably be expected to result in a
Material Adverse Effect;
 
20

--------------------------------------------------------------------------------


(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, would result in or would reasonably be expected
to result in a Material Adverse Effect; and
 
(d) any other development that would result in or would reasonably be expected
to result in a Material Adverse Effect.
 
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Parent or the Borrower
setting forth the details of the event or development requiring such notice and
any action taken or proposed to be taken with respect thereto.
 
SECTION 5.03. Existence; Conduct of Business.
 
The Parent and the Borrower will, and will cause each of the other Subsidiaries
to, do or cause to be done all things necessary to preserve, renew and keep in
full force and effect its legal existence and the rights, licenses, permits,
privileges and franchises, material to the conduct of its business; provided
that (i) the foregoing shall not prohibit any merger, consolidation, liquidation
or dissolution permitted under Section 6.03 and (ii) neither the Parent nor any
of its Subsidiaries shall be required to preserve any rights, licenses, permits
or franchises, if the Parent or such Subsidiary shall determine that the
preservation thereof is no longer desirable in the conduct of its business and
if the loss thereof would not have and would not reasonably be expected to have
a Material Adverse Affect.
 
SECTION 5.04. Payment of Obligations.
 
The Parent and the Borrower will, and will cause each of the other Subsidiaries
to, pay its obligations, including Tax liabilities (but excluding Indebtedness),
that, if not paid, would reasonably be expected to result in a Material Adverse
Effect before the same shall become delinquent or in default, except where (a)
the validity or amount thereof is being contested in good faith by appropriate
proceedings and (b) the Parent, the Borrower or such other Subsidiary has set
aside on its books adequate reserves with respect thereto in accordance with
GAAP.
 
SECTION 5.05. Maintenance of Properties; Insurance.
 
The Parent and the Borrower will, and will cause each of the other Subsidiaries
to, (a) keep and maintain all property material to the conduct of its business
in good working order and condition, ordinary wear and tear excepted, and
(b) maintain, with financially sound and reputable insurance companies,
insurance in such amounts and against such risks as are reasonable and prudent,
as well as such insurance as is required by any Security Document.
 
SECTION 5.06. Books and Records: Inspection Rights.
 
The Parent and the Borrower will, and will cause each of the other Subsidiaries
to, keep proper financial books of record and account in which full, true and
correct entries are made of all financial dealings and transactions in relation
to its business and activities in order to produce its financial statements in
accordance with GAAP.  The Parent and the Borrower will, and will cause each of
the other Subsidiaries to, permit any representatives designated by the Lender,
upon reasonable prior notice and at the Lender’s expense, to visit and inspect
its properties, to examine and make extracts from its books and records, and to
discuss its affairs, finances and condition with its officers and independent
accountants, all at such reasonable times during normal business hours and as
often as reasonably requested (subject to reasonable requirements of
confidentiality, including requirements imposed by law or contract).
 
SECTION 5.07. Compliance with Laws.
 
The Parent and the Borrower will, and will cause each of the other Subsidiaries
to, comply with all laws, rules, regulations and orders of any Governmental
Authority applicable to it or its property, except where the failure to do so,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect.
 
SECTION 5.08. Use of Proceeds.
 
The proceeds of the Loans will be used for general corporate purposes. No part
of the proceeds of any Loan will be used, whether directly or indirectly, for
any purpose that entails a violation of any of the Regulations of the Board,
including Regulations T, U and X.
 
SECTION 5.09. Additional Subsidiary Loan Parties.
 
 If any Subsidiary Loan Party is formed or otherwise acquired after the date
hereof or any Subsidiary that is not a Subsidiary Loan Party subsequently
becomes a Subsidiary Loan Party, then, in each case, within 10 Business Days
thereafter the Parent or the Borrower shall notify the Lender thereof and cause
such Subsidiary to (a) execute a supplement to the Guarantee Agreement
(substantially in the form provided as an annex thereto or otherwise in form and
substance reasonably satisfactory to the Lender) in order to become a Guarantor
and (b) satisfy the Collateral Requirement.
 
21

--------------------------------------------------------------------------------


SECTION 5.10. Information Regarding Collateral.
 
(a) The Parent or the Borrower will furnish to the Lender prompt written notice
of any change (i) in the legal name of any Loan Party, as set forth in its
organizational documents, (ii) in the jurisdiction of organization or the form
of organization of any Loan Party (including as a result of any merger or
consolidation), or (iii) in the organizational identification number, if any,
or, with respect to any Loan Party organized under the laws of a jurisdiction
that requires such information to be set forth on the face of a Uniform
Commercial Code financing statement, the Federal Taxpayer Identification Number
of such Loan Party.  The Parent and the Borrower agree not to effect or permit
any change referred to in the preceding sentence unless all filings have been
made under the Uniform Commercial Code or otherwise that are required in order
for the Lender to continue at all times following such change to have a valid,
legal and perfected security interest in all the Collateral.
 
(b) Each year, at the time of delivery of annual financial statements with
respect to the preceding fiscal year pursuant to clause (a) of Section 5.01, the
Parent or the Borrower shall deliver to the Lender a certificate of a Financial
Officer attaching a Perfection Schedule setting forth any changes, including all
additions, in the information required pursuant to the Perfection Schedule
(other than Sections 2-6 thereof) or confirming that there has been no change in
such information since the Perfection Schedule included in the Collateral
Agreement on the date of this Agreement or the date of the most recent
certificate delivered pursuant to this Section.
 
(c) The Borrower (i) will furnish to the Lender prompt written notice of any
casualty or other insured damage to any material portion of any Collateral or
the commencement of any action or proceeding for the taking of any Collateral or
any part thereof or interest therein under power of eminent domain or by
condemnation or similar proceeding and (ii) will ensure that the net proceeds of
any such event (whether in the form of insurance proceeds, condemnation awards
or otherwise) are collected and applied in accordance with the applicable
provisions of the Security Documents.
 
SECTION 5.11. Further Assurances.
 
(a) Each of the Parent and the Borrower will, and will cause each Subsidiary
Loan Party to, execute any and all further documents, financing statements,
agreements and instruments, and take all such further actions (including the
filing and recording of financing statements, fixture filings, mortgages, deeds
of trust and other documents), which may be required under any applicable law,
or which the Lender may reasonably request, to cause the Collateral Requirement
to be and remain satisfied at all times or otherwise to effectuate the
provisions of the Loan Documents, all at the expense of the Loan Parties.
 
(b) If any material assets (including any real property or improvements thereto
or any interest therein having an aggregate fair market value or purchase price
exceeding $25,000,000, other than leasehold interests in real property not owned
by the Parent or a Subsidiary) are acquired by any Loan Party after the date of
this Agreement (other than assets constituting Collateral under the Collateral
Agreement that become subject to the Lien of the Collateral Agreement upon
acquisition thereof), the Borrower will notify the Lender thereof, and, if
requested by the Lender, the Parent and the Borrower will cause such assets to
be subjected to a Lien securing the Secured Obligations (in the same manner as
Collateral under the Collateral Agreement secures the Secured Obligations) and
will take, and cause the Subsidiary Loan Parties to take, such actions as shall
be necessary or reasonably requested by the Lender to cause the Collateral
Requirement to be satisfied with respect to such assets, including actions
described in paragraph (a) of this Section, all at the expense of the Loan
Parties.
 
22

--------------------------------------------------------------------------------


 
ARTICLE VI
 
 
Negative Covenants
 
Until the Term Loan Commitment has expired or terminated and the principal of
and interest on each Loan and all fees payable hereunder have been paid in full,
the Parent and the Borrower covenant and agree with the Lender that:
 
SECTION 6.01. Indebtedness.
 
(a) The Parent and the Borrower will not, and will not permit any other
Subsidiary to, create, incur, assume or permit to exist any Indebtedness,
including pursuant to any Guarantee of Indebtedness of the Parent or another
Subsidiary, except:
 
(i)  
Indebtedness owing to the Parent or another Subsidiary, if also permitted by
Section 6.08;

 
(ii)  
Guarantees of Indebtedness of the Parent or a Subsidiary, if also permitted by
Section 6.08;

 
(iii)  
any Indebtedness under the First Lien Loan Documents and any Permitted
Refinancing Indebtedness incurred to refinance any such Indebtedness and (B)
Indebtedness under the Loan Documents;

 
(iv)  
Existing Debt Securities outstanding on the date of this Agreement, and any
Permitted Refinancing Indebtedness incurred to refinance any such Indebtedness,
and (B) other Indebtedness existing as of the date of this Agreement and set
forth on Schedule 6.01 hereto;

 
(v)  
other Indebtedness of a Loan Party or NWO Subsidiary that is not a Loan Party
secured by any Lien on any asset of any Loan Party and Receivables Financing
Debt attributable to any Permitted Receivables Financing; provided that (A) the
aggregate principal amount of Indebtedness permitted by this clause shall not
exceed $75,000,000 at any time outstanding and (B) not more than $25,000,000 of
the aggregate principal amount of such Indebtedness (other than Receivables
Financing Debt and any Indebtedness secured by Liens permitted by clause (e) of
Section 6.02) shall be secured by Liens; provided further that, the limitation
in each of clause (A) and clause (B) above may be exceeded if, at the time any
such Indebtedness is incurred (or results from a Permitted Acquisition) in
excess of such limitation (both before and after giving effect to such
incurrence and application of the proceeds thereof), no Default shall exist or
shall result therefrom and the ratio of the Collateral Value Amount to the
Secured Obligations Amount shall equal or exceed 1.75 to 1.0;

 
(vi)  
other unsecured Indebtedness of any Loan Party or NWO Subsidiary that is not a
Loan Party; provided that the aggregate principal amount of Indebtedness
permitted by this clause shall not exceed $250,000,000 at any time outstanding;
provided further that such limitation may be exceeded if, at the time any such
Indebtedness is incurred (or results from a Permitted Acquisition) in excess of
such limitation (both before and after giving effect to such incurrence and the
application of the proceeds thereof), no Default shall exist or shall result
therefrom and the Total Leverage Ratio shall not exceed 3.25 to 1.00;

 
(vii)  
other Indebtedness of any Foreign Subsidiary and Receivables Financing Debt
attributable to Receivables of any Foreign Subsidiary; provided that the
aggregate principal amount of Indebtedness permitted by this clause (other than
Indebtedness owing by a Foreign Subsidiary to another Foreign Subsidiary) shall
not exceed $175,000,000  at any time outstanding; provided further that such
limitation may be exceeded if, at the time any such Indebtedness is incurred (or
results from results from a Permitted Acquisition) in excess of such limitation
(both before and after giving effect to such incurrence), no Default shall exist
or shall result therefrom and the ratio of the Collateral Value Amount (adjusted
to reflect Indebtedness of Foreign Subsidiaries after giving effect to the
incurrence of such Indebtedness) to the Secured Obligations Amount is equal to
or exceeds 1.75 to 1.0; and

 
(b) None of the Parent, the Borrower or any other Subsidiary will issue any
Disqualified Equity Interests, other than any such issuance by a Subsidiary to
the Parent or another Subsidiary (except by a Subsidiary that is not a Loan
Party to a Loan Party) otherwise permitted by this Agreement.
 
SECTION 6.02. Liens.
 
The Parent and the Borrower will not, and will not permit any other Subsidiary
to, create, incur, assume or permit to exist any Lien on any property or asset
now owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except:
 
(a) Liens created under the Loan Documents;
 
(b) Liens created under the First Lien Loan Documents;
 
(c) Permitted Encumbrances;
 
23

--------------------------------------------------------------------------------


(d) any Lien on any property or asset of the Parent or any Subsidiary existing
on the date of this Agreement (other than Liens of the type permitted under
clause (h) of this Section) and set forth in Schedule 6.02; provided that (i)
such Lien shall not apply to any other property or asset of the Parent or any
Subsidiary and (ii) such Lien shall secure only those obligations which it
secures on the date of this Agreement and extensions, renewals and replacements
thereof that do not increase the outstanding principal amount thereof;
 
(e) any Lien existing on any property or asset prior to the acquisition thereof
by the Parent or any Subsidiary or existing on any property or asset of any
Person that becomes a Subsidiary after the date of this Agreement prior to the
time such Person becomes a Subsidiary; provided that (i) such Lien is not
created in contemplation of or in connection with such acquisition or such
Person becoming a Subsidiary, as the case may be, (ii) such Lien shall not apply
to any other property or assets of the Parent or any Subsidiary, (iii) such Lien
shall secure only those obligations which it secures on the date of such
acquisition or the date such Person becomes a Subsidiary, as the case may be,
and extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof and (iv) if such Lien secures Indebtedness,
such Indebtedness is permitted by Section 6.01 and the aggregate principal
amount of all Indebtedness secured by Liens permitted by this clause (e) does
not exceed $50,000,000;
 
(f) Liens on fixed or capital assets acquired, constructed or improved by the
Parent or any Subsidiary on or after the date of this Agreement; provided that
(i) such Liens secure Indebtedness incurred to finance the acquisition,
construction or improvement of such fixed or capital assets, including Capital
Lease Obligations and any Indebtedness assumed in connection with the
acquisition of any such assets or secured by a Lien on any such assets prior to
the acquisition thereof, and extensions, renewals and replacements of any such
Indebtedness that do not increase the outstanding principal amount thereof,
(ii) such Liens and the Indebtedness secured thereby are incurred prior to or
within 360 days after such acquisition or the completion of such construction or
improvement, (iii) the Indebtedness secured thereby is permitted by Section 6.01
and does not exceed the cost of acquiring, constructing or improving such fixed
or capital assets, and (iv) such Liens shall not apply to any other property or
assets of the Parent or any Subsidiary (other than to accessions to such fixed
or capital assets and provided that individual financings of equipment provided
by a single lender may be cross-collateralized to other financings of equipment
provided solely by such lender);
 
(g) any other Lien on any property or asset of any Foreign Subsidiary; provided
that (i) such Lien secures Indebtedness or other obligations of such Subsidiary
that is not Guaranteed by any Loan Party and (ii) with respect to Indebtedness
such Indebtedness is permitted by Section 6.01;
 
(h) Liens comprising easements, rights of way or other encumbrances on title to
real property that do not render title to the property encumbered thereby
unmarketable or do not materially interfere with the ordinary conduct of
business of the Parent or any Subsidiary;
 
(i) assignments and sales of Receivables and Related Security pursuant to a
Permitted Receivables Financing and Liens arising pursuant to a Permitted
Receivables Financing on Receivables and Related Security sold or financed in
connection with such Permitted Receivables Financing; provided that the related
Receivables Financing Debt is permitted by Section 6.01;
 
(j) any other Lien securing Indebtedness or other obligations of any Loan Party;
provided that (i) such Lien secures Indebtedness permitted by clause (v) of
Section 6.01(a) or other obligations to the extent such obligations do not
exceed, when taken together with Indebtedness permitted under Section
6.01(a)(v)(B), $15,000,000 and (ii) such Lien shall not attach to Restricted
Property and, if any such Lien attaches to Collateral, such Lien shall be junior
to the Liens granted pursuant to the Loan Documents;
 
(k) any purchase option, call or similar right of a third party that owns Equity
Interests in a NWO Subsidiary with respect to any Equity Interests in such NWO
Subsidiary that are customary among parties to a joint venture; and
 
(l) any Lien securing the obligations under the Access Agreement.
 
SECTION 6.03. Fundamental Changes
 
(a) The Parent and the Borrower will not, and will not permit any other
Subsidiary to, merge into or consolidate with any other Person, or permit any
other Person to merge into or consolidate with it, or sell, transfer, lease or
otherwise dispose of (in one transaction or in a series of transactions) all or
substantially all of the assets of the Parent and the Subsidiaries, taken as a
whole, or liquidate or dissolve, except that, if at the time thereof and
immediately after giving effect thereto no Default shall have occurred and be
continuing (i) any Person (other than the Borrower) may merge into the Parent in
a transaction in which the Parent is the surviving corporation, (ii) any Person
may merge into any Subsidiary in a transaction in which the surviving entity is
a Subsidiary and, if a Loan Party is a party to such merger, then the surviving
entity is a Loan Party, (iii) any Subsidiary may sell, transfer, lease or
otherwise dispose of its assets to another Subsidiary and (iv) any Subsidiary
(other than the Borrower or a Guarantor (except for International Holdco to the
extent described below)) may liquidate or dissolve if the Parent determines in
good faith that such liquidation or dissolution is in the best interests of the
Parent and is not materially disadvantageous to the Lender; provided that any
such merger involving a Person that is not a wholly owned Subsidiary immediately
prior to such merger shall not be permitted unless also permitted by
Section 6.08.
 
24

--------------------------------------------------------------------------------


(b)           The Parent will not, and will not permit any of its Subsidiaries
to, engage to any material extent in any line of business other than lines of
business conducted by the Parent and its Subsidiaries on the date of this
Agreement and lines of business reasonably related or incidental thereto.
 
(c)           International Holdco will not engage in any business or activity
other than the ownership of Equity Interests and other investments in Foreign
Subsidiaries and activities incidental thereto.  International Holdco will not
own or acquire any assets (other than Equity Interests and other investments in
Foreign Subsidiaries, cash and Permitted Investments) or incur any liabilities
(other than liabilities under the Loan Documents, liabilities imposed by law,
including Tax liabilities, and other liabilities incidental to its existence and
permitted business and activities). International Holdco will not sell, transfer
or otherwise dispose of any of the Equity Interests or other investments in the
Foreign Subsidiaries located in China or India to the Parent or any other
Subsidiary; provided that International Holdco may transfer such Equity
Interests to any wholly-owned Foreign Subsidiary of International Holdco but, in
such event, all such Equity Interests shall remain owned by International Holdco
or a wholly-owned Foreign Subsidiary of International Holdco unless and until
sold or otherwise disposed of to a Person other than the Parent or a Subsidiary
in compliance with this Agreement; provided further that International Holdco
may dissolve or liquidate into the Borrower or any other Loan Party the assets
of which at such time do not consist only of Equity Interests in Foreign
Subsidiaries.
 
SECTION 6.04. Transactions with Affiliates.
 
The Parent and the Borrower will not, and will not permit any of the other
Subsidiaries to, sell, lease or otherwise transfer any property or assets to, or
purchase, lease or otherwise acquire any property or assets from, or otherwise
engage in any other transactions with, any of its Affiliates, except (a) at
prices and on terms and conditions not less favorable to the Parent, the
Borrower or such Subsidiary than could be obtained on an arm’s-length basis from
unrelated third parties, (b) transactions between or among the Loan Parties not
involving any other Affiliate or between or among Foreign Subsidiaries not
involving any other Affiliate, (c) transactions between a Loan Party and a
Foreign Subsidiary, provided that, to the extent that such transaction is not in
the ordinary course of business (based upon past practices and customary
industry practices) and is at prices and on terms less favorable to such Loan
Party then could be obtained on an arm’s length basis from an unrelated third
party, the excess value conferred by such Loan Party on such Foreign Subsidiary
as a result thereof shall be treated as an investment in such Foreign Subsidiary
for purposes of determining compliance with Section 6.08, (d) advances to
employees permitted by Section 6.08, (e) any Restricted Payments permitted by
Section 6.06, (f) fees, compensation and other benefits paid to, and customary
indemnity and reimbursement provided on behalf of, officers, directors and
employees of any Loan Party in the ordinary course of business consistent with
past practices and/or industry practices, (g) any employment agreement entered
into by the Parent or any of the Subsidiaries in the ordinary course of
business, (h) any Permitted Receivables Financing, (i) transactions and
agreements in existence on the date of this Agreement and listed on Schedule
6.04 and, in each case, any amendment thereto that is not disadvantageous to the
Lender in any material respect, (j) transactions described in Schedule 6.08B and
(k) transactions among the Parent, any Loan Party and any of the Subsidiaries,
permitted by Section 6.03(a) (other than clause (iii) thereof, except
transactions solely between Loan Parties or solely between Foreign
Subsidiaries).
 
SECTION 6.05. Restrictive Agreements.
 
The Parent and the Borrower will not, and will not permit any other Subsidiary
(other than a Receivables Subsidiary) to, directly or indirectly, enter into,
incur or permit to exist any agreement or other arrangement that prohibits,
restricts or imposes any condition upon (a) the ability of any Loan Party to
create, incur or permit to exist any Lien upon any of its property or assets to
secure any of the Secured Obligations or any refinancing or replacement thereof,
or (b) the ability of any Subsidiary (other than the Borrower) to pay dividends
or other distributions with respect to any of its Equity Interests or to make or
repay loans or advances to the Parent or any other Loan Party or to Guarantee
Indebtedness of the Parent or any other Loan Party; provided, that (i) the
foregoing shall not apply to restrictions and conditions imposed by law or any
Loan Document, (ii) the foregoing shall not apply to restrictions and conditions
existing on the date of this Agreement in the First Lien Loan Documents or the
Existing Senior Note Indentures or identified on Schedule 6.04 or to any
extension or renewal thereof, or any amendment or modification thereto that does
not expand the scope of any such restriction or condition, (iii) the foregoing
shall not apply to customary restrictions and conditions contained in agreements
relating to the sale of a Subsidiary pending such sale, provided such
restrictions and conditions apply only to the Subsidiary that is to be sold and
such sale is permitted hereunder, (iv) clause (a) of the foregoing shall not
apply to restrictions or conditions imposed by any agreement relating to (A)
secured Indebtedness permitted by this Agreement if such restrictions or
conditions apply only to the property or assets securing such Indebtedness or
(B) Receivables sold pursuant to any Permitted Receivables Financing and
(v) clause (a) of the foregoing shall not apply to customary provisions in
leases and other contracts restricting the assignment thereof.
 
SECTION 6.06. Restricted Payments; Certain Payments of Indebtedness.
 
(a) Neither the Parent nor the Borrower will, nor will they permit any
Subsidiary to, declare or make, or agree to pay or make, directly or indirectly,
any Restricted Payment, or incur any obligation (contingent or otherwise) to do
so, except (i) the Parent may declare and pay dividends with respect to its
Equity Interests payable solely in additional shares of its Equity Interests
permitted hereunder, (ii) any Subsidiary may declare and pay dividends or make
other distributions with respect to its Equity Interests, ratably to the holders
of such Equity Interests, (iii) the Parent may repurchase its Equity Interests
upon the exercise of stock options if such Equity Interests represent a portion
of the exercise price of such options, (iv) the Parent may make cash payments in
lieu of the issuance of fractional shares representing insignificant interests
in the Parent in connection with the exercise of warrants, options or other
securities convertible into or exchangeable for Equity Interests in the Parent,
(v) the Parent or the Borrower may, in the ordinary course of business and
consistent with past practices, repurchase, retire or otherwise acquire for
value Equity Interests (including any restricted stock or restricted stock
units) held by any present, future or former employee, director, officer or
consultant (or any Affiliate, spouse, former spouse, other immediate family
member, successor, executor, administrator, heir, legatee or distributee of any
of the foregoing) of the Parent or any of its Subsidiaries pursuant to any
employee, management or director benefit plan or any agreement (including any
stock subscription or shareholder agreement) with any employee, director,
officer or consultant of the Parent or any Subsidiary and (vi) the Borrower may
make Restricted Payments to the Parent the proceeds of which shall be used to
pay customary salary, bonus and other benefits payable to officers.
 
(b) Neither the Parent nor the Borrower will, nor will they permit any
Subsidiary to, make or agree to pay or make, directly or indirectly, any
voluntary payment or other distribution (whether in cash, securities or other
property) of or in respect of any Restricted Debt, or any payment or other
distribution (whether in cash, securities or other property), including any
sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of any Restricted Debt,
except:
 
(i)  
any refinancing of Restricted Debt with Permitted Refinancing Indebtedness; and

 
(ii)  
regularly scheduled payments of principal or interest.

 
25

--------------------------------------------------------------------------------


SECTION 6.07. Sales of Assets and Subsidiary Stock.
 
The Parent and Borrower will not, and will not permit any Subsidiary to,
directly or indirectly, consummate any Asset Disposition unless:
 
(a) the Parent or such Subsidiary receives consideration at the time of such
Asset Disposition at least equal to the fair market value (including as to the
value of all non-cash consideration), as determined in good faith by the
Borrower’s board of directors, of the shares and assets subject to such Asset
Disposition;
 
(b) the terms and conditions of such Asset Disposition were obtained through an
arm’s-length negotiation; and
 
(c) at least 75% of the consideration therefor received by the Parent or such
Subsidiary is in the form of cash or Permitted Investments; provided that for
the purposes of this paragraph (c), the amount of (i) any liabilities (as shown
on the Parent’s or the applicable Subsidiary’s most recent balance sheet (or in
the notes thereto)) of the Parent or any Subsidiary (other than liabilities that
by their terms are subordinated to the obligations with respect to the Loans)
that are assumed by the transferee of any such assets and from which the Parent
and any Subsidiary have been validly released by all creditors in writing and
(ii) any securities received by the Parent or any Subsidiary from such
transferee that are converted into cash (to the extent of the cash received)
within 180 days following the closing of such Asset Disposition shall be deemed
to be cash for the purposes of this Section 6.07.
 
SECTION 6.08. Investments, Loans, Advances, Guarantees and Acquisitions.
 
The Parent and Borrower will not, and will not permit any of the other
Subsidiaries (other than a Receivables Subsidiary) to, purchase, hold or acquire
(including pursuant to any merger with any Person that was not a wholly owned
Subsidiary prior to such merger) any Equity Interests, evidences of indebtedness
or other securities (including any option, warrant or other right to acquire any
of the foregoing) of, make or permit to exist any loans or advances to,
Guarantee any obligations of, or make or permit to exist any investment or any
other interest in, any other Person, or purchase or otherwise acquire (in one
transaction or a series of transactions) any assets of any other Person
constituting a business unit, except:
 
(a) cash and Permitted Investments;
 
(b) investments existing on the date of this Agreement and set forth on Schedule
6.08A plus (i) any additional investments in the Persons identified on such
Schedule that, as of date of this Agreement, are required by contract or law to
be made after the date of this Agreement and (ii) other investments that may be
required to be made in such Persons after the date of this Agreement either by
contract or law; provided that the aggregate amount of investments permitted by
clauses (i) and (ii) shall not exceed $10,000,000;
 
(c) investments by the Parent, the Borrower and the other Subsidiaries in Equity
Interests in their respective Subsidiaries, and by any Foreign Subsidiary in
Equity Interests in any other Foreign Subsidiary; provided that (i) the
Subsidiary in which such investment is made is a Subsidiary before such
investment is made, or such investment is made in connection with the formation
of such Subsidiary and (ii) the aggregate amount of investments by Loan Parties
in, and loans and advances by Loan Parties to, and Guarantees (other than
Excluded Guarantees) by Loan Parties of Indebtedness and other obligations of,
Subsidiaries that are not Loan Parties (excluding, without duplication, all such
investments, loans or advances existing on the date of this Agreement) shall not
exceed (x) from the date of this Agreement to (and including) December 31, 2011,
$100,000,000 at any time outstanding (disregarding any write-down or write-off
of any such loan, advance or other investment) and (y) thereafter, $175,000,000
at any time outstanding (disregarding any write-down or write-off of any such
loan, advance or other investment);
 
(d) loans or advances made by the Parent to any Subsidiary and made by any
Subsidiary to the Parent or any other Subsidiary; provided that the amount of
such loans and advances made by Loan Parties to Subsidiaries that are not Loan
Parties shall be subject to the limitation set forth in clause (c) above;
 
(e) Guarantees by the Parent of obligations of any Subsidiary and Guarantees by
any Subsidiary of obligations of the Parent or any other Subsidiary; provided
that (i) a Subsidiary that is not a Loan Party shall not Guarantee any
obligations of any Loan Party and (ii) the aggregate amount of Indebtedness and
other obligations of Subsidiaries that are not Loan Parties that is guaranteed
by any Loan Party shall be subject to the limitation set forth in clause (c)
above;
 
(f) loans and advances to employees in the ordinary course of business of the
Parent and the Subsidiaries as presently conducted in an aggregate amount not to
exceed $10,000,000 at any time outstanding (disregarding any write-down or
write-off thereof):
 
(g) Permitted Acquisitions;
 
26

--------------------------------------------------------------------------------


(h) investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with, customers and suppliers,
in each case in the ordinary course of business;
 
(i) investments described on Schedule 6.08B;
 
(j) investments, Guarantees, loans and advances made amongst and between Foreign
Subsidiaries;
 
(k) promissory notes and other non-cash consideration received in connection
with dispositions of assets;
 
(l) investments in the ordinary course of business consisting of endorsements
for collection or deposit and customary trade arrangements with customers
consistent with past practices; and
 
(m) other investments, loans, advances, acquisitions and Guarantees; provided
that (i) at the time any such investment, loan, advance, acquisition or
Guarantee, is made and immediately after giving effect thereto, no Default shall
have occurred and be continuing and (ii) the aggregate amount of all such
investments, loans, advances, acquisitions and Guarantees outstanding at any
time (disregarding any write-down or write-off thereof) shall not exceed (x)
from the date of this Agreement to (and including) December 31,
2011,  $20,000,000 and (y) thereafter, $50,000,000.
 
SECTION 6.09. Lien Basket Amount
 
.  The Parent and the Borrower will not, and will not permit any other
Subsidiary to, create, incur, assume or permit to exist any Indebtedness secured
by a Lien (other than pursuant to the First Lien Loan Documents and, subject to
the Intercreditor Agreement, the Secured Obligations) on any Restricted Property
that would utilize any of the Lien Basket Amount under the Existing Senior Notes
Indenture (that permits Liens on Restricted Property without equally and ratably
securing the Existing Senior Notes).
 
SECTION 6.10. Amendment of Material Documents
 
   Neither the Parent nor the Borrower will, nor will they permit any Subsidiary
to, amend, modify or waive any of its rights under any First Lien Loan Documents
or any agreements or instruments governing or evidencing any Restricted Debt in
a manner that would be adverse in any material respect to the interests of the
Lender.
 
SECTION 6.11.  Secured Leverage Ratio
 
  The Parent will not permit the Secured Leverage Ratio as of the end of any
fiscal quarter set forth below to exceed the ratio set forth below with respect
to such fiscal quarter:
 
Fiscal Quarter End Date
Secured Leverage Ratio
September 30, 2009
14.00:1.00
December 31, 2009
10.00:1.00
March 31, 2010
10.00:1.00
June 30, 2010
4.75:1.00
September 30, 2010
4.50:1.00
December 31, 2010
4.25:1.00
March 31, 2011
 
4.25:1.00
June 30, 2011 and thereafter
3.75:1.00



 
SECTION 6.12.  Cash Interest Expense Coverage Ratio
 
.  The Parent will not permit the Cash Interest Expense Coverage Ratio for any
period of four consecutive fiscal quarters ending on any date set forth below to
be less than the ratio set forth below with respect to such date:
 
Fiscal Quarter End Date
Cash Interest Expense Coverage Ratio
September 30, 2009
0.50:1.00
December 31, 2009
0.65:1.00
March 31, 2010
0.65:1.00
June 30, 2010
1.25:1.00
September 30, 2010
1.25:1.00
December 31, 2010
1.25:1.00
March 31, 2011
(and thereafter)
1.70:1.00



 
27

--------------------------------------------------------------------------------


 
ARTICLE VII
 
 
Events of Default
 
If any of the following events ("Events of Default") shall occur:
 
(a) the Borrower shall fail to pay any principal of any Loan when and as the
same shall become due and payable, whether at the due date thereof or at a date
fixed for prepayment thereof or otherwise;
 
(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement or any other Loan Document, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of five Business Days;
 
(c) any representation or warranty made or deemed made by or on behalf of any
Loan Party in or in connection with any Loan Document or any amendment or
modification thereof or waiver thereunder, or in any report, certificate or
financial statement furnished pursuant to or in connection with any Loan
Document or any amendment or modification thereof or waiver thereunder, shall
prove to have been incorrect in any material respect when made or deemed made;
 
(d) the Parent or the Borrower shall fail to observe or perform any covenant,
condition or agreement contained in clause (a) of Section 5.02 or in Section
5.03 (with respect to the existence of the Parent or the Borrower) or 5.08 or in
Article VI (other than Section 6.05);
 
(e) any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in any Loan Document (other than those specified in
clause (a), (b), or (d) of this Article), and such failure shall continue
unremedied for a period of 30 days after notice thereof from the Lender to the
Borrower;
 
(f) the Parent or any Subsidiary shall fail to make any payment of principal,
interest or premium (regardless of amount) in respect of any Material
Indebtedness when and as the same shall become due and payable, and such failure
shall continue after the expiration of the grace period (if any) for such
failure specified in the agreement or instrument governing such Material
Indebtedness; provided that, in the case of any such failure to pay under the
First Lien Loan Documents, such failure shall only constitute an Event of
Default under this Agreement if such failure is not cured or waived prior to the
date that is 60 days after the occurrence of such failure to pay;
 
(g) the Parent or any Subsidiary shall fail to observe or perform any term,
covenant, condition or agreement (other than the failure to pay principal,
interest or premiums) contained in any agreement or instrument evidencing or
governing any Material Indebtedness, and such failure shall continue after the
expiration of the grace period (if any) for such failure specified in the
agreement or instrument governing such Material Indebtedness, if such failure
enables or permits (with or without the giving of notice, the lapse of time or
both) the holder or holders of any Material Indebtedness or any trustee or agent
on its or their behalf to cause any Material Indebtedness to become due, or to
require the prepayment, repurchase, redemption or defeasance thereof, prior to
its scheduled maturity; provided that, in the case of any such failure to
perform any term, covenant, condition or agreement under the First Lien Loan
Documents, such failure shall only constitute an Event of Default under this
Agreement if such failure is not cured or waived prior to the date that is 60
days after the occurrence of such failure  to observe or perform; provided
further that this clause (g) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness;
 
(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) liquidation,
reorganization or other relief in respect of the Parent or any Subsidiary (other
than an Excluded Subsidiary) or its debts, or of a substantial part of its
assets, under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect or (ii) the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for the Parent
or any Subsidiary  (other than an Excluded Subsidiary) or for a substantial part
of its assets, and, in any such case, such proceeding or petition shall continue
undismissed for 60 days or an order or decree approving or ordering any of the
foregoing shall be entered;
 
28

--------------------------------------------------------------------------------


(i) the Parent or any Subsidiary  (other than an Excluded Subsidiary) shall
(i) voluntarily commence any proceeding or file any petition seeking
liquidation, reorganization or other relief under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (i) of this
Article, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Parent or any
Subsidiary (other than an Excluded Subsidiary) or for a substantial part of its
assets, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (v) make a general assignment for the
benefit of creditors or (vi) take any action for the purpose of effecting any of
the foregoing;
 
(j) the Parent or any Subsidiary (other than an Excluded Subsidiary) shall
become unable, admit in writing its inability or fail generally to pay its debts
as they become due;
 
(k) one or more judgments for the payment of money in an aggregate amount in
excess of $35,000,000 (to the extent such amount is not either (i) covered by
insurance and the applicable insurer has acknowledged liability or has been
notified and is not disputing coverage or (ii) required to be indemnified by
another Person that is reasonably likely to be able to satisfy its indemnity
obligation (other than the Parent or a Subsidiary) and such Person has
acknowledged such obligation or has been notified and is not disputing such
obligation) shall be rendered against the Parent, any Subsidiary or any
combination thereof and the same shall remain undischarged and unsatisfied for a
period of 30 consecutive days during which execution shall not be effectively
stayed, or any action shall be legally taken by a judgment creditor to attach or
levy upon any assets of the Parent or any Subsidiary to enforce any such
judgment;
 
(l) an ERISA Event shall have occurred that, in the opinion of the Lender, when
taken together with all other ERISA Events that have occurred, would reasonably
be expected to result in a Material Adverse Effect; or
 
(m) any Lien purported to be created under any Security Document shall cease to
be, or shall be asserted by any Loan Party not to be, a valid and perfected Lien
on Collateral having a fair value exceeding $10,000,000, with the priority
required by the applicable Security Document, except (i) as a result of the sale
or other disposition of the applicable Collateral in a transaction permitted
under the Loan Documents, (ii) as a result of the Lender’s failure to maintain
possession (either directly or through a collateral agent subject to the terms
of the Intercreditor Agreement) of any stock certificates, promissory notes or
other instruments delivered to it under the Collateral Agreement, (iii) as a
result of the Lender’s failure to take any action required in order to create or
perfect any such Lien following notice from the Borrower that such action is
required or (iv) as a result of the Lender’s release of any such Lien that it is
not authorized to release pursuant to the Loan Documents;
 
then, and in every such event (other than an event with respect to the Parent or
the Borrower described in clause (h) or (i) of this Article), and at any time
thereafter during the continuance of such event, the Lender may, by notice to
the Borrower, take either or both of the following actions, at the same or
different times: (i) terminate the Term Loan Commitment, and thereupon the Term
Loan Commitment shall terminate immediately, and (ii) declare the Loans then
outstanding to be due and payable in whole (or in part, in which case any
principal not so declared to be due and payable may thereafter be declared to be
due and payable), and thereupon the principal of the Loans so declared to be due
and payable, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder, shall become due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower; and in case of any event with
respect to the Parent or the Borrower described in clause (h) or (i) of this
Article, the Term Loan Commitment shall automatically terminate and the
principal of the Loans then outstanding, together with accrued interest thereon
and all fees and other obligations of the Borrower accrued hereunder, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower.
 
29

--------------------------------------------------------------------------------


                             
                            ARTICLE VIII                                
 
[INTENTIONALLY OMITTED]
 
ARTICLE IX
 
 
 
Miscellaneous
 
SECTION 9.01. Notices.
 
(a) Except in the case of notices and other communications expressly permitted
to be given by telephone (and subject to paragraph (b) below), all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:
 
(i)  
if to the Parent or the Borrower, to it at One Dauch Drive, Detroit, Michigan
48211, Attention of the Chief Financial Officer (Telecopy No. 313-758-4238) with
a copy to the Treasurer (Telecopy No.313-758-3936) and the General Counsel
(Telecopy No. 313-758-3897); if to the Lender, to General Motors Company, 30009
Van Dyke Road, P.O. Box 9025, Mail Code 480-206-116, Warren, Michigan
48090-9025, Attention: Christopher F. Dubay, Group Counsel, Global Purchasing &
Supply Chain (Telecopy No. 586-575-1887), with a copy to Honigman Miller
Schwartz and Cohn LLP,  2290 First National Building, 660 Woodward Avenue,
Detroit, MI 48226, Attention Robert B. Weiss (Telecopy No. 313-465-7597);

 
(b) Notices and other communications to Lender hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by
Lender.  Lender or the Borrower may, in its discretion, agree to accept notices
and other communications to it hereunder by electronic communications pursuant
to procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.
 
(c) Any party hereto may change its address or telecopy number or the contact
person for notices and other communications hereunder by notice to the other
parties hereto. All notices and other communications given to any party hereto
in accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt.
 
SECTION 9.02. Waivers; Amendments.
 
(a) No failure or delay by Lender in exercising any right or power hereunder or
under any other Loan Document shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Lender hereunder are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
any Loan Document or consent to any departure by any Loan Party therefrom shall
in any event be effective unless the same shall be permitted by paragraph (b) of
this Section, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan shall not be construed as a
waiver of any Default, regardless of whether Lender may have had notice or
knowledge of such Default at the time.
 
(b) Neither this Agreement nor any other Loan Document nor any provision hereof
or thereof may be waived, amended or modified except, in the case of this
Agreement, pursuant to an agreement or agreements in writing entered into by the
Parent, the Borrower and Lender or in the case of any other Loan Document,
pursuant to an agreement or agreements in writing entered into by the Lender and
each Loan Party that is a party thereto.
 
SECTION 9.03. Expenses; Indemnity; Damage Waiver.
 
(a) The Borrower shall pay all reasonable and documented out-of-pocket expenses
incurred by Lender, including the reasonable fees, charges and disbursements of
a single counsel for the Lender (and any local counsel that Lender determines to
be appropriate in connection with matters affected by laws other than those of
the State of New York), in connection with the Transactions, the preparation and
administration of the Loan Documents or any amendments, modifications or waivers
of the provisions thereof (whether or not the transactions contemplated hereby
or thereby shall be consummated), in connection with the enforcement or
protection of its rights in connection with the Loan Documents, including its
rights under this Section, or in connection with the Loans made hereunder,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of the Loans.
 
(b) The Borrower shall indemnify Lender and each Related Party (each such Person
being called an "Indemnitee") against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses, including
the reasonable fees, charges and disbursements of any counsel for any
Indemnitee, incurred by or asserted against any Indemnitee arising out of, in
connection with, or as a result of (i) the execution or delivery of the Loan
Documents or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto or thereto of their respective obligations
hereunder or thereunder or the consummation of the Transactions or any other
transactions contemplated hereby or thereby, (ii) any Loan or the use of the
proceeds therefrom, (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Parent or any of the
Subsidiaries, or any Environmental Liability related in any way to the Parent or
any of the Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory and regardless of whether any Indemnitee is a
party thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or any of its directors, trustees, officers or
employees.
 
30

--------------------------------------------------------------------------------


(c) To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, the
Loan Documents or any agreement or instrument contemplated thereby, the
Transactions, any Loan or the use of the proceeds thereof.
 
(d) All amounts due under this Section shall be payable promptly after written
demand therefor.
 
SECTION 9.04. Successors and Assigns.
 
(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) and (ii) Lender may not assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, and, to the extent expressly
contemplated hereby, the Related Parties of Lender) any legal or equitable
right, remedy or claim under or by reason of this Agreement.
 
(b) Lender may assign to one or more of its direct or indirect subsidiaries all
or a portion of its rights and obligations under this Agreement (including all
or a portion of its Commitment and the Loans at the time owing to it) in its
sole discretion, and Lender may make any other assignment with the prior written
consent of the Borrower; provided that no consent of the Borrower shall be
required if an Event of Default under clause (a), (b), (h) or (i) of Article VII
has occurred and is continuing.
 
(c) Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of Lender
pursuant to any of its loan arrangements with the UAW Retiree Medical Benefits
Trust, the United States Department of the Treasury and/or Export Development
Canada and this Section shall not apply to any such pledge or assignment of a
security interest; provided that no such pledge or assignment of a security
interest shall release Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for Lender as a party hereto.
 
SECTION 9.05. Survival.
 
All covenants, agreements, representations and warranties made by the Parent and
Borrower herein and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of this Agreement and the making of any Loans, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid and so long as the Term Loan Commitment has
not expired or terminated. The provisions of Sections 2.08 and 9.03 shall
survive and remain in full force and effect regardless of the consummation of
the transactions contemplated hereby, the repayment of the Loans, the expiration
or termination of the Term Loan Commitment or the termination of this Agreement
or any provision hereof.
 
SECTION 9.06. Counterparts; Integration; Effectiveness
 
This Agreement may be executed in counterparts (and by different parties hereto
on different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract.  This
Agreement, the Intercreditor Agreement, the Guarantee Agreement and other Loan
Documents, including without limitation any separate letter agreements with
respect to fees payable to the Lender, constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.  Except as provided in Article IV, this Agreement shall become effective
when it shall have been executed by the Lender and when the Lender shall have
received counterparts hereof which, when taken together, bear the signatures of
each of the other parties hereto, and thereafter shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns.  Delivery of an executed counterpart of a signature page of this
Agreement by telecopy or electronic mail shall be effective as delivery of a
manually executed counterpart of this Agreement.
 
SECTION 9.07. Severability.
 
Any provision of this Agreement held to be invalid, illegal or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such invalidity, illegality or unenforceability without affecting the validity,
legality and enforceability of the remaining provisions hereof; and the
invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction.
 
31

--------------------------------------------------------------------------------


SECTION 9.08. Governing Law; Jurisdiction; Consent to Service of Process.
 
(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York.
 
(b) Each of the Parent and the Borrower hereby irrevocably and unconditionally
submits, for itself and its property, to the nonexclusive jurisdiction of the
Supreme Court of the State of New York sitting in New York County and of the
United States District Court of the Southern District of New York, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to any Loan Document, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such Federal court. Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement or any other Loan Document shall affect any right that
the Lender may otherwise have to bring any action or proceeding relating to this
Agreement against the Borrower or its properties in the courts of any
jurisdiction.
 
(c) Each of the Parent and the Borrower hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to any Loan Document in any
court referred to in paragraph (b) of this Section. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.
 
(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.
 
SECTION 9.09. WAIVER OF JURY TRIAL.
 
EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY
OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 
SECTION 9.10. Headings.
 
Article and Section headings and the Table of Contents used herein are for
convenience of reference only, are not part of this Agreement and shall not
affect the construction of, or be taken into consideration in interpreting, this
Agreement.
 
SECTION 9.11. Confidentiality.
 
Lender agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its and its Affiliates'
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority, (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) to any other party
to this Agreement, (e) in connection with the exercise of any remedies hereunder
or any suit, action or proceeding relating to any Loan Document or the
enforcement of rights thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of, or any prospective assignee of, any of its rights or obligations under this
Agreement or (ii) any actual or prospective counterparty (or its advisors) to
any swap or derivative transaction relating to the Borrower and its obligations,
(g) with the consent of the Parent or the Borrower or (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to the Lender on a non-confidential basis
from a source other than the Parent or the Borrower. For the purposes of this
Section, "Information" means all information received from the Parent or the
Borrower relating to the Parent or the Borrower or their respective businesses,
other than any such information that is available to Lender on a
non-confidential basis prior to disclosure by the Parent or the Borrower. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
 
SECTION 9.12. Interest Rate Limitation.
 
Notwithstanding anything herein to the contrary, if at any time the interest
rate applicable to any Loan, together with all fees, charges and other amounts
which are treated as interest on such Loan under applicable law (collectively
the "Charges"), shall exceed the maximum lawful rate (the "Maximum Rate") which
may be contracted for, charged, taken, received or reserved by the Lender
holding such Loan in accordance with applicable law, the rate of interest
payable in respect of such Loan hereunder, together with all Charges payable in
respect thereof, shall be limited to the Maximum Rate and, to the extent lawful,
such excess amount shall be paid to such Lender on subsequent payment dates to
the extent not exceeding the Maximum Rate.
 
SECTION 9.13. Non-Public Information.
 
Lender acknowledges that all information furnished to it pursuant to this
Agreement by or on behalf of the Parent or the Borrower and relating to the
Parent, the Borrower, the other Subsidiaries or their businesses may include
material non-public information concerning the Parent, the Borrower and the
other Subsidiaries and their securities, and confirms that it has developed
compliance procedures regarding the use of material non-public information and
that it will handle such material non-public information in accordance with such
procedures and applicable law, including Federal, state and foreign securities
laws.
 
All such information, including requests for waivers and amendments, furnished
by the Parent, the Borrower or the Lender pursuant to, or in the course of
administering, this Agreement will be syndicate-level information, which may
contain material non-public information concerning the Parent, the Borrower and
the other Subsidiaries and their securities.
 
[Signature page follows]
 

 
32

--------------------------------------------------------------------------------

 



 
[Signature page to Credit Agreement]
 


 
GENERAL MOTORS COMPANY
 
By:       /s/                                                         
Name:     Authorized
Signatory                                                           
Title:           






AMERICAN AXLE &
MANUFACTURING, INC.


By:     /s/                                                           
Name:   Authorized
Signatory                                                             
Title:           
 
 


AMERICAN AXLE &
MANUFACTURING HOLDINGS, INC.


By:    /s/                                                            
Name:    Authorized
Signatory                                                            
Title:           
 


 
DETROIT.3806117.16
 

 
33

--------------------------------------------------------------------------------

 

EXECUTION VERSION
 


 


 


 






 
COLLATERAL AGREEMENT


dated as of


September 16, 2009,


among


AMERICAN AXLE & MANUFACTURING
HOLDINGS, INC.,


AMERICAN AXLE & MANUFACTURING, INC.,


THE SUBSIDIARIES OF AMERICAN AXLE &
MANUFACTURING, IN. IDENTIFIED HEREIN


and


GENERAL MOTORS COMPANY,
as Lender


 


 


 


 


 

 
34

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 
 
 
ARTICLE I Definitions

 
 
SECTION 1.01. Credit Agreement

 
SECTION 1.02. Other Defined Terms

 
 
ARTICLE II Pledge of Securities

 
 
SECTION 2.01. Pledge

 
SECTION 2.02. Delivery of the Pledged Collateral

 
SECTION 2.03. Representations, Warranties and Covenants

 
SECTION 2.04. Certification of Limited Liability Company and Limited Partnership
Interests

 
SECTION 2.05. Registration in Nominee Name; Denominations

 
SECTION 2.06. Voting Rights; Dividends and Interest

 
 
ARTICLE III Security Interests in Personal Property

 
 
SECTION 3.01. Security Interest

 
SECTION 3.02. Representations and Warranties

 
SECTION 3.03. Covenants

 
SECTION 3.04. Other Actions

 
SECTION 3.05. Covenants Regarding Patent, Trademark and Copyright Collateral

 
SECTION 3.06. Existing Senior Notes Indentures and Term Loan Agreement

 
SECTION 3.07. Limitations on Duties of Lender

 
 
ARTICLE IV Remedies

 
 
SECTION 4.01. Remedies Upon Default

 
SECTION 4.02. Application of Proceeds

 
SECTION 4.03. Grant of License to Use Intellectual Property

 
SECTION 4.04. Securities Act

 
 
ARTICLE V Indemnity, Subrogation and Subordination

 
 
SECTION 5.01. Indemnity and Subrogation

 
SECTION 5.02. Contribution and Subrogation

 
SECTION 5.03. Subordination

 
 
ARTICLE VI[IntentionallyOmitted]

 
 
ARTICLE VII Miscellaneous



 
SECTION 7.01. Notices

 
SECTION 7.02. Waivers; Amendment

 
SECTION 7.03. Lender's Fees and Expenses; Indemnification

 
SECTION 7.04. Successors and Assigns

 
SECTION 7.05. Survival of Agreement

 
SECTION 7.06. Counterparts; Effectiveness; Several Agreement

 
SECTION 7.07. Severability

 
SECTION 7.08. [Intentionally Omitted]

 
SECTION 7.09. Governing Law; Jurisdiction; Consent to Service of Process

 
SECTION 7.10. WAIVER OF JURY TRIAL

 
SECTION 7.11. Headings

 
SECTION 7.12. Security Interest Absolute

 
SECTION 7.13. Termination or Release

 
SECTION 7.14. Additional Subsidiaries

 
SECTION 7.15. Lender Appointed Attorney-in-Fact



 

 
35

--------------------------------------------------------------------------------

 

COLLATERAL AGREEMENT dated as of September 16, 2009, among AMERICAN AXLE &
MANUFACTURING HOLDINGS, INC., AMERICAN AXLE & MANUFACTURING, INC. AND ITS
SUBSIDIARIES identified herein and GENERAL MOTORS CORPORATION, as Lender (the
“Lender”).
 
Reference is made to the Credit Agreement dated as of September 16, 2009 (the
“Credit Agreement”), among American Axle & Manufacturing, Inc. (the "Borrower"),
American Axle & Manufacturing Holdings, Inc. (the "Parent"), and Lender.  The
Credit Agreement, is conditioned upon, among other things, the execution and
delivery of this Agreement.  The Parent and the Subsidiary Parties are
affiliates of the Borrower, will derive substantial benefits from the Credit
Agreement and extension of credit thereunder and are willing to execute and
deliver this Agreement in order to induce Lender to enter into the Credit
Agreement and extend such credit.
 
 
ARTICLE I
 
 
Definitions
 
SECTION 1.01.   Credit Agreement
 
                (a) Capitalized terms used in this Agreement and not otherwise
defined herein have the meanings set forth in the Credit Agreement.  All
capitalized terms defined in the New York UCC (as such term is defined herein)
and not defined in this Agreement have the meanings specified therein; the term
"instrument" shall have the meaning specified in Article 9 of the New York
UCC.  All references to the Uniform Commercial Code shall mean the New York UCC.
 
(b) The rules of construction specified in Section 1.03 of the Credit Agreement
also apply to this Agreement.
 
SECTION 1.02.  Other Defined Terms
 
As used in this Agreement, the following terms have the meanings specified
below:
 
"Account Debtor" means any person who is or who may become obligated to any
Grantor under, with respect to or on account of an Account.
 
"Article 9 Collateral" has the meaning assigned to such term in Section 3.01.
 
"Borrower" has the meanings assigned to such term in the preliminary statement
of this Agreement.
 
"Collateral" means Article 9 Collateral and Pledged Collateral.  It is
understood that this definition shall not include the assets of any Subsidiary
that is not a Loan Party (including any Foreign Subsidiary).
 
“Control Agreement” means, with respect to any Deposit Account or Securities
Account maintained by any Grantor, a control agreement in form and substance
reasonably satisfactory to the Lender, duly executed and delivered by such
Grantor and the depositary bank or the securities intermediary, as the case may
be, with which such Account is maintained.
 
"Copyright License" means any written agreement, now or hereafter in effect,
granting to any third party any right under any Copyright or any such right that
such Grantor now or hereafter otherwise has the right to license, and all rights
of such Grantor under any such agreement.
 
"Copyrights" means all of the following now owned or hereafter acquired by any
Grantor: (a) all copyright rights in any work subject to the copyright laws of
the United States or any other country, including copyrights in computer
software and databases, whether as author, assignee, transferee or otherwise,
and (b) all registrations and applications for registration of any such
copyright in the United States or any other country, including registrations,
recordings, supplemental registrations and pending applications for registration
in the United States Copyright Office (or any successor office, or any similar
office in any other country), including, in the case of clauses (a) and (b),
those listed on Schedule III.
 
"Credit Agreement" has the meaning assigned to such term in the preliminary
statement of this Agreement.
 
"Federal Securities Laws" has the meaning assigned to such term in Section 4.04.
 
"General Intangibles" means all choses in action causes of action, and all other
intangible personal property of every kind and nature (other than Accounts) now
owned or hereafter acquired by any Grantor, including corporate or other
business records, indemnification claims, contract rights (including rights
under leases, whether entered into as lessor or lessee, Swap Agreements and
other agreements), Intellectual Property, goodwill, registrations, franchises,
tax refund claims and any letter of credit, guarantee, claim, security interest
or other security held by or granted to any Grantor to secure payment by an
Account Debtor of any of the Accounts.
 
"Grantors" means the Parent, the Borrower and the Subsidiary Parties.
 
36

--------------------------------------------------------------------------------


"Intellectual Property" means all intellectual property now owned or hereafter
acquired by any Grantor, including Patents, Copyrights, Licenses, Trademarks,
trade secrets and all rights therein and tangible embodiments thereof and all
additions, improvements and accessions thereto.
 
"Intercreditor Agreement" has the meaning assigned to such term in Article VI.
 
"Lender" has the meaning assigned to such term in the preliminary statement of
this Agreement.
 
"License" means any Patent License, Trademark License, or Copyright License to
which any Grantor is a party, including those listed on Schedule III.
 
"New York UCC" means the Uniform Commercial Code as from time to time in effect
in the State of New York.
 
"Parent" has the meaning assigned to such term in the preliminary statement of
this Agreement.
 
"Patent License" means any written agreement, now or hereafter in effect,
granting to any third party any right to make, use or sell any invention on
which a  Patent, or any such right that any Grantor now or hereafter otherwise
has the right to license, is in existence, or granting to any Grantor any right
to make, use or sell any invention on which a patent, now or hereafter owned by
any third party, or that a third party now or hereafter otherwise has the right
to license, is in existence, and all rights of any Grantor under such agreement.
 
"Patents" means all of the following now owned or hereafter acquired by any
Grantor:  (a) all letters patent of the United States or the equivalent thereof
in any other country, all registrations and recordings thereof, and all
applications for letters patent of the United States or the equivalent thereof
in any other country, including registrations, recordings and pending
applications in the United States Patent and Trademark Office (or any successor
or any similar offices in any other country), including those listed on Schedule
III, and (b) all reissues, continuations, divisions, continuations-in-part,
renewals or extensions thereof, and in the case of (a) and (b), all the
inventions disclosed or claimed therein, including the right to make, use and/or
sell the inventions disclosed or claimed therein.
 
"Perfection Schedule" means Schedule 3.02.
 
"Pledged Collateral" has the meaning assigned to such term in Section 2.01.
 
"Pledged Debt Securities" has the meaning assigned to such term in Section 2.01.
 
"Pledged Securities" means any promissory notes, stock certificates or other
certificated securities now or hereafter included in the Pledged Collateral,
including all certificates, instruments or other documents representing or
evidencing any Pledged Collateral.
 
"Pledged Stock" has the meaning assigned to such term in Section 2.01.
 
"Proceeds" has the meaning specified in Section 9-102 of the New York UCC.
 
“Secured Obligations" means (a) the due and punctual payment by the Borrower of
(i) the principal of and interest (including interest accruing during the
pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on
the Loans, when and as due, whether at maturity, by acceleration, upon one or
more dates set for prepayment or otherwise, and (ii) all other monetary
obligations of the Borrower to the Lender under the Credit Agreement and each of
the other Loan Documents, including obligations to pay fees, expense
reimbursement obligations and indemnification obligations, whether primary,
secondary, direct, contingent, fixed or otherwise (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), (b) the due and punctual performance of all other
obligations of the Borrower under or pursuant to the Credit Agreement and each
of the other Loan Documents, and (c) the due and punctual payment and
performance of all the obligations of each other Loan Party under or pursuant to
this Agreement and each of the other Loan Documents (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding).
 
"Security Interest" has the meaning assigned to such term in Section 3.01.
 
"Subsidiary Parties" means (a) the Subsidiaries identified on Schedule I and (b)
each other Subsidiary that becomes a party to this Agreement as a Subsidiary
Party after the date of this Agreement.
 
"Trademark License" means any written agreement, now or hereafter in effect,
granting to any third party any right to use any Trademark or any such right
that any Grantor now or hereafter otherwise has the right to license, or
granting to any Grantor any right to use any trademark now or hereafter owned by
any third party, or that a third party now or hereafter otherwise has the right
to license, and all rights of any Grantor under any such agreement.
 
"Trademarks" means all of the following now owned or hereafter acquired by any
Grantor: (a) all trademarks, service marks, trade names, corporate names,
company names, business names, fictitious business names, trade styles, trade
dress, logos, other source or business identifiers and designs, now existing or
hereafter adopted or acquired and all registrations, recordings and applications
filed in connection with the foregoing, including registrations and registration
applications in the United States Patent and Trademark Office (or any successor
office) or any similar offices in any State of the United States or any other
country or any political subdivision thereof (provided that no security interest
shall be granted in the United States intent-to-use trademark applications to
the extent that, and solely during the period in which, the grant of a security
interest therein would impair the validity and enforceability of such
intent-to-use trademark applications under applicable federal law), and all
extensions or renewals thereof, including those listed on Schedule III, (b) all
goodwill associated therewith or symbolized thereby and (c) all other assets,
rights and interests that uniquely reflect or embody such goodwill.
 
37

--------------------------------------------------------------------------------


 
ARTICLE II
 
 
Pledge of Securities
 
SECTION 2.01.  Pledge.
 
 Subject to Section 3.06, as security for the payment or performance, as the
case may be, in full of the Secured Obligations, each Grantor hereby assigns and
pledges to the Lender, its successors and assigns, and hereby grants to the
Lender, its successors and assigns, a security interest in, all of such
Grantor's right, title and interest in, to and under (a) the shares of capital
stock and other Equity Interests of any subsidiaries owned by it and listed on
Schedule II and any other Equity Interests of any subsidiaries obtained in the
future by such Grantor and the certificates representing all such Equity
Interests (the "Pledged Stock"); provided that the Pledged Stock shall not
include more than 66% of the issued and outstanding voting Equity Interests of
any Foreign Subsidiary; (b)(i) the debt securities listed opposite the name of
such Grantor on Schedule II, (ii) any debt securities (other than Permitted
Investments) in the future issued to such Grantor and (iii) the promissory notes
and other instruments evidencing such debt securities (collectively, the
"Pledged Debt Securities"); (c) all other property that may be delivered to and
held by the Lender pursuant to the terms of this Section 2.01; (d) subject to
Section 2.06, all payments of principal or interest, dividends, cash,
instruments and other property from time to time received, receivable or
otherwise distributed in respect of, in exchange for or upon the conversion of,
and all other Proceeds received in respect of, the securities referred to in
clauses (a) and (b) above; (e) subject to Section 2.06, all rights and
privileges of such Grantor with respect to the securities and other property
referred to in clauses (a), (b), (c) and (d) above; and (f) all Proceeds of any
of the foregoing (the items referred to in clauses (a) through (f) above being
collectively referred to as the "Pledged Collateral").
 
TO HAVE AND TO HOLD the Pledged Collateral, together with all right, title,
interest, powers, privileges and preferences pertaining or incidental thereto,
unto the Lender, its successors and assigns forever; subject, however, to the
terms, covenants and conditions hereinafter set forth.
 
SECTION 2.02.  Delivery of the Pledged Collateral.
 
                (a) Subject to the Intercreditor Agreement, each Grantor agrees
promptly to deliver or cause to be delivered to the Lender or an agent on behalf
of the Lender any and all Pledged Securities.
 
(b) Each Grantor will cause (i) any Indebtedness for borrowed money owed to such
Grantor by the Parent or any subsidiary to be evidenced by a duly executed
promissory note (except as otherwise provided pursuant to the Collateral
Requirement) that is pledged and delivered to the Lender and (ii) any
Indebtedness for borrowed money in an aggregate principal amount exceeding
$10,000,000 owed to such Grantor by any other Person that is not the Parent or a
subsidiary that is evidenced by a promissory note to be pledged and delivered to
the Lender.
 
(c) Upon delivery to the Lender, (i) any Pledged Securities shall be accompanied
by stock powers duly executed in blank or other instruments of transfer
satisfactory to the Lender and by such other instruments and documents as the
Lender may reasonably request and (ii) all other property comprising part of the
Pledged Collateral shall be accompanied by proper instruments of assignment duly
executed by the applicable Grantor and such other instruments of assignment duly
executed by the applicable Grantor and such other instruments or documents as
the Lender may reasonably request.  Each delivery of  Pledged Securities shall
be accompanied by a schedule describing the securities, which schedule shall be
attached hereto as Schedule II and made a part hereof; provided, that failure to
attach any such schedule hereto shall not affect the validity of such pledge of
such Pledged Securities.  Each schedule so delivered shall supplement any prior
schedules so delivered.
 
SECTION 2.03.  Representations, Warranties and Covenants.
 
The Grantors jointly and severally represent, warrant and covenant to and with
the Lender, that:
 
(a) Schedule II correctly sets forth the percentage of the issued and
outstanding units of each class of the Equity Interests of the issuer thereof
represented by the Pledged Stock and includes all Equity Interests, debt
securities and promissory notes required to be pledged hereunder in order to
satisfy the Collateral Requirement;
 
(b) the Pledged Stock and Pledged Debt Securities issued by the Parent or any
subsidiary have been duly and validly authorized and issued by the issuers
thereof and (i) in the case of Pledged Stock, are fully paid and nonassessable,
(ii) in the case of Pledged Debt Securities issued by the Parent or any
subsidiary, are legal, valid and binding obligations of the issuers thereof and
(iii) in the case of the Pledged Debt Securities issued by a Person other than
the Parent or a subsidiary, to the applicable Grantor's best knowledge, are
legal, valid and binding obligations of the issuers thereof;
 
(c) except for the security interests granted hereunder and granted under the
First Lien Loan Documents, each of the Grantors (i) is and, subject to any
transfers made in compliance with the Credit Agreement, will continue to be the
direct owner, beneficially and of record, of the Pledged Securities indicated on
Schedule II as owned by such Grantor, (ii) holds the same free and clear of all
Liens, other than Liens created by this Agreement, Permitted Encumbrances and
Liens and transfers made in compliance with the Credit Agreement, (iii) will
make no assignment, pledge, hypothecation or transfer of, or create or permit to
exist any security interest in or other Lien on, the Pledged Collateral, other
than Liens created by this Agreement, Permitted Encumbrances and Liens and
transfers made in compliance with the Credit Agreement, and (iv) will defend its
title or interest thereto or therein against any and all Liens (other than the
Lien created by this Agreement and Permitted Encumbrances and Liens permitted
pursuant to the Credit Agreement), however, arising, of all Persons whomsoever;
 
38

--------------------------------------------------------------------------------


(d) except for restrictions and limitations imposed by the Loan Documents or the
First Lien Loan Documents or securities laws generally, the Pledged Collateral
is and will continue to be freely transferable and assignable, and none of the
Pledged Collateral is or will be subject to any option, right of first refusal,
shareholders agreement, charter or by-law provisions or contractual restriction
of any nature that might prohibit, impair, delay or otherwise affect the pledge
of such Pledged Collateral hereunder, the sale or disposition thereof pursuant
hereto or the exercise by the Lender of rights and remedies hereunder;
 
(e) each of the Grantors has the power and authority to pledge the Pledged
Collateral pledged by it hereunder in the manner hereby done or contemplated;
 
(f) no consent or approval of any Governmental Authority, any securities
exchange or any other Person was or is necessary to the validity of the pledge
effected hereby (other than such as have been obtained and are in full force and
effect);
 
(g) by virtue of the execution and delivery by the Grantors of this Agreement,
when any Pledged Securities issued by an issuer organized under the laws of any
of the States of the United States or the District of Columbia are delivered to
the Lender in the State of New York in accordance with this Agreement or to a
collateral agent for Lender in accordance with the Intercreditor Agreement, the
Lender will obtain a legal, valid and perfected lien upon and security interest
in such Pledged Securities as security for the payment and performance of the
Secured Obligations; and
 
(h) the pledge effected hereby is effective to vest in the Lender the rights of
the Lender in the Pledged Collateral as set forth herein.
 
SECTION 2.04.    Certification of Limited Liability Company and Limited
Partnership Interests.
 
Each interest in any limited liability company or limited partnership controlled
by any Grantor and pledged hereunder shall be a "security" within the meaning of
Article 8 of the New York UCC and shall be governed by Article 8 of the New York
UCC and shall be represented by a certificate and delivered to the Lender
pursuant to Section 2.02 or shall be an uncertificated security and subject to
the provisions of Section 3.04(b); provided that the agreement referred to
therein shall be in form and substance reasonably satisfactory to the Lender and
shall have been executed and delivered to the Lender within 10 days after the
date the Parent or the Borrower shall have been required to comply with Sections
5.09 or 5.10(a) of the Credit Agreement.
 
SECTION 2.05.  Registration in Nominee Name; Denominations.
 
Upon the occurrence and during the continuance of a Default, subject to the
Intercreditor Agreement, the Lender shall have the right (in its sole and
absolute discretion) to hold the Pledged Securities in its own name as pledgee,
the name of its nominee (as pledgee or as sub-agent) or the name of the
applicable Grantor, endorsed or assigned in blank or in favor of the
Lender.  Each Grantor will promptly give to the Lender copies of any notices or
other communications received by it with respect to Pledged Securities
registered in the name of such Grantor.  Subject to the Intercreditor Agreement,
the Lender shall, if a Default shall have occurred and be continuing, have the
right to exchange the certificates representing Pledged Securities for
certificates of smaller or larger denominations for any purpose consistent with
this Agreement.
 
SECTION 2.06.  Voting Rights; Dividends and Interest
 
(a) Subject to the Intercreditor Agreement, unless and until an Event of Default
shall have occurred and be continuing and the Lender shall have notified the
Grantors that their rights under this Section 2.06 are being suspended:
 
(i) Each Grantor shall be entitled to exercise any and all voting and/or other
consensual rights and powers inuring to an owner of Pledged Securities or any
part thereof for any purpose consistent with the terms of this Agreement, the
Credit Agreement and the other Loan Documents; provided that such rights and
powers shall not be exercised in any manner that could materially and adversely
affect the rights inuring to a holder of any Pledged Securities or the rights
and remedies of  Lender under this Agreement or the Credit Agreement or any
other Loan Document or the ability of Lender to exercise the same.
 
(ii) The Lender shall execute and deliver to each Grantor, or cause to be
executed and delivered to such Grantor, all such proxies, powers of attorney and
other instruments as such Grantor may reasonably request for the purpose of
enabling such Grantor to exercise the voting and/or consensual rights and powers
it is entitled to exercise pursuant to subparagraph (i) above.
 
(iii) Each Grantor shall be entitled to receive and retain any and all
dividends, interest, principal and other distributions paid on or distributed in
respect of the Pledged Securities to the extent and only to the extent that such
dividends, interest, principal and other distributions are permitted by, and
otherwise paid or distributed in accordance with, the terms and conditions of
the Credit Agreement, the other Loan Documents and applicable laws; provided
that any non-cash dividends, interest, principal or other distributions that
would constitute Pledged Stock or Pledged Debt Securities, whether resulting
from a subdivision, combination or reclassification of the outstanding Equity
Interests of the issuer of any Pledged Securities or received in exchange for
Pledged Securities or any part thereof, or in redemption thereof, or as a result
of any merger, consolidation, acquisition or other exchange of assets to which
such issuer may be a party or otherwise, shall be and become part of the Pledged
Collateral, and, if received by any Grantor, shall not be commingled by such
Grantor with any of its other funds or property but shall be held separate and
apart therefrom, shall be held in trust for the benefit of the Lender and shall
be forthwith delivered to the Lender in the same form as so received (with any
necessary endorsement).
 
39

--------------------------------------------------------------------------------


(b) Subject to the Intercreditor Agreement, upon the occurrence and during the
continuance of an Event of Default, after the Lender shall have notified the
Grantors of the suspension of their rights under paragraph (a)(iii) of this
Section 2.06, then all rights of any Grantor to dividends, interest, principal
or other distributions that such Grantor is authorized to receive pursuant to
paragraph (a)(iii) of this Section 2.06 shall cease, and all such rights shall
thereupon become vested in the Lender, which shall have the sole and exclusive
right and authority to receive and retain such dividends, interest, principal or
other distributions.  All dividends, interest, principal or other distributions
received by any Grantor contrary to the provisions of this Section 2.06 shall be
held in trust for the benefit of the Lender, shall be segregated from other
property or funds of such Grantor and shall be forthwith delivered to the Lender
upon demand in the same form as so received (with any necessary
endorsement).  Any and all money and other property paid over to or received by
the Lender pursuant to the provisions of this paragraph (b) shall be retained by
the Lender in an account to be established by the Lender upon receipt of such
money or other property and shall be applied in accordance with the provisions
of Section 4.02.  After all Events of Default have been cured or waived and the
Borrower has delivered to the Lender a certificate to that effect, the Lender
shall promptly repay to each Grantor (without interest if the account is
non-interest bearing) all dividends, interest, principal or other distributions
that such Grantor would otherwise be permitted to retain pursuant to the terms
of paragraph (a)(iii) of this Section 2.06 and that remain in such account.
 
(c) Upon the occurrence and during the continuance of an Event of Default, after
the Lender shall have notified the Grantors of the suspension of their rights
under paragraph (a)(i) of this Section 2.06, then all rights of any Grantor to
exercise the voting and consensual rights and powers it is entitled to exercise
pursuant to paragraph (a)(i) of this Section 2.06, and the obligations of the
Lender under paragraph (a)(ii) of this Section 2.06, shall cease, and all such
rights shall thereupon become vested in the Lender, which shall have the sole
and exclusive right and authority to exercise such voting and consensual rights
and powers; provided that the Lender shall have the right from time to time
following and during the continuance of an Event of Default to permit the
Grantors to exercise such rights.
 
(d) Any notice given by the Lender to the Grantors suspending their rights under
paragraph (a) of this Section 2.06 (i) may be given by telephone if promptly
confirmed in writing within two Business Days thereafter, (ii) may be given to
one or more of the Grantors at the same or different times and (iii) may suspend
the rights of the Grantors under paragraph (a)(i) or paragraph (a)(iii) in part
without suspending all such rights (as specified by the Lender in its sole and
absolute discretion) and without waiving or otherwise affecting the Lender's
rights to give additional notices from time to time suspending other rights so
long as an Event of Default has occurred and is continuing.
 
 
40

--------------------------------------------------------------------------------


ARTICLE III
 
 
Security Interests in Personal Property
 
SECTION 3.01.  Security Interest.
 
 (a) Subject to Section 3.06, as security for the payment or performance, as the
case may be, in full of the Secured Obligations, each Grantor hereby assigns and
pledges to the Lender, its successors and assigns, and hereby grants to the
Lender, its successors and assigns, a security interest (the "Security
Interest") in, all right, title or interest in or to any and all of the
following assets and properties now owned or at any time hereafter acquired by
such Grantor or in which such Grantor now has or at any time in the future may
acquire any right, title or interest (collectively, the "Article 9 Collateral"):
 
(i) all Accounts;
 
(ii) all Chattel Paper;
 
(iii) all Documents;
 
(iv) all Equipment;
 
(v) all General Intangibles;
 
(vi) all Instruments;
 
(vii) all Inventory;
 
(viii) all Investment Property;
 
(ix) all books and records pertaining to the Article 9 Collateral;
 
(x) all cash and Deposit Accounts; and
 
(xi) to the extent not otherwise included, all Proceeds and products of any and
all of the foregoing and all collateral security and guarantees given by any
Person with respect to any of the foregoing.
 
(b) Each Grantor hereby irrevocably authorizes the Lender at any time and from
time to time to file in any relevant jurisdiction any initial financing
statements (including fixture filings) with respect to the Article 9 Collateral
or any part thereof and amendments thereto that (i) indicate the Collateral as
all assets of such Pledgor or words of similar effect as being of an equal or
lesser scope or with greater detail, and (ii) contain the information required
by Article 9 of the Uniform Commercial Code of each applicable jurisdiction for
the filing of any financing statement or amendment, including (A) whether such
Grantor is an organization, the type of organization and any organizational
identification number issued to such Grantor and (B) in the case of a financing
statement filed as a fixture filing or covering Article 9 Collateral
constituting minerals or the like to be extracted or timber to be cut, a
sufficient description of the real property to which such Article 9 Collateral
relates. Each Grantor agrees to provide such information to the Lender promptly
upon request.
 
The Lender is further authorized to file with the United States Patent and
Trademark Office or United States Copyright Office (or any successor office)
such documents as may be necessary or advisable for the purpose of perfecting,
confirming, continuing, enforcing or protecting the Security Interest granted by
each Grantor naming any Grantor or the Grantors as debtors and the Lender as
secured party; provided that the Lender shall obtain such Grantor's written
consent (which shall not be unreasonably withheld) prior to such filings;
provided further that no consent shall be required if a Default shall have
occurred and be continuing.
 
(c) The Security Interest is granted as security only and shall not subject the
Lender to, or in any way alter or modify, any obligation or liability of any
Grantor with respect to or arising out of the Article 9 Collateral.
 
(d) Notwithstanding anything herein to the contrary, in no event shall the
security interest granted hereunder attach to any contract or agreement to which
a Grantor is a party or any of its rights or interests thereunder if and for so
long as the grant of such security interest shall constitute or result in (i)
the unenforceability of any right of the Grantor therein or (ii) a breach or
termination pursuant to the terms of, or a default under, any such contract or
agreement (other than to the extent that any such term would be rendered
ineffective pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the New York
UCC or any other applicable law or principles of equity), provided, however,
that such security interest shall attach immediately at such time as the
condition causing such unenforceability or breach termination or default, as the
case may be, shall be remedied and, to the extent severable, shall attach
immediately to any portion of such contract or agreement that does not result in
any of the consequences specified in (i) or (ii) including, without limitation,
any proceeds of such contract or agreement.
 
41

--------------------------------------------------------------------------------


SECTION 3.02.  Representations and Warranties.
 
The Grantors jointly and severally represent and warrant to the Lender that:
 
(a) Each Grantor has good and valid rights in and title to the Article 9
Collateral with respect to which it has purported to grant a Security Interest
hereunder and has full power and authority to grant to the Lender the Security
Interest in such Article 9 Collateral pursuant hereto and to execute, deliver
and perform its obligations in accordance with the terms of this Agreement,
without the consent or approval of any other Person other than any consent or
approval that has been obtained.
 
(b) The Perfection Schedule has been duly prepared and completed (other than
Sections 4-6 thereof) and the information set forth therein, including the exact
legal name of each Grantor, is correct and complete as of the date of this
Agreement; provided that the information listed on Annex 2 of the Perfection
Schedule required under Section 2(f) of the Perfection Schedule lists only the
names and addresses of those Persons other than any Grantor that have possession
of any of the Collateral, which for such purposes shall include any assets of
any Loan Party upon which a Lien is granted pursuant to any other Security
Document to secure any Secured Obligations, of any Grantor with a book value
exceeding $1,000,000 on the date hereof. The Uniform Commercial Code financing
statements (including fixture filings, as applicable) or other appropriate
filings, recordings or registrations prepared by the Lender based upon the
information provided to the Lender in the Perfection Schedule for filing in each
governmental, municipal or other office specified in Annex 2 to the Perfection
Schedule (or specified by notice from the Borrower to the Lender after the date
of this Agreement in the case of filings, recordings or registrations required
by Section 5.10 or 5.11 of the Credit Agreement), are all the filings,
recordings and registrations (other than filings required to be made in the
United States Copyright Office in order to perfect the Security Interest in
Article 9 Collateral consisting of Copyrights) that are necessary to publish
notice of and protect the validity of and to establish a legal, valid and
perfected security interest in favor of the Lender in respect of all Article 9
Collateral in which the Security Interest may be perfected by filing, recording
or registration in the United States (or any political subdivision thereof) and
its territories and possessions, and no further or subsequent filing, re-filing,
recording, re-recording, registration or re-registration is necessary in any
such jurisdiction, except as provided under applicable law with respect to the
filing of continuation statements. As of the date of this Agreement, no Grantor
owns any Copyright that is material to the conduct of its business.
 
(c) The Security Interest constitutes (i) a legal and valid security interest in
all the Article 9 Collateral securing the payment and performance of the Secured
Obligations, (ii) subject to the filings described in Section 4.02(b), a
perfected security interest in all Article 9 Collateral in which a security
interest may be perfected by filing, recording or registering a financing
statement or analogous document in the United States (or any political
subdivision thereof) and its territories and possessions pursuant to the Uniform
Commercial Code or other applicable law in such jurisdictions and (iii) a
security interest that shall be perfected in all Article 9 Collateral in which a
security interest may be perfected upon the receipt and recording of a copyright
security agreement with the United States Copyright Office pursuant to 17 U.S.C.
§ 205. Except for the Lien on U.S. Patent no. 5787753, the Security Interest is
and shall be prior to any other Lien on any of the Article 9 Collateral, other
than Permitted Encumbrances that have priority as a matter of law and Liens
expressly permitted to be prior to the Security Interest pursuant to Section
6.02 of the Credit Agreement.
 
(d) The Article 9 Collateral is owned by the Grantors free and clear of any
Lien, except for Permitted Encumbrances and Liens expressly permitted pursuant
to Section 6.02 of the Credit Agreement.  Other than with respect to any filing
made with respect to the First Lien Documents, none of the Grantors has filed or
consented to the filing of (i) any financing statement or analogous document
under the Uniform Commercial Code or any other applicable laws covering any
Article 9 Collateral, (ii) any assignment in which any Grantor assigns any
Collateral or any security agreement or similar instrument covering any Article
9 Collateral with the United States Patent and Trademark Office or the United
States Copyright Office or (iii) any assignment in which any Grantor assigns any
Article 9 Collateral or any security agreement or similar instrument covering
any Article 9 Collateral with any foreign governmental, municipal or other
office, which financing statement or analogous document, assignment, security
agreement or similar instrument is still in effect, except, in each case, for
Liens expressly permitted pursuant to the Loan Documents or Section 6.02 of the
Credit Agreement.
 
SECTION 3.03.  Covenants.
 
  (a) Each Grantor agrees to maintain, at its own cost and expense, such
complete and accurate records with respect to the Article 9 Collateral owned by
it as is consistent with its current practices and in accordance with such
prudent and standard practices used in industries that are the same as or
similar to those in which such Grantor is engaged, but in any event to include
complete accounting records indicating all payments and proceeds received with
respect to any part of the Article 9 Collateral.
 
(b) Each Grantor shall, at its own expense, take any and all actions necessary
to defend title to the Article 9 Collateral against all Persons and to defend
the Security Interest of the Lender in the Article 9 Collateral and the priority
thereof against any Lien not expressly permitted pursuant to Section 6.02 of the
Credit Agreement.
 
(c) Each Grantor agrees, at its own expense, to execute, acknowledge, deliver
and cause to be duly filed all such further instruments and documents and take
all such actions as the Lender may from time to time reasonably request to
better assure, preserve, protect and perfect the Security Interest and the
rights and remedies created hereby, including the payment of any fees and taxes
required in connection with the execution and delivery of this Agreement, the
granting of the Security Interest and the filing of any financing statements
(including fixture filings) or other documents in connection herewith or
therewith. If any amount payable under or in connection with any of the Article
9 Collateral shall be or become evidenced by any promissory note or other
instrument, such note or instrument shall be immediately pledged and delivered
to the Lender, duly endorsed in a manner satisfactory to the Lender.
 
42

--------------------------------------------------------------------------------


Without limiting the generality of the foregoing, each Grantor hereby authorizes
the Lender, with prompt notice thereof to the Grantors, to supplement this
Agreement by supplementing Schedule III or adding additional schedules hereto to
specifically identify any asset or item that may constitute Copyrights,
Licenses, Patents or Trademarks; provided that (i) any Grantor shall have the
right, exercisable within 10 days after it has been notified by the Lender of
the specific identification of such Collateral, to advise the Lender in writing
of any inaccuracy of the representations and warranties made by such Grantor
hereunder with respect to such Collateral, and (ii) the Lender may not file such
supplemental schedules with the United States Patent and Trademark Office or
United States Copyright Office without such Grantor's consent (such consent not
to be unreasonably withheld); provided that no consent of such Grantor shall be
required if a Default shall have occurred and be continuing. Each Grantor agrees
that it will use its best efforts to take such action as shall be necessary in
order that all representations and warranties hereunder shall be true and
correct with respect to such Collateral within 30 days after the date it has
been notified by the Lender of the specific identification of such Collateral.
 
(d) The Lender and such Persons as the Lender may reasonably designate shall
have the right, at the Grantors' own cost and expense, to inspect the Article 9
Collateral, all records related thereto (and to make extracts and copies from
such records) and the premises upon which any of the Article 9 Collateral is
located, to discuss the Grantors' affairs with the officers of the Grantors and
their independent accountants and to verify under reasonable procedures, in
accordance with Section 5.06 of the Credit Agreement, the validity, amount,
quality, quantity, value, condition and status of, or any other matter relating
to, the Article 9 Collateral, including, in the case of Accounts or Article 9
Collateral in the possession of any third person, by contacting Account Debtors
or the third person possessing such Article 9 Collateral for the purpose of
making such a verification.
 
(e) At its option, the Lender may discharge past due taxes, assessments,
charges, fees, Liens, security interests or other encumbrances at any time
levied or placed on the Article 9 Collateral and not permitted pursuant to
Section 6.02 of the Credit Agreement, and may pay for the maintenance and
preservation of the Article 9 Collateral to the extent any Grantor fails to do
so as required by the Credit Agreement or this Agreement, and each Grantor
jointly and severally agrees to reimburse the Lender on demand for any payment
made or any expense incurred by the Lender pursuant to the foregoing
authorization; provided that nothing in this paragraph shall be interpreted as
excusing any Grantor from the performance of, or imposing any obligation on the
Lender or any Secured Party to cure or perform, any covenants or other promises
of any Grantor with respect to taxes, assessments, charges, fees, Liens,
security interests or other encumbrances and maintenance as set forth herein or
in the other Loan Documents.
 
(f) If at any time any Grantor shall take a security interest in any property of
an Account Debtor or any other Person to secure payment and performance of an
Account in an amount exceeding $5,000,000, such Grantor shall promptly assign
such security interest to the Lender. Such assignment need not be filed of
public record unless necessary to continue the perfected status of the security
interest against creditors of and transferees from the Account Debtor or other
Person granting the security interest.
 
(g) Each Grantor shall remain liable to observe and perform all the conditions
and obligations to be observed and performed by it under each contract,
agreement or instrument relating to the Article 9 Collateral, all in accordance
with the terms and conditions thereof, and each Grantor jointly and severally
agrees to indemnify and hold harmless the Lender from and against any and all
liability for such performance.
 
(h) None of the Grantors shall make or permit to be made an assignment, pledge
or hypothecation of the Article 9 Collateral or shall grant any other Lien in
respect of the Article 9 Collateral, except as permitted by the Credit
Agreement, the First Lien Credit Agreement and the First Lien Term Loan
Agreement.  None of the Grantors shall make or permit to be made any transfer of
the Article 9 Collateral and each Grantor shall remain at all times in
possession of the Article 9 Collateral owned by it, except that unless and until
the Lender shall notify the Grantors that an Event of Default shall have
occurred and be continuing and that during the continuance thereof the Grantors
shall not sell, convey, lease, assign, transfer or otherwise dispose of any
Article 9 Collateral (which notice may be given by telephone if promptly
confirmed in writing), the Grantors may use and dispose of the Article 9
Collateral in any lawful manner not inconsistent with the provisions of this
Agreement, the Credit Agreement, any other Loan Document, the First Lien Credit
Agreement or the First Lien Term Loan Agreement. Without limiting the generality
of the foregoing, each Grantor agrees that it shall use commercially reasonable
efforts to not permit any Inventory with a book value at any time exceeding
$1,000,000 at any one location to be in the possession or control of any
warehouseman, agent, bailee, or processor at any time unless such warehouseman,
bailee, agent or processor shall have been notified of the Security Interest and
shall have acknowledged in writing, in form and substance reasonably
satisfactory to the Lender, that such warehouseman, agent, bailee or processor
holds the Inventory for the benefit of the Lender subject to the Security
Interest and shall act upon the instructions of the Lender without further
consent from the Grantor, and that such warehouseman, agent, bailee or processor
further agrees to waive and release any Lien held by it with respect to such
Inventory, whether arising by operation of law or otherwise; provided that the
Lender agrees that it will not deliver any such instructions unless an Event of
Default shall have occurred and be continuing.
 
(i) None of the Grantors will, without the Lender's prior written consent (which
consent, unless an Event of Default shall have occurred and be continuing, shall
not be unreasonably withheld), grant any extension of the time of payment of any
Accounts included in the Article 9 Collateral, compromise, compound or settle
the same for less than the full amount thereof, release, wholly or partly, any
Person liable for the payment thereof or allow any credit or discount whatsoever
thereon, other than extensions, compromises, settlements, releases, credits or
discounts granted or made in the ordinary course of business and consistent with
its current practices and in accordance with such prudent and standard practice
used in industries that are the same as or similar to those in which such
Grantor is engaged.
 
43

--------------------------------------------------------------------------------


(j) The Grantors, at their own expense, shall maintain or cause to be maintained
insurance covering physical loss or damage to the Inventory and Equipment in
accordance with the requirements set forth in Schedule IV hereto.  Subject to
the Intercreditor Agreement, each Grantor irrevocably makes, constitutes and
appoints the Lender (and all officers, employees or agents designated by the
Lender) as such Grantor's true and lawful agent (and attorney-in-fact) for the
purpose, during the continuance of an Event of Default, of making, settling and
adjusting claims in respect of Article 9 Collateral under policies of insurance,
endorsing the name of such Grantor on any check, draft, instrument or other item
of payment for the proceeds of such policies of insurance and for making all
determinations and decisions with respect thereto. In the event that any Grantor
at any time or times shall fail to obtain or maintain any of the policies of
insurance required hereby or to pay any premium in whole or part relating
thereto, the Lender may, without waiving or releasing any obligation or
liability of the Grantors hereunder or any Event of Default, in its sole
discretion, obtain and maintain such policies of insurance and pay such premium
and take any other actions with respect thereto as the Lender deems advisable.
All sums disbursed by the Lender in connection with this paragraph, including
reasonable attorneys' fees, court costs, expenses and other charges relating
thereto, shall be payable, upon demand, by the Grantors to the Lender and shall
be additional Secured Obligations secured hereby.
 
(k) Each Grantor shall maintain, in form and manner reasonably satisfactory to
the Lender, records of its Chattel Paper and its books, records and documents
evidencing or pertaining thereto.
 
SECTION 3.04.  Other Actions
 
In order to further insure the attachment, perfection and priority of, and the
ability of the Lender to enforce, the Security Interest, each Grantor agrees, in
each case at such Grantor's own expense, to take the following actions with
respect to the following Article 9 Collateral:
 
(a) Instruments. If any Grantor shall at any time hold or acquire any
Instruments, subject to the Intercreditor Agreement, such Grantor shall
forthwith endorse, assign and deliver the same to the Lender, accompanied by
such instruments of transfer or assignment duly executed in blank as the Lender
may from time to time reasonably request.
 
(b) Investment Property. Except to the extent otherwise provided in Article III,
and subject to the Intercreditor Agreement, if any Grantor shall at any time
hold or acquire any certificated securities, such Grantor shall forthwith
endorse, assign and deliver the same to the Lender, accompanied by such
instruments of transfer or assignment duly executed in blank as the Lender may
from time to time specify. If any securities now or hereafter acquired by any
Grantor are uncertificated and are issued to such Grantor or its nominee
directly by the issuer thereof, such Grantor shall immediately notify the Lender
thereof and, at the Lender's request and option, pursuant to an agreement in
form and substance reasonably satisfactory to the Lender, and subject to the
Intercreditor Agreement, either (i) cause the issuer to agree to comply with
instructions from the Lender as to such securities, without further consent of
any Grantor or such nominee, or (ii) arrange for the Lender to become the
registered owner of the securities.
 
SECTION 3.05.  Covenants Regarding Patent, Trademark and Copyright Collateral.
 
  (a) Each Grantor agrees that it will not do any act or knowingly omit to do
any act (and will exercise commercially reasonable efforts to prevent its
licensees from doing any act or omitting to do any act) whereby any Patent that
is material to the conduct of such Grantor's business may become invalidated or
dedicated to the public, and agrees that it shall continue to use proper
statutory notice in connection with Grantor's products covered by a Patent in a
manner consistent with past practices in the ordinary course of business.
 
(b) Each Grantor (either itself or through its licensees or its sublicensees)
will, for each Trademark material to the conduct of such Grantor's business, (i)
maintain such Trademark in full force free from any claim of abandonment or
invalidity for non-use, (ii) maintain the quality of products and services
offered under such Trademark, consistent with the quality of the products and
services of the date hereof, (iii) use proper statutory notice in a manner
consistent with past practices in the ordinary course of business and (iv) not
knowingly use or knowingly permit the use of such Trademark in violation of any
third party rights.
 
(c) Each Grantor (either itself or through its licensees or sublicensees) will,
for each work covered by a Copyright material to the conduct of such Grantor's
business, continue to publish, reproduce, display, adopt and distribute the work
with proper statutory notice in a manner consistent with past practices in the
ordinary course of business.
 
(d) Each Grantor shall notify the Lender promptly if it knows or has reason to
know that any Patent, Trademark or Copyright material to the conduct of its
business may become abandoned, lost or dedicated to the public, or of any
materially adverse determination or development (including the institution of,
or any such determination or development in, any proceeding in the United States
Patent and Trademark Office, United States Copyright Office or any court or
similar office of any country) regarding such Grantor's ownership of any Patent,
Trademark or Copyright, its right to register the same, or its right to keep and
maintain the same.
 
(e) In the event that any Grantor, either itself or through any agent, employee,
licensee or designee, files an application for any Patent, Trademark or
Copyright material to the conduct of its business (or for the registration of
any Trademark or Copyright) with the United States Patent and Trademark Office,
United States Copyright Office or any office or agency in any political
subdivision of the United States or in any other country or any political
subdivision thereof, such Grantor shall, substantially contemporaneously with
such filing, notify the Lender, and, upon request of the Lender, execute and
deliver any and all agreements, instruments, documents and papers as the Lender
may reasonably request to evidence the Lender's security interest in such
Patent, Trademark or Copyright.
 
(f) Each Grantor will take all necessary steps that are consistent with the
practice in any proceeding before the United States Patent and Trademark Office,
United States Copyright Office or any office or agency in any political
subdivision of the United States or in any other country or any political
subdivision thereof, to maintain and pursue each material application relating
to the Patents, Trademarks and/or Copyrights (and to obtain the relevant grant
or registration) and to maintain each issued Patent and each registration of the
Trademarks and Copyrights that is material to the conduct of any Grantor's
business, including timely filings of applications for renewal, affidavits of
use, affidavits of incontestability and payment of maintenance fees, and, if
consistent with good business judgment, to initiate opposition, interference and
cancellation proceedings against third parties.
 
44

--------------------------------------------------------------------------------


(g) In the event that any Grantor has reason to believe that any Article 9
Collateral consisting of a Patent, Trademark or Copyright material to the
conduct of any Grantor's business has been or is about to be infringed,
misappropriated or diluted by a third party, such Grantor promptly shall notify
the Lender and shall, if consistent with good business judgment, promptly sue
for infringement, misappropriation or dilution and to recover any and all
damages for such infringement, misappropriation or dilution, and take such other
actions as are appropriate under the circumstances to protect such Article 9
Collateral.
 
(h) Upon and during the continuance of an Event of Default, each Grantor shall
use its best efforts to obtain all requisite consents or approvals by the
licensor of each Copyright License, Patent License or Trademark License to
effect the assignment of all such Grantor's right, title and interest thereunder
to the Lender or its designee.
 
(i) Each year at the time of delivery of the certificate required pursuant to
Section 5.10(b) of the Credit Agreement, the Parent or the Borrower shall
supplement Schedule III to this Agreement with any information not previously
disclosed to the Lender.
 
SECTION 3.06.  Existing Senior Notes Indentures.
 
This Agreement and the other Security Documents (a) are intended not to create a
Lien on any Restricted Property to secure any of the Secured Obligations if and
to the extent doing so would require any of the Existing Senior Notes to be
equally and ratably secured, and (b) shall be construed and enforced to give
effect to such intention.
 
SECTION 3.07. Deposit Accounts and Securities Accounts.  
                (a) The Grantors shall have Control Agreements executed and
delivered to the Lender by all depositary banks and securities intermediaries
with which the Grantors maintain Deposit Accounts or Securities Accounts on the
date hereof; provided that the Grantors shall not be required to have Control
Agreements executed and delivered for Deposit Accounts that do not at any time
contain any deposits other than those exclusively used for (i) payroll, payroll
taxes and other wage or benefit payments to or for the benefit of employees of
one or more of the Grantors or (ii) disbursements; provided, further, that,
notwithstanding the foregoing, the Grantors shall use commercially reasonable
efforts to have Control Agreements executed and delivered to the Lender no later
than 60 days after the date hereof (or such later date as the Lender shall
approve in its sole discretion) with respect to the Deposit Accounts and
Securities Accounts listed on Schedule V.
 
(b) No Grantor shall open any additional Deposit Account (other than a Deposit
Account for which no Control Agreement is required under paragraph (a) of this
Section) or Securities Account after the date hereof unless such Grantor shall
notify the Lender thereof and either (i) cause the depositary bank or securities
intermediary, as the case may be, to agree to comply with instructions from the
Lender to such depositary bank or securities intermediary directing the
disposition of funds or securities from time to time credited to such Deposit
Account or Securities Account, without further consent of such Grantor or any
other Person, pursuant to a Control Agreement reasonably satisfactory to the
Lender and the Borrower, or (ii) arrange for the Lender to become the customer
of the depositary bank or securities intermediary with respect to the Deposit
Account or Securities Account, with the Grantor being permitted, only with the
consent of the Lender, to exercise rights to withdraw funds from such Deposit
Account or sell or otherwise dispose in any way of securities from such
Securities Accounts.  The Lender agrees with each Grantor that the Lender shall
not give any such instructions or withhold any withdrawal or sale rights from
any Grantor unless an Event of Default under either Credit Agreement has
occurred and is continuing, or, after giving effect to any such withdrawal or
sale, would occur.
 
SECTION 3.08.  Limitations on Duties of Lender.
 
Beyond its duties as to the custody thereof expressly provided herein or in any
other Security Document and to account to the Loan Parties for moneys and other
property received by it hereunder or under any other Security Document, the
Lender shall not have any duty to the Loan Parties as to any Collateral in its
possession or control of any of its agents or nominees, or any income thereon or
as to the preservation of rights against prior parties or any other rights
pertaining thereto.
 


45

--------------------------------------------------------------------------------


 
ARTICLE IV
 
 
Remedies
 
SECTION 4.01.   Remedies Upon Default.
 
Upon the occurrence and during the continuance of an Event of Default, subject
to the Intercreditor Agreement, each Grantor agrees to deliver each item of
Collateral to the Lender on demand, and it is agreed that the Lender shall have
the right to take any of or all the following actions at the same or different
times: (a) with respect to any Article 9 Collateral consisting of Intellectual
Property, on demand, to cause the Security Interest to become an assignment,
transfer and conveyance of any of or all such Article 9 Collateral by the
applicable Grantors to the Lender, or to license or sublicense, whether general,
special or otherwise, and whether on an exclusive or nonexclusive basis, any
such Article 9 Collateral throughout the world on such terms and conditions and
in such manner as the Lender shall determine (other than in violation of any
then-existing licensing arrangements to the extent that waivers cannot be
obtained), and (b) with or without legal process and with or without prior
notice or demand for performance, to take possession of the Article 9 Collateral
and without liability for trespass to enter any premises where the Article 9
Collateral may be located for the purpose of taking possession of or removing
the Article 9 Collateral and, generally, to exercise any and all rights afforded
to a secured party under the Uniform Commercial Code or other applicable law.
Without limiting the generality of the foregoing, each Grantor agrees that the
Lender shall have the right, subject to the mandatory requirements of applicable
law, and subject to the Intercreditor Agreement, to sell or otherwise dispose of
all or any part of the Collateral at a public or private sale or at any broker's
board or on any securities exchange, for cash, upon credit or for future
delivery as the Lender shall deem appropriate. The Lender shall be authorized at
any such sale of securities (if it deems it advisable to do so) to restrict the
prospective bidders or purchasers to Persons who will represent and agree that
they are purchasing the Collateral for their own account for investment and not
with a view to the distribution or sale thereof, and upon consummation of any
such sale the Lender shall have the right to assign, transfer and deliver to the
purchaser or purchasers thereof the Collateral so sold. Each such purchaser at
any sale of Collateral shall hold the property sold absolutely, free from any
claim or right on the part of any Grantor, and each Grantor hereby waives (to
the extent permitted by law) all rights of redemption, stay and appraisal which
such Grantor now has or may at any time in the future have under any rule of law
or statute now existing or hereafter enacted.
 
The Lender shall give the applicable Grantors 10 days' written notice (which
each Grantor agrees is reasonable notice within the meaning of Section 9-611 of
the New York UCC or its equivalent in other jurisdictions) of the Lender's
intention to make any sale of Collateral. Such notice, in the case of a public
sale, shall state the time and place for such sale and, in the case of a sale at
a broker's board or on a securities exchange, shall state the board or exchange
at which such sale is to be made and the day on which the Collateral, or portion
thereof, will first be offered for sale at such board or exchange. Any such
public sale shall be held at such time or times within ordinary business hours
and at such place or places as the Lender may fix and state in the notice (if
any) of such sale. At any such sale, the Collateral , or portion thereof, to be
sold may be sold in one lot as an entirety or in separate parcels, as the Lender
may (in its sole and absolute discretion) determine. The Lender shall not be
obligated to make any sale of any Collateral if it shall determine not to do so,
regardless of the fact that notice of sale of such Collateral shall have been
given.  Subject to the Intercreditor Agreement, the Lender may, without notice
or publication, adjourn any public or private sale or cause the same to be
adjourned from time to time by announcement at the time and place fixed for
sale, and such sale may, without further notice, be made at the time and place
to which the same was so adjourned. In case any sale of all or any part of the
Collateral is made on credit or for future delivery, the Collateral so sold may
be retained by the Lender until the sale price is paid by the purchaser or
purchasers thereof, but the Lender shall not incur any liability in case any
such purchaser or purchasers shall fail to take up and pay for the Collateral so
sold and, in case of any such failure, such Collateral may be sold again upon
like notice.  Subject to the Intercreditor Agreement, at any public (or, to the
extent permitted by law, private) sale made pursuant to this Agreement,
Lender  may bid for or purchase, free (to the extent permitted by law) from any
right of redemption, stay, valuation or appraisal on the part of any Grantor
(all said rights being also hereby waived and released to the extent permitted
by law), the Collateral or any part thereof offered for sale. For purposes
hereof, a written agreement to purchase the Collateral or any portion thereof
shall be treated as a sale thereof; the Lender shall be free to carry out such
sale pursuant to such agreement and no Grantor shall be entitled to the return
of the Collateral or any portion thereof subject thereto, notwithstanding the
fact that after the Lender shall have entered into such an agreement all Events
of Default shall have been remedied and the Secured Obligations paid in full. As
an alternative to exercising the power of sale herein conferred upon it, the
Lender may proceed by a suit or suits at law or in equity to foreclose this
Agreement and to sell the Collateral or any portion thereof pursuant to a
judgment or decree of a court or courts having competent jurisdiction or
pursuant to a proceeding by a court-appointed receiver. Any sale pursuant to the
provisions of this Section 4.01 shall be deemed to conform to the commercially
reasonable standards as provided in Section 9-610(b) of the New York UCC or its
equivalent in other jurisdictions.
 
Subject to the Intercreditor Agreement, in the event of a foreclosure or other
exercise of remedies against the Collateral by the Lender on any of the
Collateral pursuant to a public or private sale or other disposition, the Lender
may be the purchaser or licensor of any or all of such Collateral at any such
sale or other disposition, and the Lender shall be entitled, for the purpose of
bidding and making settlement or payment of the purchase price for all or any
portion of the Collateral sold at any such sale, to use and apply any of the
Secured Obligations as a credit on account of the purchase price for any
Collateral payable by the Lender at such sale or other disposition.
 
SECTION 4.02.  Application of Proceeds.
 
(a) Subject to the Intercreditor Agreement, the Lender shall apply the proceeds
of any collection or sale of Collateral, which for such purposes shall include
any assets of any Grantor upon which a Lien is granted pursuant to any other
Security Document to secure any Secured Obligations, hereunder or under any
other Security Document, including any Collateral consisting of cash, as
follows:
 
FIRST, to the payment of all costs and expenses incurred by the Lender in
connection with such collection or sale or otherwise in connection with this
Agreement, any other Loan Document or any of the Secured Obligations, including
all court costs and the fees and expenses of its agents and legal counsel, the
repayment of all advances made by the Lender hereunder or under any other Loan
Document on behalf of any Grantor and any other costs or expenses incurred in
connection with the exercise of any right or remedy hereunder or under any other
Loan Document;
 
SECOND, to the payment in full of the Secured Obligations; and
 
THIRD, to the Grantors, their successors or assigns, or as a court of competent
jurisdiction may otherwise direct.
 
46

--------------------------------------------------------------------------------


Subject to the Intercreditor Agreement, the Lender shall have absolute
discretion as to the time of application of any such proceeds, moneys or
balances in accordance with this Agreement. Upon any sale of Collateral, which
for such purposes shall include any assets of any Grantor upon which a Lien is
granted pursuant to any other Security Document to secure any Secured
Obligations, by the Lender (including pursuant to a power of sale granted by
statute or under a judicial proceeding), the receipt of the Lender or of the
officer making the sale shall be a sufficient discharge to the purchaser or
purchasers of the Collateral, which for such purposes shall include any assets
of any Grantor upon which a Lien is granted pursuant to any other Security
Document to secure any Secured Obligations, so sold and such purchaser or
purchasers shall not be obligated to see to the application of any part of the
purchase money paid over to the Lender or such officer or be answerable in any
way for the misapplication thereof.
 
SECTION 4.03.  Grant of License to Use Intellectual Property
 
For the purpose of enabling the Lender to exercise the rights and remedies under
this Agreement at such time as the Lender shall be lawfully entitled to exercise
such rights and remedies, each Grantor hereby grants to the Lender (to the
extent grantable by such Grantor without breaching or violating any agreement)
an irrevocable, nonexclusive license (exercisable without payment of royalty or
other compensation to the Grantors and subject, in the case of Trademarks, to
sufficient rights to quality control and inspection in favor of such Grantor to
avoid the risk of invalidation of such Trademarks and, in the case of trade
secrets, to an obligation of Lender to take reasonable steps under the
circumstances to keep the trade secrets confidential to avoid the risk of
invalidation of such trade secrets) to use, license or sublicense any of the
Article 9 Collateral consisting of Intellectual Property now owned or hereafter
acquired by such Grantor, and wherever the same may be located, and including in
such license reasonable access to all media in which any of the licensed items
may be recorded or stored and to all computer software and programs used for the
compilation or printout thereof. The use of such license by the Lender may be
exercised, at the option of the Lender, only upon the occurrence and during the
continuation of an Event of Default and subject to the Intercreditor Agreement;
provided that any license to any third party, sublicense to any third party or
other transaction entered into by the Lender in accordance herewith shall be
binding upon the Grantors notwithstanding any subsequent cure of an Event of
Default.
 
SECTION 4.04.   Securities Act
 
In view of the position of the Grantors in relation to the Pledged Collateral,
or because of other current or future circumstances, a question may arise under
the Securities Act of 1933, as now or hereafter in effect, or any similar
statute hereafter enacted analogous in purpose or effect (such Act and any such
similar statute as from time to time in effect being called the "Federal
Securities Laws") with respect to any disposition of the Pledged Collateral
permitted hereunder. Each Grantor understands that compliance with the Federal
Securities Laws might very strictly limit the course of conduct of the Lender if
the Lender were to attempt to dispose of all or any part of the Pledged
Collateral, and might also limit the extent to which or the manner in which any
subsequent transferee of any Pledged Collateral could dispose of the same.
Similarly, there may be other legal restrictions or limitations affecting the
Lender in any attempt to dispose of all or part of the Pledged Collateral under
applicable Blue Sky or other state securities laws or similar laws analogous in
purpose or effect. Each Grantor recognizes that in light of such restrictions
and limitations the Lender may, with respect to any sale of the Pledged
Collateral, limit the purchasers to those who will agree, among other things, to
acquire such Pledged Collateral for their own account, for investment, and not
with a view to the distribution or resale thereof. Each Grantor acknowledges and
agrees that in light of such restrictions and limitations, the Lender, in its
sole and absolute discretion (a) may proceed to make such a sale whether or not
a registration statement for the purpose of registering such Pledged Collateral
or any part thereof shall have been filed under the Federal Securities Laws and
(b) may approach and negotiate with a single potential purchaser to effect such
sale. Each Grantor acknowledges and agrees that any such sale might result in
prices and other terms less favorable to the seller than if such sale were a
public sale without such restrictions. In the event of any such sale, the Lender
shall incur no responsibility or liability for selling all or any part of the
Pledged Collateral at a price that the Lender, in its sole and absolute
discretion, may in good faith deem reasonable under the circumstances,
notwithstanding the possibility that a substantially higher price might have
been realized if the sale were deferred until after registration as aforesaid or
if more than a single purchaser were approached. The provisions of this Section
4.04 will apply notwithstanding the existence of a public or private market upon
which the quotations or sales prices may exceed substantially the price at which
the Lender sells.
 
 
47

--------------------------------------------------------------------------------


ARTICLE V
 
 
Indemnity, Subrogation and Subordination
 
SECTION 5.01.   Indemnity and Subrogation
 
In addition to all such rights of indemnity and subrogation as the Grantors may
have under applicable law (but subject to Section 5.03), the Borrower agrees
that in the event any assets of any Grantor shall be sold pursuant to this
Agreement or any other Security Document to satisfy in whole or in part an
obligation owed to any Secured Party, the Borrower shall indemnify such Grantor
in an amount equal to the greater of the book value or the fair market value of
the assets so sold.
 
SECTION 5.02.   Contribution and Subrogation.
 
Each Grantor (a "Contributing Party") agrees (subject to Section 5.03) that, in
the event any assets of any other Grantor shall be sold pursuant to any Security
Document to satisfy any Secured Obligation owed to the Lender and such other
Grantor (the "Claiming Party") shall not have been fully indemnified by the
Borrower as provided in Section 5.01, the Contributing Party shall indemnify the
Claiming Party in an amount equal to the greater of the book value or the fair
market value of such assets multiplied by a fraction of which the numerator
shall be the net worth of the Contributing Party on the date hereof and the
denominator shall be the aggregate net worth of all the Grantors on the date
hereof (or, in the case of any Grantor becoming a party hereto pursuant to
Section 7.14, the date of the supplement hereto executed and delivered by such
Grantor). Any Contributing Party making any payment to a Claiming Party pursuant
to this Section 5.02 shall be subrogated to the rights of such Claiming Party
under Section 5.01 to the extent of such payment.
 
SECTION 5.03.  Subordination.
 
                (a) Notwithstanding any provision of this Agreement to the
contrary, all rights of the Grantors under Sections 5.01 and 5.02 and all other
rights of indemnity, contribution or subrogation under applicable law or
otherwise shall be fully subordinated to the indefeasible payment in full in
cash of the Secured Obligations. No failure on the part of the Borrower or any
Grantor to make the payments required by Sections 5.01 and 5.02 (or any other
payments required under applicable law or otherwise) shall in any respect limit
the obligations and liabilities of any Grantor with respect to its obligations
hereunder, and each Grantor shall remain liable for the full amount of the
obligations of such Grantor hereunder.
 
(b) Each Grantor hereby agrees that all Indebtedness and other monetary
obligations owed by it to any other Grantor or any other Subsidiary shall be
fully subordinated to the indefeasible payment in full in cash of the Secured
Obligations.
 
                          ARTICLE VI                                
 


 
Intercreditor Agreement
 
Notwithstanding anything herein to the contrary, the Liens and security
interests granted to the Lender pursuant to this Agreement and the exercise of
any right or remedy by the Lender hereunder are subject to the provisions of the
Intercreditor Agreement, dated of even date herewith (as amended, restated,
supplemented or otherwise modified from time to time, the "Intercreditor
Agreement"), among JPMorgan Chase Bank, N.A., as agent, General Motors Company
and the Grantors (as defined therein) from time to time a party thereto and
certain other persons party or that may become party thereto from time to
time.  In the event of any conflict between the terms of the Intercreditor
Agreement and this Agreement, the terms of the Intercreditor Agreement shall
govern and control.
 
48

--------------------------------------------------------------------------------




ARTICLE VII
 


 
Miscellaneous
 
SECTION 7.01.    Notices
 
All communications and notices hereunder shall (except as otherwise expressly
permitted herein) be in writing and given as provided in Section 9.01 of the
Credit Agreement. All communications and notices hereunder to any Subsidiary
Party shall be given to it in care of the Borrower as provided in Section 9.01
of the Credit Agreement.
 
SECTION 7.02.   Waivers; Amendment
 
               (a) No failure or delay by the Lender in exercising any right or
power hereunder or under any other Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Lender hereunder and under the
other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of this
Agreement or consent to any departure by any Loan Party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section 7.02, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan shall not be construed as a
waiver of any Default, regardless of whether the Lender may have had notice or
knowledge of such Default at the time. No notice or demand on any Loan Party in
any case shall entitle any Loan Party to any other or further notice or demand
in similar or other circumstances.
 
(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Lender and the Loan Party or Loan Parties with respect to which such
waiver, amendment or modification is to apply.
 
SECTION 7.03.  Lender's Fees and Expenses; Indemnification
 
                (a) The parties hereto agree that the Lender shall be entitled
to reimbursement of its reasonable expenses incurred hereunder as provided in
Section 9.03 of the Credit Agreement.
 
(b) Without limitation of its indemnification obligations under the other Loan
Documents, each Grantor jointly and severally agrees to indemnify the Lender and
the other Indemnitees (as defined in Section 9.03 of the Credit Agreement)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses, including the fees, charges and
disbursements of any counsel for any Indemnitee, incurred by or asserted against
any Indemnitee arising out of, in connection with, or as a result of, the
execution, delivery or performance of this Agreement or any claim, litigation,
investigation or proceeding relating to any agreement or instrument contemplated
hereby, or to the Collateral, which for such purposes shall include any assets
of any Loan Party upon which a Lien is granted pursuant to any other Security
Document to secure any Secured Obligations, whether or not any Indemnitee is a
party thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or any of its Related Parties.
 
(c) Any such amounts payable as provided hereunder shall be additional Secured
Obligations secured hereby and by the other Security Documents. The provisions
of this Section 7.03 shall remain operative and in full force and effect
regardless of the termination of this Agreement or any other Loan Document, the
consummation of the transactions contemplated hereby, the repayment of any of
the Secured Obligations, the invalidity or unenforceability of any term or
provision of this Agreement or any other Loan Document, or any investigation
made by or on behalf of the Lender or any other Secured Party. All amounts due
under this Section 7.03 shall be payable promptly after written demand therefor.
 
SECTION 7.04.   Successors and Assigns
 
Whenever in this Agreement any of the parties hereto is referred to, such
reference shall be deemed to include the permitted successors and assigns of
such party; and all covenants, promises and agreements by or on behalf of any
Grantor or the Lender that are contained in this Agreement shall bind and inure
to the benefit of their respective successors and assigns.
 
SECTION 7.05.  Survival of Agreement
 
All covenants, agreements, representations and warranties made by the Loan
Parties in the Loan Documents and in the certificates or other instruments
prepared or delivered in connection with or pursuant to this Agreement or any
other Loan Document shall be considered to have been relied upon by the Lenders
and shall survive the execution and delivery of the Loan Documents and the
making of any Loans, regardless of any investigation made by any Lender or on
its behalf and notwithstanding that the Lender may have had notice or knowledge
of any Default or incorrect representation or warranty at the time any credit is
extended under the Credit Agreement, and shall continue in full force and effect
as long as the principal of or any accrued interest on any Loan or any fee or
any other amount payable under any Loan Document is outstanding and so long as
the Commitment has not expired or terminated.
 
49

--------------------------------------------------------------------------------


SECTION 7.06.   Counterparts; Effectiveness; Several Agreement
 
This Agreement may be executed in counterparts, each of which shall constitute
an original but all of which when taken together shall constitute a single
contract. Delivery of an executed signature page to this Agreement by facsimile
transmission or electronic transmission shall be as effective as delivery of a
manually signed counterpart of this Agreement. This Agreement shall become
effective as to any Loan Party when a counterpart hereof executed on behalf of
such Loan Party shall have been delivered to the Lender and a counterpart hereof
shall have been executed on behalf of the Lender, and thereafter shall be
binding upon such Loan Party and the Lender and their respective permitted
successors and assigns, and shall inure to the benefit of such Loan Party, the
Lender and their respective successors and assigns, except that no Loan Party
shall have the right to assign or transfer its rights or obligations hereunder
or any interest herein or in the Collateral (and any such assignment or transfer
shall be void) except as expressly contemplated by this Agreement or the Credit
Agreement. This Agreement shall be construed as a separate agreement with
respect to each Loan Party and may be modified, supplemented, waived or released
with respect to any Loan Party without the approval of any other Loan Party and
without affecting the obligations of any other Loan Party hereunder.
 
SECTION 7.07.  Severability
 
Any provision of this Agreement held to be invalid, illegal or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such invalidity, illegality or unenforceability without affecting the validity,
legality and enforceability of the remaining provisions hereof; and the
invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction. The parties shall endeavor
in good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.
 
SECTION 7.08.  [Intentionally Omitted].
 
SECTION 7.09. Governing Law; Jurisdiction; Consent to Service of Process
 
                (a) This Agreement shall be construed in accordance with and
governed by the law of the State of New York.
 
(b) Each of the Loan Parties hereby irrevocably and unconditionally submits, for
itself and its property, to the nonexclusive jurisdiction of the Supreme Court
of the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement or any other Security Document, or for recognition or enforcement of
any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement or any other Security Document shall
affect any right that the Lender may otherwise have to bring any action or
proceeding relating to this Agreement or any other Loan Document against any
Grantor or its properties in the courts of any jurisdiction.
 
(c) Each of the Loan Parties hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Security
Document in any court referred to in paragraph (b) of this Section 7.09. Each of
the parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.
 
(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 7.01. Nothing in this Agreement or
any other Security Document will affect the right of any party to this Agreement
to serve process in any other manner permitted by law.
 
SECTION 7.10.   WAIVER OF JURY TRIAL
 
.  EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 7.10.
 
SECTION 7.11.  Headings
 
Article and Section headings and the Table of Contents used herein are for
convenience of reference only, are not part of this Agreement and are not to
affect the construction of, or to be taken into consideration in interpreting,
this Agreement.
 
50

--------------------------------------------------------------------------------


SECTION 7.12.  Security Interest Absolute
 
All rights of the Lender hereunder, the Security Interest, the grant of a
security interest in the Pledged Collateral and all obligations of each Grantor
hereunder shall be absolute and unconditional irrespective of (a) any lack of
validity or enforceability of the Credit Agreement, any other Loan Document, any
agreement with respect to any of the Secured Obligations or any other agreement
or instrument relating to any of the foregoing, (b) any change in the time,
manner or place of payment of, or in any other term of, all or any of the
Secured Obligations, or any other amendment or waiver of or any consent to any
departure from the Credit Agreement, any other Loan Document or any other
agreement or instrument, (c) any exchange, release or non-perfection of any Lien
on other collateral, or any release or amendment or waiver of or consent under
or departure from any guarantee, securing or guaranteeing all or any of the
Secured Obligations, or (d) any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Grantor in respect of
the Secured Obligations or this Agreement.
 
SECTION 7.13.  Termination or Release
 
                (a) This Agreement, the Security Interest and all other security
interests granted hereby shall terminate when all the Secured Obligations have
been indefeasibly paid in full and the Lenders have no further commitment to
lend under the Credit Agreement.
 
(b) A Subsidiary Party shall automatically be released from its obligations
hereunder and the Security Interest in the Collateral of such Subsidiary Party
shall be automatically released upon the consummation of any transaction
permitted by the Credit Agreement as a result of which such Subsidiary Party
ceases to be a Subsidiary of the Borrower; provided that the Lender shall have
consented to such transaction (if and only to the extent required by the Credit
Agreement) and the terms of such consent did not provide otherwise.
 
(c) Upon any sale or other transfer by any Grantor of any Collateral that is
permitted under the Credit Agreement to a transferee that is not a Grantor, or
if and to the extent required pursuant to Section 9.02 of the Credit Agreement
upon the effectiveness of any written consent to the release of the security
interest granted hereby in any Collateral, the security interest in such
Collateral shall be automatically released.  For the avoidance of doubt, for
purposes of this Section 7.13(c), the term “Collateral” shall include any assets
of any Loan Party upon which a Lien is granted pursuant to any other Security
Document to secure any Secured Obligations.
 
(d) In connection with any termination or release pursuant to paragraph (a), (b)
or (c), the Lender shall execute and deliver to any Grantor, at such Grantor's
expense, all documents that such Grantor shall reasonably request to evidence
such termination or release. Any execution and delivery of documents pursuant to
this Section 7.13 shall be without recourse to or warranty by the Lender.
 
SECTION 7.14.  Additional Subsidiaries.
 
Pursuant to Section 5.09 of the Credit Agreement, each Subsidiary Loan Party
that was not in existence or not a Subsidiary Loan Party on the date of this
Agreement is required to enter into this Agreement as a Subsidiary Party upon
becoming such a Subsidiary Loan Party. Upon execution and delivery by the Lender
and a Subsidiary of an instrument in the form of Exhibit I hereto, such
Subsidiary shall become a Subsidiary Party hereunder with the same force and
effect as if originally named as a Subsidiary Party herein. The execution and
delivery of any such instrument shall not require the consent of any other Loan
Party hereunder. The rights and obligations of each Loan Party hereunder shall
remain in full force and effect notwithstanding the addition of any new Loan
Party as a party to this Agreement.
 
SECTION 7.15.  Lender Appointed Attorney-in-Fact.
 
Each Grantor hereby appoints the Lender the attorney-in-fact of such Grantor for
the purpose of carrying out the provisions of this Agreement and taking any
action and executing any instrument that the Lender may deem necessary or
advisable to accomplish the purposes hereof, which appointment is irrevocable
and coupled with an interest. Without limiting the generality of the foregoing,
the Lender shall have the right, upon the occurrence and during the continuance
of an Event of Default, with full power of substitution either in the Lender's
name or in the name of such Grantor (a) to receive, endorse, assign and/or
deliver any and all notes, acceptances, checks, drafts, money orders or other
evidences of payment relating to the Collateral or any part thereof; (b) to
demand, collect, receive payment of, give receipt for and give discharges and
releases of all or any of the Collateral; (c) to sign the name of any Grantor on
any invoice or bill of lading relating to any of the Collateral; (d) to send
verifications of Accounts Receivable to any Account Debtor; (e) to commence and
prosecute any and all suits, actions or proceedings at law or in equity in any
court of competent jurisdiction to collect or otherwise realize on all or any of
the Collateral or to enforce any rights in respect of any Collateral; (f) to
settle, compromise, compound, adjust or defend any actions, suits or proceedings
relating to all or any of the Collateral; (g) to notify, or to require any
Grantor to notify, Account Debtors to make payment directly to the Lender; and
(h) to use, sell, assign, transfer, pledge, make any agreement with respect to
or otherwise deal with all or any of the Collateral, and to do all other acts
and things necessary to carry out the purposes of this Agreement, as fully and
completely as though the Lender were the absolute owner of the Collateral for
all purposes; provided that nothing herein contained shall be construed as
requiring or obligating the Lender to make any commitment or to make any inquiry
as to the nature or sufficiency of any payment received by the Lender, or to
present or file any claim or notice, or to take any action with respect to the
Collateral or any part thereof or the moneys due or to become due in respect
thereof or any property covered thereby. The Lender shall be accountable only
for amounts actually received as a result of the exercise of the powers granted
to them herein, and neither they nor their officers, directors, employees or
agents shall be responsible to any Grantor for any act or failure to act
hereunder, except for their own gross negligence or willful misconduct. For the
avoidance of doubt, for purposes of this Section 7.15, the term “Collateral”
shall include any assets of any Loan Party upon which a Lien is granted pursuant
to any other Security Document to secure any Secured Obligations.
 
IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.
 


 
[Signature page follows]

 
51

--------------------------------------------------------------------------------

 



[Signature page to the Collateral Agreement]


AMERICAN AXLE &
MANUFACTURING HOLDINGS, INC.,


By: /s/






Name: Shannon J. Curry
Title:   Treasurer






AMERICAN AXLE &
MANUFACTURING, INC.,


By: /s/






Name: Shannon J. Curry
Title:   Treasurer




AAM INTERNATIONAL HOLDINGS,
INC.,


By:   /s/




Name: Shannon J. Curry
Title:   Treasurer






COLFOR MANUFACTURING, INC,.


By:   /s/






Name: Shannon J. Curry
Title:   Treasurer


[Signature Page to the Collateral Agreement]


DIETRONIK, INC,.


By:   /s/






Name: Shannon J. Curry
Title:   Treasurer




MSP INDUSTRIES CORPORATION,


By:  /s/






Name: Shannon J. Curry
Title:   Treasurer






OXFORD FORGE, INC.,


By:    /s/






Name: Shannon J. Curry
Title:   Treasurer


 
 
ACCUGEAR, INC.,


By:    /s/






Name: Shannon J. Curry
Title:   Treasurer



 
52

--------------------------------------------------------------------------------

 

[Signature Page to the Collateral Agreement]




GENERAL MOTORS COMPANY,


By:  /s/






Name: __Authorized Signatory ___________
Title:   ______________________________






DETROIT.3786481.8

 
53

--------------------------------------------------------------------------------

 
